Exhibit 10.5


EXECUTION COPY


NINTH OMNIBUS AMENDMENT TO
FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT
AND
THIRD AMENDED AND RESTATED RECEIVABLES
SALE AND SERVICING AGREEMENT


This NINTH OMNIBUS AMENDMENT (this “Amendment”), dated as of September 21, 2018,
is entered into by and among SIT FUNDING CORPORATION (the “Borrower”), SYNNEX
CORPORATION (“Synnex”), individually and in its capacity as Servicer and an
Originator, HYVE SOLUTIONS CORPORATION (“Hyve”), in its capacity as an
Originator, WESTCON GROUP NORTH AMERICA, INC. (“WestCon”), in its capacity as an
Originator, MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
Administrative Agent for the Committed Lenders and Discretionary Lenders (in
such capacity, the “Administrative Agent”), and the MANAGING AGENTS, COMMITTED
LENDERS and DISCRETIONARY LENDERS listed on the signature pages hereto, and is
the (i) SIXTEENTH AMENDMENT TO THE FOURTH AMENDED AND RESTATED RECEIVABLES
FUNDING AND ADMINISTRATION AGREEMENT (as described below) and (ii) SIXTEENTH
AMENDMENT TO THE THIRD AMENDED AND RESTATED RECEIVABLES SALE AND SERVICING
AGREEMENT (as described below).
RECITALS
A.WHEREAS, the Borrower, the Administrative Agent and each of the Managing
Agents, Committed Lenders and Discretionary Lenders party thereto are parties to
that certain Fourth Amended and Restated Receivables Funding and Administration
Agreement, dated as of November 12, 2010 (together with all exhibits and
schedules thereto, and as heretofore amended, restated or supplemented, the
“RFA”);
B.    WHEREAS, each of the persons signatory thereto from time to time as
Originators, Synnex, in its capacity as servicer thereunder, and the Borrower,
as buyer, are parties to that certain Third Amended and Restated Receivables
Sale and Servicing Agreement, dated as of January 23, 2009 (together with all
exhibits and schedules thereto, and as heretofore amended, restated or
supplemented, the “SSA”); and
C.    WHEREAS, the Borrower, the Administrative Agent and the Requisite Lenders
desire to amend and modify certain terms of the RFA as hereinafter set forth and
the Borrower, Synnex, Hyve, WestCon and the Administrative Agent desire to amend
and modify certain terms of the SSA, and to make certain other changes to the
RFA, the SSA and the Related Documents, as hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.    Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the same meanings herein as in Annex X to SSA and RFA.


 
 
 




--------------------------------------------------------------------------------




2.    Amendment to the RFA. The parties to the RFA hereby agree that the RFA is
amended as follows:
(a)    Effective as of the Amendment Effective Date, Section 2.09(d) of the RFA
is hereby amended by inserting a new clause (iv) at the end thereof to read as
follows:
“(iv) If at any time (A) the Administrative Agent determines (which
determination shall be final and conclusive absent manifest error) or the
Servicer or the Requisite Lenders notify the Administrative Agent that adequate
and reasonable means do not exist for ascertaining the LIBOR Rate or the LMIR
Rate, as applicable (including because the LIBOR Rate or the LMIR Rate are not
available or published on a current basis) and such circumstances are unlikely
to be temporary, (B) the supervisor for the administrator of the LIBOR Rate or
the LMIR Rate or a governmental authority having jurisdiction over the
Administrative Agent has made a public statement identifying a specific date
after which the LIBOR Rate or the LMIR Rate shall no longer be used for
determining interest rates for loans, (C) the LIBOR Rate or the LMIR Rate is no
longer a widely recognized benchmark rate for newly originated loans in the
United States syndicated loan market in the applicable currency, or (D)
syndicated loans currently being executed, or that include language similar to
that contained in this Section 2.09(d)(iv), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest (the “Replacement Rate”) to the LIBOR Rate or the LMIR Rate
that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement and the other Related
Documents to reflect such alternate rate of interest and such other related
changes to this Agreement and the other Related Documents as may be applicable.
Notwithstanding anything to the contrary in Section 12.07, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five (5) Business Days of the date notice of the Replacement Rate is
provided to the Lenders, a written notice from the Requisite Lenders stating
that such Requisite Lenders object to such amendment. Until the Replacement Rate
is determined (but, in the case of the circumstances described in clause (B) of
the first sentence of this Section 2.09(d)(iv), only to the extent the LIBOR
Rate or the LMIR Rate for such Interest Period is not available or published at
such time on a current basis), if the Borrowing Request requests utilization of
the LIBOR Rate or the LMIR Rate, such Borrowing shall be made with reference to
the Base Rate. Notwithstanding anything else herein, any definition of
Replacement Rate shall provide that in no event shall such Replacement Rate be
less than zero for purposes of this Agreement. To the extent the Replacement
Rate is approved by the Administrative Agent in connection with this clause
(iv), the Replacement Rate shall be applied in a manner consistent with market
practice; provided that, in each case, to the extent such market practice is not
administratively feasible for the Administrative Agent, the Replacement Rate
shall be applied as otherwise reasonably determined by the Administrative Agent


 
2
 




--------------------------------------------------------------------------------




(it being understood that any such modification by the Administrative Agent
shall not require the consent of, or consultation with, any of the Lenders).”.
(b)    Effective as of the Amendment Effective Date, Section 4.01 of the RFA is
hereby amended by inserting a new clause (y) at the end thereof to read as
follows:
“(y)    Beneficial Ownership Rule. The Borrower is an entity that is organized
under the laws of the United States or of any State and at least 51% of whose
common stock or analogous equity interest is owned by a listed entity and is
excluded on that basis from the definition of “Legal Entity Customer” as defined
in the Beneficial Ownership Rule.”.
(c)    Effective as of the Amendment Effective Date, Section 5.01 of the RFA is
hereby amended by inserting a new clause (j) at the end thereof to read as
follows:
“(j)        Beneficial Ownership Rule. Promptly following any change that would
result in a change to the status of the Borrower as an excluded “Legal Entity
Customer” under the Beneficial Ownership Rule, the Borrower shall execute and
deliver to each Lender a Certification of Beneficial Owner(s) complying with the
Beneficial Ownership Rule, in form and substance reasonably acceptable to such
Lender.”.
(d)    Effective as of the Convergys Effective Date, Sections 8.01(c) and
8.01(g) of the RFA are hereby amended by replacing the amount “$100,000,000” in
each instance where it appears therein with the amount “$150,000,000” in its
place.
3.    Amendments to the SSA. Effective as of the Convergys Effective Date, the
parties to the SSA hereby agree that the SSA is amended as follows:
(a)    Sections 8.01(b) and 8.01(f) of the SSA are hereby amended by replacing
the amount “$100,000,000” in each instance where it appears therein with the
amount “$150,000,000” in its place.
(b)    Clause (a) of Annex Z to the SSA is hereby amended and restated in its
entirety to read as follows: “(a) Consolidated Leverage Ratio. The Parent shall
not permit the Consolidated Leverage Ratio as of the end of any fiscal quarter
of the Parent to be greater than (i) prior to the Convergys Closing Date,
4.0:1.0, (ii) from and after the first fiscal quarter of the Parent ending after
the Convergys Closing Date, 4.25:1.0 and (iii) from and after the sixth full
fiscal quarter of the Borrower ending after the Convergys Closing Date,
4.0:1.0.”.
(c)    Schedule 1 to Annex Z to the SSA is hereby amended and restated in its
entirety in the form attached as Schedule 1 hereto.
4.    Amendments to Annex X to the SSA and the RFA. The parties to the RFA and
the SSA hereby agree that Annex X to the SSA and the RFA is amended as follows:
(a)    Effective as of the Amendment Effective Date, the following definition is
incorporated in Section 1 of Annex X to the SSA and the RFA in the appropriate
alphabetical sequence:


 
3
 




--------------------------------------------------------------------------------




““Beneficial Ownership Rule” means 31 C.F.R. § 1010.230.”.
(b)    Effective as of the Convergys Effective Date, the following definitions
are incorporated in Section 1 of Annex X to the SSA and the RFA in the
appropriate alphabetical sequence:
““Convergys Acquisition” means the acquisition of Convergys Corporation, an Ohio
corporation, by the Parent, indirectly through one or more of its wholly-owned
subsidiaries pursuant to the terms of the Convergys Acquisition Agreement.
“Convergys Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of June 28, 2018, among the Parent, Delta Merger Sub I, Inc., a newly formed
Delaware corporation and a wholly-owned subsidiary of the Parent, Delta Merger
Sub II, LLC, a newly formed Delaware limited liability company and a
wholly-owned subsidiary of the Parent, and Convergys Corporation, including all
schedules and exhibits thereto.
“Convergys Closing Date” means the date of the consummation of the Convergys
Acquisition pursuant to the terms of the Convergys Acquisition Agreement.”.


(c)    Effective as of the Amendment Effective Date, the definition of
“Intercreditor Agreement” in Section 1 of Annex X to the SSA and RFA is amended
and restated to read as follows:
““Intercreditor Agreement” shall mean each of (i) that certain Fourth Amended
and Restated Intercreditor Agreement dated as of November 27, 2013, entered into
by and among Parent, the Originators from time to time party thereto, Borrower,
Bank of America, and MUFG, as Administrative Agent, (ii) that certain Third
Amended and Restated Intercreditor Agreement dated as of January 23, 2009
entered into by Parent, the Originators from time to time party thereto,
Borrower, Bank of America, MUFG (as assignee of BNS, as assignee of Bank of
America), as Administrative Agent, IBM Canada Limited and IBM Credit LLC, (iii)
that certain Intercreditor Agreement dated as of August 9, 2018, entered into by
and among JPMorgan Chase Bank, N.A., as Lenders’ Agent, MUFG, as Administrative
Agent, Parent and Borrower, and (iv) each other intercreditor agreement entered
into from time to time by Parent, Borrower, MUFG, as Administrative Agent, and
other creditors, in each case, as amended, modified, amended, restated,
supplemented or replaced in accordance with the terms thereof.”.
5.    Representations and Warranties. Each of Synnex, Hyve, WestCon and the
Borrower represents and warrants for itself, on the Amendment Effective Date and
the Convergys Effective Date, as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.


 
4
 




--------------------------------------------------------------------------------




(b)    This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).
(c)    No consent, approval, authorization or order of, or filing (except for
any filing required by federal securities laws), registration or qualification
with, any court or governmental authority or third party is required in
connection with the execution, delivery or performance by such Person of this
Amendment that has not already been obtained.
(d)    The execution and delivery of this Amendment does not (i) violate,
contravene or conflict with any provision of its organization documents or (ii)
violate, contravene or conflict in any material respect with any laws applicable
to such Person.
(e)    Immediately after giving effect to this Amendment, (i) the
representations and warranties of the Borrower set forth in the RFA and the
representations and warranties of Synnex, Hyve and WestCon set forth in the SSA
shall be true and correct (other than any such representations or warranties
that, by their terms, are specifically made as of a date other than the date
hereof, in which case, such representations and warranties shall be true and
correct as of such other date), (ii) no Termination Event, Incipient Termination
Event, Servicer Termination Event or Incipient Servicer Termination Event shall
have occurred and be continuing, (iii) no Funding Excess exists and (iv) the
Facility Termination Date has not occurred.
6.    Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the RFA and the SSA shall remain in full force and
effect. After this Amendment becomes effective, all references in the RFA and
the SSA to “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the RFA or the SSA, as applicable, shall be deemed to be references
to the RFA and the SSA as amended by this Amendment. This Amendment shall not be
deemed to expressly or impliedly waive, amend or supplement any provision of the
RFA or the SSA other than as set forth herein.
7.    Effectiveness.
(a)    Amendment Effective Date. Except as specifically set forth herein
(including in clause (b) below), this Amendment shall become effective (the
“Amendment Effective Date”) upon receipt by the Administrative Agent of
counterparts of this Amendment, executed by each of the parties hereto.
(b)    Convergys Effective Date. The amendments set forth in Section 2(d),
Section 3 and Section 4(b) of this Amendment (collectively, the “Specified
Amendments”) shall become effective (the “Convergys Effective Date”) upon the
occurrence of the “Amendment Closing Date” (as defined in that certain Tenth
Amendment to Credit Agreement, dated as of August 7, 2018, by and among Parent,
as borrower, the guarantors identified on the signature pages thereto, the
lenders identified on the signature pages thereto and Bank of America, N.A., as
administrative


 
5
 




--------------------------------------------------------------------------------




agent, an L/C issuer and the swing line lender). The Specified Amendments shall
terminate and shall be of no further force and effect if the Convergys Effective
Date shall not have occurred on or prior to the “End Date” as defined in the
Convergys Acquisition Agreement (as defined in Section 4(b)) (as in effect on
June 28, 2018 without giving effect to any amendment thereto or consent
thereunder).
8.    Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument. Delivery of an executed counterpart of a
signature page of this Amendment by telecopy electronically (e.g. pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
9.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
10.    Severability. Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of one or more
provisions of this Amendment in one jurisdiction shall not have the effect of
rendering such provision or provisions unenforceable in any other jurisdiction.
11.    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the RFA or the SSA or any provision hereof or thereof.
12.    Related Document. This Amendment is a Related Document and all references
to a “Related Document” in the RFA, SSA and the other Related Documents
(including, without limitation, all such references in the representations and
warranties in the RFA, SSA and the other Related Documents) shall be deemed to
include this Amendment.
[Signature Pages Follow]




 
6
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.
SIT FUNDING CORPORATION, as the Borrower


By:_/s/ Simon Y. Leung________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary




SYNNEX CORPORATION, individually and as Servicer and as an Originator

By:_/s/ Simon Y. Leung________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary




HYVE SOLUTIONS CORPORATION, as an Originator

By:_/s/ Simon Y. Leung________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary


WESTCON GROUP NORTH AMERICA, INC., as an Originator

By:_/s/ Simon Y. Leung________
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel and Corporate Secretary











--------------------------------------------------------------------------------






MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrator
for Gotham Funding Corporation, as Managing Agent for the MUFG Lender Group and
as the MUFG Committed Lender




By:_/s/ Eric Williams________________
Name:     Eric Williams
Title: Managing Director     



GOTHAM FUNDING CORPORATION, as the MUFG Discretionary Lender




By:_/s/ Kevin J. Corrigan_____________
Name:    Kevin J. Corrigan
Title: Vice President     



MUFG BANK, LTD. F/K/A THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative
Agent




By:_/s/ Eric Williams________________
Name: Eric Williams
Title: Managing Director











--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as Administrator for Liberty Street Funding LLC, as
Managing Agent for the BNS Lender Group and as the BNS Committed Lender




By:/s/ Diane Emauel___________
Name: Diane Emanuel     
Title: Managing Director & Co –Head U.S. Execution



LIBERTY STREET FUNDING LLC, as the BNS Discretionary Lender




By: /s/ Vice President____________
Name:    Jill A. Russo
Title: Vice President
















--------------------------------------------------------------------------------






SMBC NIKKO SECURITIES AMERICA, INC., as Administrator for Manhattan Asset
Funding Company LLC and as Managing Agent for the SMBC Lender Group


By:/s/ Yukimi Konno______________________    
Name: Yukimi Konno    
Title: Managing Director     




SUMITOMO MITSUI BANKING CORPORATION, as the SMBC Committed Lender


By: /s/ Masanori Yoshimura_________________
Name:    Masanori Yoshimura
Title:    Director




MANHATTAN ASSET FUNDING COMPANY LLC, as the SMBC Discretionary Lender


By:    MAF Receivables Corp., its sole member
By: /s/ Lori Gebron________________________
Name: Lori Gebron
Title: Vice President





--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Managing Agent for the BANA Lender Group and as the
BANA Committed Lender




By: /s/ Christopher Haynes________________
Name:     Christopher Haynes
Title: Vice President



 




--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Managing Agent for the Wells Lender
Group and as the Wells Committed Lender




By: /s/ Dale Abernathy__________________
Name:     Dale Abernathy
Title: Vice President     







 




--------------------------------------------------------------------------------






SCHEDULE 1


[Attached]







--------------------------------------------------------------------------------


EXECUTION VERSION


TENTH AMENDMENT TO CREDIT AGREEMENT


THIS TENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of August
7, 2018, to the Credit Agreement referenced below is by and among SYNNEX
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors identified
on the signature pages hereto, the Lenders identified on the signature pages
hereto and BANK OF AMERICA, N.A., in its capacity as Administrative Agent (in
such capacity, the “Administrative Agent”), an L/C Issuer and the Swing Line
Lender.


W I T N E S S E T H


WHEREAS, credit facilities have been extended to the Borrower pursuant to the
Credit Agreement (as amended, modified, supplemented, increased and extended
from time to time, the “Credit Agreement”) dated as of November 27, 2013 by and
among the Borrower, the Guarantors identified therein, the Lenders identified
therein, the L/C Issuers identified therein and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and an L/C Issuer; and


WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in Exhibit A hereto.


2.    Amendments to Credit Agreement. Effective upon satisfaction of the
conditions precedent to the Amendment Closing Date set forth in Section 4 below,
the Credit Agreement is hereby amended to read in the restated form set forth in
Exhibit A hereto; provided that, notwithstanding the foregoing, the provisions
of (a) amended clause (v) in Section 8.03 of the Credit Agreement and (b)
amended clause (10) of Section 8.09(a) of the Credit Agreement, shall in each
case, become effective as of the Amendment Effective Date (as defined below).


3.    Conditions Precedent to Amendment Effective Date. This Amendment shall be
and become effective as of date hereof (the “Amendment Effective Date”) when all
of the conditions set forth in this Section 3 shall have been satisfied:


(a)Execution of Counterparts of Amendment. Receipt by the Administrative Agent
of executed counterparts of this Amendment, properly executed by a Responsible
Officer of each Loan Party and by the Required Lenders.


(b)Borrower Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying the accuracy of
Section 6 hereof.


(c)Fees. Receipt by the Administrative Agent, the arrangers in respect of this
Amendment (the “Amendment Arrangers”) and the Lenders of any fees required to be
paid on or before the Amendment Effective Date, to the extent invoiced at least
three (3) Business Days prior to the Amendment Effective Date (or such later
date as agreed by the Borrower).




    



--------------------------------------------------------------------------------




(d)Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent and the Amendment Arrangers
(directly to such counsel if requested by the Administrative Agent and the
Amendment Arrangers) to the extent invoiced at least three (3) Business Days
prior to the Amendment Effective Date (or such later date as agreed by the
Borrower).


Notwithstanding the occurrence of the Amendment Effective Date, this Amendment
shall terminate and shall be of no further force and effect if the Amendment
Closing Date shall not have occurred on or prior to the “End Date” as defined in
the Convergys Acquisition Agreement (as in effect on June 28, 2018 without
giving effect to any amendment thereto or consent thereunder) (the “Termination
Date”).
 
4.    Conditions Precedent to Amendment Closing Date. The amendments set forth
in Section 2 above (subject to the proviso thereto) shall become effective on
the date (the “Amendment Closing Date”), following the Amendment Effective Date
and on or prior to the Termination Date, when all of the conditions set forth in
this Section 4 shall have been satisfied:


(a)
Amendment Effective Date. The Amendment Effective Date shall have occurred.



(b)Opinions of Counsel. Receipt by the Administrative Agent of customary
favorable opinions of legal counsel to the Loan Parties (including the Convergys
Loan Parties), addressed to the Administrative Agent and each Lender, dated as
of the Amendment Closing Date, as may be reasonably requested by the
Administrative Agent.


(c)Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent
of the following (which may be in the form of an “omnibus” certificate, as
applicable):


(i)    certificates of Responsible Officers of each Loan Party (including each
Convergys Loan Party) attaching copies of the Organization Documents of such
Loan Party, certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the
Amendment Closing Date;


(ii)    such certificates of resolutions or other action, incumbency
certificates (including specimen signatures) and/or other certificates of
Responsible Officers of each Loan Party (including each Convergys Loan Party) as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Amendment and the other Loan Documents, in each
case to which such Loan Party is a party; and


(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party (including each Convergys
Loan Party) is validly existing, in good standing and qualified to engage in
business in its state of organization or formation.


(d)KYC.    To the extent reasonably requested by the Administrative Agent, on
behalf of any Lender, at least ten (10) Business Days in advance of the
Amendment Closing Date, the Loan Parties shall have provided the documentation
and other information to the Administrative Agent that are required by
regulatory authorities under applicable “know-your-customer” rules and






    





--------------------------------------------------------------------------------




regulations, including the PATRIOT Act, at least three (3) Business Days prior
to the Amendment Closing Date.


(e)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of the Borrower certifying that the conditions
set forth in clauses (f), (j) and (o) of this Section 4 are satisfied.


(f)Convergys Acquisition. The Convergys Acquisition shall have been, or shall
substantially concurrently with the Amendment Closing Date be, consummated in
all material respects in accordance with the terms of the Convergys Acquisition
Agreement.


(g)Financial Statements. Receipt by the Amendment Arrangers (which in the case
of the Administrative Agent, shall provide the same to the Lenders): (A) audited
consolidated balance sheets of the Borrower and Convergys and related
consolidated statements of income or operations, shareholders’ equity and cash
flows, for each of the three most recently completed fiscal years ended at least
ninety (90) days before the Amendment Closing Date, including, an unqualified
audit report thereon; (B) as soon as available and in any event within
forty-five (45) days after the end of each fiscal quarter following the most
recent fiscal year-end financial statements delivered pursuant to the
immediately preceding clause (A), an unaudited consolidated balance sheet of
each of the Borrower and Convergys and related consolidated statements of income
or operations, shareholders’ equity and cash flows for such fiscal quarter and
for the elapsed interim period following the last completed fiscal year and for
the comparable periods of the prior fiscal year (the “Quarterly Financial
Statements”); and (C) pro forma consolidated balance sheet and related
consolidated statement of income or operations of the Borrower for the last
completed fiscal year and for the latest interim period covered by the Quarterly
Financial Statements of the Borrower, in each case after giving effect to this
Amendment, the Convergys Acquisition and the other transactions contemplated
hereby (the “Pro Forma Financial Statements”), promptly after the historical
financial statements for such periods are available, all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and meet the requirements of Regulation S-X
under the Securities Act of 1933, as amended (the “Securities Act”) and all
other accounting rules and regulations of the SEC promulgated thereunder
applicable to a registration statement under the Securities Act on Form S-3;
provided, that financial statements of Convergys and the Pro Forma Financial
Statements shall only be provided to the extent required by Rule 3-05 and
Article 11 of Regulation S-X; provided, further, that the Borrower’s and
Convergys’s public filing of any required financial statements with the SEC
shall satisfy the requirements of clauses (A) and (B) of this paragraph (g).


(h)Refinancing. Receipt by the Amendment Arrangers of satisfactory evidence of
the substantially concurrent consummation of the repayment in full of all
outstanding obligations, including all principal, accrued but unpaid interest,
fees and any loss, cost or expense, under (i) the Credit Agreement, dated as of
January 11, 2017, among Convergys, the lenders party thereto, Citibank, N.A., as
administrative agent, and the other parties thereto and (ii) to the extent any
applicable “change of control” provisions thereunder have not been waived or
amended prior to the Amendment Closing Date, the Convergys Receivables Purchase
Facility Agreement, and in each case the termination of the commitments
thereunder and the release of any liens and guarantees in connection therewith.


(i)Solvency. Receipt by the Amendment Arrangers of a solvency certificate (which
may be in the form of an “omnibus” certificate, as applicable) from the chief
financial officer of the Borrower, in the form attached as Annex I hereto,
certifying that the Borrower and its subsidiaries,






    





--------------------------------------------------------------------------------




on a consolidated basis after giving effect to this Amendment, the Convergys
Acquisition and the other transactions contemplated hereby, are solvent.


(j)Absence of Company Material Adverse Effect. Since January 1, 2018, there
shall not have occurred or come into existence and be continuing a Company
Material Adverse Effect (as defined in the Convergys Acquisition Agreement as in
effect on June 28, 2018 without giving effect to any amendment thereof or
consent thereunder).


(k)Joinder Agreement. Notwithstanding any longer period provided in Section 7.12
of the Credit Agreement, the Administrative Agent shall have received a Joinder
Agreement executed and delivered by Convergys (or any successor thereto pursuant
to the Convergys Acquisition Agreement) and any Domestic Subsidiaries thereof
that are required to become Guarantors pursuant to Section 7.12 of the Credit
Agreement (each, a “Convergys Loan Party” and collectively, the “Convergys Loan
Parties”).


(l)Collateral. The Administrative Agent shall have received satisfactory
evidence that the Administrative Agent (on behalf of the Lenders) shall have a
valid and perfected first priority (subject to certain exceptions set forth in
the Credit Agreement and to the extent and in the manner set forth in the
Collateral Documents, and subject to the applicable intercreditor agreements)
Lien and security interest in the Collateral with respect to the Convergys Loan
Parties; provided that if any such Collateral (other than any such Collateral
the security interest in which may be perfected by (i) the filing of a Uniform
Commercial Code financing statement or the filing of short-form security
agreements with the United States Patent and Trademark Office or the United
States Copyright Office or (ii) the delivery of certificates evidencing equity
interests of the Convergys Loan Parties that are issuers of certificated
securities (as defined in the Uniform Commercial Code)) is not provided on the
Amendment Closing Date after the Borrower’s use of commercially reasonable
efforts to do so, the provision of such perfected security interest(s) shall not
constitute a condition precedent to the Amendment Closing Date but shall be
required to be delivered or perfected no later than ninety (90) days, or such
longer period as may be agreed by the Administrative Agent, after the Amendment
Closing Date.


(m)Intercreditor Agreement. To the extent any Indebtedness secured by Liens on
the Collateral is or has been incurred pursuant to Section 8.03(v) of the Credit
Agreement, the Administrative Agent shall have received executed counterparts of
an intercreditor agreement in form and substance reasonably acceptable to the
Administrative Agent.


(n)Attorney Costs. The Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent and the Amendment Arrangers
(directly to such counsel if requested by the Administrative Agent and the
Amendment Arrangers) to the extent invoiced at least three (3) Business Days
prior to the Amendment Closing Date (or such later date as agreed by the
Borrower).


(o)Representations and Warranties. (i) The Specified Convergys Acquisition
Agreement Representations shall be true and correct in all material respects and
(ii) the Specified Representations shall be true and correct in all material
respects.


5.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including, without limitation, all such references in the
representations and warranties in the Credit Agreement and the other Loan
Documents) shall be deemed to include this Amendment.






    





--------------------------------------------------------------------------------






6.    Representations and Warranties; No Default. Each Loan Party represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment, (a) the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any document furnished at any time under or in connection
herewith or therewith, are true and correct on and as of the date hereof, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and (b) no Default exists on the date hereof.


7.    Reaffirmation of Obligations. Each Loan Party (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) affirms all
of its obligations under the Loan Documents and (c) agrees that this Amendment
and all documents, agreements and instruments executed in connection with this
Amendment do not operate to reduce or discharge such Loan Party’s obligations
under the Loan Documents.


8.    Reaffirmation of Security Interests. Each Loan Party (a) affirms that each
of the Liens granted in or pursuant to the Loan Documents are valid and
subsisting and (b) agrees that this Amendment and all documents, agreements and
instruments executed in connection with this Amendment do not in any manner
impair or otherwise adversely affect any of the Liens granted in or pursuant to
the Loan Documents.


9.    No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.


10.    Counterparts; Delivery. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic imaging means shall be effective as an original.


11.    GOVERNING LAW. THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK; provided that (i) the interpretation of the definition of “Company
Material Adverse Effect” (and whether or not a “Company Material Adverse Effect”
has occurred), (ii) the determination of the accuracy of any representation and
warranty made by or on behalf of Convergys and its subsidiaries in the Convergys
Acquisition Agreement and whether as a result of any inaccuracy thereof you or
your applicable affiliate has the right to terminate your or their obligations
under the Convergys Acquisition Agreement or decline to consummate the Convergys
Acquisition and (iii) the determination of whether the Convergys Acquisition has
been consummated in accordance with the terms of the Convergys Acquisition
Agreement and, in any case, claims or disputes arising out of any such
interpretation or determination or any aspect thereof, in each case, shall be
governed by, and construed and interpreted in accordance with, the laws of the
State of Ohio, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.


[SIGNATURE PAGES FOLLOW]










    





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Tenth Amendment to be
duly executed as of the date first above written.


BORROWER:            SYNNEX CORPORATION,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


GUARANTORS:        SYNNEX FINANCE HYBRID II, LLC,
a California limited liability company


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


LASTING HOLDINGS CORPORATION,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


HYVE SOLUTIONS CORPORATION,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


HYVE SOLUTIONS US GLOBAL HOLDING CORPORATION,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


COMPUTERLAND CORPORATION,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------







[Signature Pages Continue]


[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------







CONCENTRIX GLOBAL HOLDINGS, INC.,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


CONCENTRIX CORPORATION,
a New York corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


LICENSE ONLINE, INC.,
a California corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


WG-US HOLDCO, INC.,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


WESTCON GROUP, INC.,
a Delaware corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


WESTCON GROUP NORTH AMERICA, INC.,
a New York corporation


By:/s/ Simon Y. Leung            
Name: Simon Y. Leung
Title: Senior Vice President, General Counsel
and Corporate Secretary


[Signature Pages Continue]


[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------







ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent


By:/s/ Brenda Schriner            
Name: Brenda Schriner
Title: Vice President


LENDERS:
BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and the Swing Line Lender



By:/s/ Jeannette Lu            
Name: Jeannette Lu
Title: Director








[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






BANK OF THE WEST,
as a Lender


By:/s/ Scott Bruni            
Name: Scott Bruni
Title: Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Branch Banking and Trust Company,
as a Lender


By:/s/ Vicount P. Cornwall            
Name: Vicount P. Cornwall
Title: Senior Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Compass Bank,
as a Lender


By:/s/ Raj Nambiar            
Name: Raj Nambiar
Title: Senior Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






BMO Harris Bank, N.A.,
as a Lender


By:/s/ Michael Kus                
Name: Michael Kus
Title: Managing Director and Team Leader






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Bank of China, Los Angeles Branch,
as a Lender


By:/s/ Yong Ou                    
Name: Yong Ou
Title: SVP & Deputy Branch Manager






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Fifth Third Bank,
as a Lender


By:/s/ Suzanne Rode            
Name: Suzanne Rode
Title: Managing Director






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






HSBC Bank USA, N.A.,
as a Lender


By:/s/ Rumesha Ahmed                
Name: Rumesha Ahmed
Title: Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






KEYBANK NATIONAL ASSOCIATION,
as a Lender


By:/s/ Thomas A. Crandell            
Name: Thomas A. Crandell
Title: Senior Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






MUFG Bank, Ltd.,
as a Lender


By:/s/ Lillian Kim            
Name: Lillian Kim
Title: Director






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA,
as a Lender


By:/s/ Jason Rinne                
Name: Jason Rinne
Title: Director






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Sumitomo Mitsui Banking Corporation,
as a Lender


By:/s/ Hiroshi Mizumoto            
Name: Hiroshi Mizumoto
Title: Executive Director






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a Lender


By:/s/ Wallace Wong                
Name: Wallace Wong
Title: Authorized Signatory






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






TD Bank, N.A.,
as a Lender


By:/s/ David Perlman            
Name: David Perlman
Title: Senior Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






U.S. Bank National Association,
as a Lender


By:/s/ Richard J. Ameny, Jr.            
Name: Richard J. Ameny Jr.
Title: Vice President






[Signature Page to Tenth Amendment to Credit Agreement]



--------------------------------------------------------------------------------






Wells Fargo Bank, National Association,
as a Lender


By:/s/ Elizabeth Gaynor                
Name: Elizabeth Gaynor
Title: Director









--------------------------------------------------------------------------------






FORM OF SOLVENCY CERTIFICATE


[ ], 20__


This Solvency Certificate is delivered pursuant to Section 4(i) of the Tenth
Amendment to Credit Agreement dated as of August 7, 2018 (the “Amendment”), by
and among SYNNEX CORPORATION, a Delaware corporation (the “Borrower”), the
Guarantors identified on the signature pages thereto, the Lenders identified on
the signature pages thereto and BANK OF AMERICA, N.A., in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”), an L/C
Issuer and the Swing Line Lender. Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Amendment or in the Credit Agreement referred to therein, as applicable.
The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:
1.I am the Chief Financial Officer of the Borrower. I am familiar with the
Amendment, the Convergys Acquisition and the other transactions contemplated by
the Amendment (collectively, the “Transactions”), and have reviewed the
Amendment, the financial statements referred to in Section 4(g) of the Amendment
and such documents and made such investigation as I have deemed relevant for the
purposes of this Solvency Certificate.
2.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, on and as of such date (i) the fair value of the assets of the
Borrower and its subsidiaries on a consolidated basis, at a fair valuation, will
exceed the debts and liabilities, direct, subordinated, contingent or otherwise,
of the Borrower and its subsidiaries on a consolidated basis; (ii) the present
fair saleable value of the property of the Borrower and its subsidiaries on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability of the Borrower and its subsidiaries on a consolidated
basis on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured in
their ordinary course; (iii) the Borrower and its subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured in their ordinary course; and (iv) the Borrower and its subsidiaries on
a consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Convergys Closing Date.
3.As of the date hereof, immediately after giving effect to the consummation of
the Transactions, the Borrower does not intend to, and the Borrower does not
believe that it or any of its subsidiaries will, incur debts beyond its ability
to pay such debts as they mature in the ordinary course of business, taking into
account the timing and amounts of cash to be received by it or any such
subsidiary and the timing and amounts of cash to be payable on or in respect of
its debts or the debts of any such subsidiary.
This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.
[Remainder of Page Intentionally Left Blank]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.


[BORROWER]
By:
 
 
 
   Name:
   Title: Chief Financial Officer

















[Signature Page to Solvency Certificate]


4820-5649-7005.v4

--------------------------------------------------------------------------------










Exhibit A
[Attached]









--------------------------------------------------------------------------------




Form of Credit Agreement (giving effect to the Tenth
Amendment to Credit Agreement dated as of August 7, 2018)
























CREDIT AGREEMENT

Dated as of November 27, 2013

among

SYNNEX CORPORATION,
as the Borrower,

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer,


and

THE OTHER LENDERS AND L/C ISSUERS PARTY HERETO






    



--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
 
 
(i) ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
33
1.03
Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on a Pro
Forma Basis.
34
1.04
Rounding.
35
1.05
Times of Day; Rates.
35
1.06
Letter of Credit Amounts.
35
 
 
 
 
(ii) ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
35
 
 
 
2.01
Revolving Loans and Term Loans
35
2.02
Borrowings, Conversions and Continuations of Loans.
36
2.03
Letters of Credit.
37
2.04
Swing Line Loans.
46
2.05
Prepayments.
49
2.06
Termination or Reduction of Commitments.
51
2.07
Repayment of Loans.
51
2.08
Interest.
52
2.09
Fees.
53
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
54
2.11
Evidence of Debt.
54
2.12
Payments Generally; Administrative Agent’s Clawback.
55
2.13
Sharing of Payments by Lenders.
56
2.14
Cash Collateral.
57
2.15
Defaulting Lenders.
58
2.16
Increase to Commitments.
60
 
 
 
 
(iii) ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
62
 
 
 
3.01
Taxes.
62
3.02
Illegality.
67
3.03
Inability to Determine Rates.
67
3.04
Increased Costs.
68
3.05
Compensation for Losses.
69
3.06
Mitigation of Obligations; Replacement of Lenders.
70
3.07
LIBOR Successor Rate.
70
3.08
Survival.
71
 
(iv) ARTICLE IV GUARANTY
71
4.01
The Guaranty.
71
4.02
Obligations Unconditional.
72
4.03
Reinstatement.
72
4.04
Certain Additional Waivers.
73





i
    



--------------------------------------------------------------------------------





4.05
Remedies.
73
4.06
Rights of Contribution.
73
4.07
Guarantee of Payment; Continuing Guarantee.
73
4.08
Keepwell.
73
 
 
 
 
(v) ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
74
 
 
 
5.01
[Reserved].
74
5.02
Conditions to Borrowing of Delay Draw Term Loan.
74
5.03
Conditions to all Credit Extensions.
75
 
 
 
 
(vi) ARTICLE VI REPRESENTATIONS AND WARRANTIES
75
 
 
 
6.01
Existence, Qualification and Power.
75
6.02
Authorization; No Contravention.
76
6.03
Governmental Authorization; Other Consents.
76
6.04
Binding Effect.
76
6.05
Financial Statements; No Material Adverse Effect.
76
6.06
Litigation.
77
6.07
No Default.
77
6.08
Ownership of Property; Liens.
77
6.09
Environmental Compliance.
78
6.10
Insurance.
78
6.11
Taxes.
79
6.12
ERISA Compliance.
79
6.13
Subsidiaries.
80
6.14
Margin Regulations; Investment Company Act.
80
6.15
Disclosure.
80
6.16
Compliance with Laws.
80
6.17
Intellectual Property; Licenses, Etc.
81
6.18
Solvency.
81
6.19
Perfection of Security Interests in the Collateral.
81
6.20
Business Locations; Taxpayer Identification Number.
81
6.21
OFAC; Anti-Corruption.
81

 
(vii) ARTICLE VII AFFIRMATIVE COVENANTS
82
 
 
 
7.01
Financial Statements.
82
7.02
Certificates; Other Information.
83
7.03
Notices.
85
7.04
Payment of Taxes.
85
7.05
Preservation of Existence, Etc.
85
7.06
Maintenance of Properties.
86
7.07
Maintenance of Insurance.
86
7.08
Compliance with Laws.
86
7.09
Books and Records.
86
7.10
Inspection Rights.
86





ii
    



--------------------------------------------------------------------------------





7.11
Use of Proceeds.
87
7.12
Additional Guarantors.
87
7.13
Pledged Assets.
87
 
 
 
 
(viii) ARTICLE VIII NEGATIVE COVENANTS
88
 
 
 
8.01
Liens.
88
8.02
Investments.
91
8.03
Indebtedness.
93
8.04
Fundamental Changes.
96
8.05
Dispositions.
97
8.06
Restricted Payments.
98
8.07
Change in Nature of Business.
98
8.08
Transactions with Affiliates.
98
8.09
Burdensome Agreements.
98
8.10
Use of Proceeds.
99
8.11
Financial Covenants.
99
8.13
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
100
8.14
Ownership of Subsidiaries.
100
8.15
Sale Leasebacks.
100
8.16
Sanctions.
100
8.17
Permitted Securitization Transaction.
101
8.18
Anti-Corruption Laws.
101
 
 
 
 
(ix) ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
101
 
 
 
9.01
Events of Default.
101
9.02
Remedies Upon Event of Default.
103
9.03
Application of Funds.
104
 
 
 
 
(x) ARTICLE X ADMINISTRATIVE AGENT
105
 
 
 
10.01
Appointment and Authority.
105
10.02
Rights as a Lender.
105
10.03
Exculpatory Provisions.
106
10.04
Reliance by Administrative Agent.
106
10.05
Delegation of Duties.
107
10.06
Resignation of Administrative Agent.
107
10.07
Non-Reliance on Administrative Agent and Other Lenders.
109
10.08
No Other Duties; Etc.
109
10.09
Administrative Agent May File Proofs of Claim.
109
10.10
Collateral and Guaranty Matters.
110
10.11
Secured Cash Management Agreements and Secured Hedge Agreements.
110
 
 
 
 
(xi) ARTICLE XI MISCELLANEOUS
111
 
 
 
11.01
Amendments, Etc.
111





iii
    



--------------------------------------------------------------------------------





11.02
Notices; Effectiveness; Electronic Communications.
113
11.03
No Waiver; Cumulative Remedies; Enforcement.
115
11.04
Expenses; Indemnity; Damage Waiver.
116
11.05
Payments Set Aside.
118
11.06
Successors and Assigns.
118
11.07
Treatment of Certain Information; Confidentiality.
122
11.08
Right of Setoff.
123
11.09
Interest Rate Limitation.
124
11.10
Counterparts; Integration; Effectiveness.
124
11.11
Survival of Representations and Warranties.
124
11.12
Severability.
125
11.13
Replacement of Lenders.
125
11.14
Governing Law; Jurisdiction; Etc.
126
11.15
Waiver of Jury Trial.
127
11.16
No Advisory or Fiduciary Responsibility.
127
11.17
Electronic Execution of Assignments and Certain Other Documents.
127
11.18
Subordination of Intercompany Indebtedness.
128
11.19
USA PATRIOT Act Notice.
128
11.20
California Judicial Reference.
128
11.21
Appointment of Borrower.
129
11.22
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
129
11.23
Lender ERISA Representation.
129















iv
    



--------------------------------------------------------------------------------





SCHEDULES


2.01        Commitments and Applicable Percentages
11.02        Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS


A        Form of Loan Notice
B        Form of Swing Line Loan Notice
C        Form of Note
D        Form of Compliance Certificate
E        Form of Joinder Agreement
F-1        Form of Assignment and Assumption
F-2        Form of Administrative Questionnaire
G        Forms of U.S. Tax Compliance Certificates
H        Form of Secured Party Designation Notice
I        Form of Notice of Loan Prepayment








v
    



--------------------------------------------------------------------------------






CREDIT AGREEMENT


This CREDIT AGREEMENT is entered into as of November 27, 2013 among SYNNEX
CORPORATION, a Delaware corporation (the “Borrower”), the Guarantors (defined
herein), the Lenders (defined herein), the L/C Issuers (defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and an L/C
Issuer.


The Borrower has requested that the Lenders provide credit facilities for the
purposes set forth herein, and the Lenders are willing to do so on the terms and
conditions set forth herein.


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01    Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of either (a)
all or any substantial portion of the property of, or a line of business,
division or operating group of, another Person or (b) at least a majority of the
Voting Equity Interests of another Person, in each case whether or not involving
a merger or consolidation with such other Person.


“Additional Foreign Subsidiary Debt” has the meaning specified in Section
8.03(o).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit F-2 or any other form approved by the
Administrative Agent.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.




1
    

--------------------------------------------------------------------------------





“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The amount of the Aggregate Revolving Commitments in effect on the
Sixth Amendment Effective Date is SIX HUNDRED MILLION DOLLARS ($600,000,000).


“Agreement” means this Credit Agreement.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time; provided that if
the commitment of each Lender to make Revolving Loans and the obligation of each
L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02 or if the Aggregate Revolving Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments, (b) with respect to such Lender’s Delay Draw Term Loan
Commitment at any time, the percentage (carried out to the ninth decimal place)
of the aggregate Delay Draw Term Loan Commitments represented by such Lender’s
Delay Draw Term Loan Commitment at such time; provided that if the commitment of
each Lender to make the Delay Draw Term Loan has been terminated pursuant to
Section 9.02 or if the Delay Draw Term Loan Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments and (c) with respect to such Lender’s portion of any
outstanding Term Loan at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of such Term Loan held by
such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto or in any
documentation executed by such Lender pursuant to this Agreement. The Applicable
Percentages shall be subject to adjustment as provided in Section 2.15.


“Applicable Rate” means, except as otherwise provided in any Incremental
Amendment with respect to the applicable Loans and Commitments thereunder, the
following percentages per annum, based upon the Consolidated Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 7.02(b):


Pricing
Tier
Consolidated
Leverage Ratio
Eurodollar Rate
Loans
Base Rate
Loans
Commitment Fee and Ticking Fee
 
 
 
 
 
1
> 3.50:1.0
2.00%
1.00%
0.300%
2
> 2.75:1.0 but < 3.50:1.0
1.75%
0.75%
0.250%
3
> 2.00:1.0 but < 2.75:1.0
1.50%
0.50%
0.200%
4
< 2.00:1.0
1.25%
0.25%
0.175%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the


2
    

--------------------------------------------------------------------------------





date a Compliance Certificate is delivered pursuant to Section 7.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then, upon the request of the Required Lenders,
Pricing Tier 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the first Business Day immediately following the date on which
such Compliance Certificate is delivered in accordance with Section 7.02(b)
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Leverage Ratio contained in such Compliance Certificate. The
Applicable Rate in effect from the Sixth Amendment Effective Date until the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.02(b) for the fiscal quarter ending November 30,
2017 shall be determined based upon Pricing Tier 2. Notwithstanding anything to
the contrary contained in this definition, the determination of the Applicable
Rate for any period shall be subject to the provisions of Section 2.10(b).


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arrangers” means MLPFS, HSBC Bank USA, National Association, The Bank of Nova
Scotia and MUFG Bank, Ltd. f/k/a The Bank of Tokyo-Mitsubishi UFJ, Ltd. in their
capacities as joint lead arrangers and joint bookrunners.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, with respect to any Person on any date, (a)
in respect of any capital lease, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease, (c) in respect of
any Securitization Transaction, the outstanding principal amount of such
financing determined in accordance with GAAP and (d) in respect of any Sale and
Leaseback Transaction, the present value (discounted in accordance with GAAP at
the debt rate implied in the applicable lease) of the obligations of the lessee
for rental payments during the term of such lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended November 30, 2016,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal year,
including the notes thereto.




3
    

--------------------------------------------------------------------------------





“Availability Period” means (a) with respect to the Revolving Commitments, the
period from and including the Sixth Amendment Effective Date to the earliest of
(i) the Maturity Date, (ii) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
commitment of each Lender to make Loans and of the obligation of the L/C Issuer
to make L/C Credit Extensions pursuant to Section 9.02 and (b) with respect to
the Delay Draw Term Loan Commitments, the period from the Sixth Amendment
Effective Date to the earliest of (i) March 1, 2018, (ii) the date of
termination of the Delay Draw Term Loan Commitments pursuant to Section 2.06,
and (iii) the date of termination of the commitment of each Lender to make the
Delay Draw Term Loan pursuant to Section 9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.0%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate” and (c) the Eurodollar Rate plus 1.0%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrower” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the applicable Lenders pursuant to Section 2.01.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.




4
    

--------------------------------------------------------------------------------





“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as collateral for the L/C Obligations or obligations of the Lenders to
fund participations in respect of L/C Obligations, cash or deposit account
balances or, if the Administrative Agent and the applicable L/C Issuer shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means, as at any date, (1) with respect to the Borrower or
any of its Subsidiaries: (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated time deposits and certificates of deposit
of (i) any Lender, (ii) any domestic commercial bank of recognized standing
having capital and surplus in excess of $500,000,000 or (iii) any bank whose
short‑term commercial paper rating from S&P is at least A‑1 or the equivalent
thereof or from Moody’s is at least P‑1 or the equivalent thereof (any such bank
being an “Approved Bank”), in each case with maturities of not more than 270
days from the date of acquisition, (c) commercial paper and variable or fixed
rate notes issued by any Approved Bank (or by the parent company thereof) or any
variable rate notes issued by, or guaranteed by, any domestic corporation rated
A‑1 (or the equivalent thereof) or better by S&P or P‑1 (or the equivalent
thereof) or better by Moody’s and maturing within six months of the date of
acquisition, (d) repurchase agreements entered into by any Person with a bank or
trust company (including any Lender) or recognized securities dealer having
capital and surplus in excess of $500,000,000 for direct obligations issued by
or fully guaranteed by the United States in which such Person shall have a
perfected first priority security interest (subject to no other Liens) and
having, on the date of purchase thereof, a fair market value of at least 100% of
the amount of the repurchase obligations and (e) investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940 which are administered by
reputable financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d) and (2) with respect to any Foreign
Subsidiary: (a) investments of the type and maturity described in clause (1)
above of foreign commercial banks, which investments or commercial banks (or the
parents of such commercial banks) have the ratings described in such clauses or
reasonably equivalent ratings from comparable foreign rating agencies (if
available) and (b) other short-term investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management of comparable
tenure and credit quality to those described in clause (1) above or other high
quality short term investments, in each case, customarily utilized in countries
in which such Foreign Subsidiary operates for short term cash management
purposes.


“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, overnight draft, credit cards, debit cards, p-cards (including
purchasing cards and commercial cards), funds transfer, automated clearinghouse,
zero balance accounts, returned check concentration,


5
    

--------------------------------------------------------------------------------





controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.


“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement with the Borrower or any Subsidiary provided that (a) at
the time such Person enters into such Cash Management Agreement, such Person is
a Lender or an Affiliate of a Lender or (b) such Cash Management Agreement
exists on the Closing Date or at the time an entity becomes a Subsidiary of the
Borrower, and such Person is a Lender or an Affiliate of a Lender on the Closing
Date or at the time such entity becomes a Subsidiary of the Borrower.


“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (i) the Dodd Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented or issued.


“Change of Control” means an event or series of events by which any “person” or
“group” (as such terms are used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all Equity Interests that such person or group has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time (such right, an “option right”)), directly or indirectly, of
Voting Equity Interests of the Borrower representing forty percent (40%) or more
of the combined voting power of all Voting Equity Interests of the Borrower on a
fully diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right).


“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Commitments, Term A Loan Commitments, Delay Draw Term
Loan Commitments or Incremental Term Loan Commitments and (c) when used with
respect to Loans or a Borrowing, refers to whether such Loans, or the Loans
comprising such Borrowing, are Revolving Loans, Term A Loans, Delay Draw Term
Loans or Incremental Term Loans. Commitments (and the Loans made pursuant to
such Commitments) that have different terms and conditions shall be construed to
be in different Classes. Commitments (and the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class (unless otherwise agreed by the


6
    

--------------------------------------------------------------------------------





Borrower and the Administrative Agent). There shall be no more than one Class of
revolving loan facilities under this Agreement.


“Closing Date” means November 27, 2013.


“Collateral” means a collective reference to all property, other than Excluded
Property, with respect to which Liens in favor of the Administrative Agent, for
the benefit of itself and the other holders of the Obligations, are purported to
be granted pursuant to and in accordance with the terms of the Collateral
Documents.


“Collateral Documents” means a collective reference to the Security Agreement
and other security documents as may be executed and delivered by any Loan Party
pursuant to the terms of Section 7.13 or any of the Loan Documents.


“Commitment” means, as the context requires, a Revolving Commitment, a Term A
Loan Commitment, a Delay Draw Term Loan Commitment and/or an Incremental Term
Loan Commitment.


“Commitment Fee” has the meaning specified in Section 2.09(a).


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.).


“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for federal, state, local and foreign income taxes payable
for such period, (iii) depreciation and amortization expense for such period,
(iv) non-cash stock based compensation expense, (v) all other non-cash charges,
non-cash expenses and non-cash losses in such period but only to the extent
that, as of the date of determination, the Borrower does not reasonably
anticipate that cash payments will be made or be required to be made with
respect thereto in any future period and (vi) fees and expenses and
non-recurring charges, including severance and restructuring charges, and
closing or consolidation expenses relating to businesses or locations thereof,
incurred in connection with Permitted Acquisitions (including the Target
Acquisition and the Convergys Acquisition), provided that the aggregate amount
of fees and expenses and non-recurring charges added pursuant to this clause
(vi) shall not exceed 15% of Consolidated EBITDA (calculated without giving
effect to this clause (vi)) for such period; minus (b) the following to the
extent included in calculating such Consolidated Net Income: non-cash gains for
such period.




7
    

--------------------------------------------------------------------------------





“Consolidated First Lien Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated First Lien Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.


“Consolidated First Lien Indebtedness” means, as of any date of determination,
the then outstanding principal amount of Indebtedness for third party borrowed
money of the Borrower and its Subsidiaries on a consolidated basis that is
secured by a Lien on the properties or assets of the Borrower and/or one of more
of its Subsidiaries (other than (i) any such Indebtedness secured by a Lien that
is subordinated or ranks junior to the Liens securing the Obligations and (ii)
any Indebtedness under the Permitted Securitization Transaction or any other
Securitization Transaction permitted under this Agreement), it being understood
that Consolidated First Lien Indebtedness shall not include Indebtedness in
respect of (x) letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount shall not constitute
Consolidated First Lien Indebtedness until 5 Business Days after such amount is
drawn, (y) obligations under Swap Contracts and (z) other contingent
obligations.


“Consolidated Funded Indebtedness” means, as of any date of determination, the
then outstanding principal amount of Funded Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis.


“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses in connection with
borrowed money (including capitalized interest) or in connection with the
deferred purchase price of assets, in each case to the extent treated as
interest in accordance with GAAP, plus (b) the portion of rent expense with
respect to such period under capital leases that is treated as interest in
accordance with GAAP plus (c) the implied interest component of Synthetic Lease
Obligations with respect to such period.


“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended to (b) the Consolidated Interest Charges for the period of
the four fiscal quarters most recently ended.


“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.


“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, net income for such period; provided that
Consolidated Net Income shall exclude (a) extraordinary items for such period in
accordance with GAAP, (b) the net income of any Subsidiary during such period to
the extent that the declaration or payment of dividends or similar distributions
by such Subsidiary of such income is not permitted by operation of the terms of
its Organization Documents or Law applicable to such Subsidiary during such
period, except that the Borrower’s equity in any net loss of any such Subsidiary
for such period shall be included in determining Consolidated Net Income and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary, except to the extent that such income (or loss) for


8
    

--------------------------------------------------------------------------------





such period would be included in Consolidated Net Income of the Borrower and its
Subsidiaries when calculating Consolidated Net Income in accordance with GAAP.


“Consolidated Tangible Assets” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the tangible assets of
the Borrower and its Subsidiaries.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 5% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.


“Convergys” means Convergys Corporation, an Ohio corporation.


“Convergys Acquisition” means the Acquisition of Convergys by the Borrower,
indirectly through one or more of its Wholly Owned Subsidiaries pursuant to the
terms of the Convergys Acquisition Agreement.


“Convergys Acquisition Agreement” means the Agreement and Plan of Merger, dated
as of June 28, 2018, among the Borrower, Delta Merger Sub I, Inc., a newly
formed Delaware corporation and a Wholly Owned Subsidiary of the Borrower, Delta
Merger Sub II, LLC, a newly formed Delaware limited liability company and a
Wholly Owned Subsidiary of the Borrower, and Convergys, including all schedules
and exhibits thereto, as amended, restated or otherwise modified from time to
time.


“Convergys Closing Date” means the date of the consummation of the Convergys
Acquisition pursuant to the terms of the Convergys Acquisition Agreement.


“Convergys Convertible Debentures” means the 5.75% Junior Subordinated
Convertible Debentures due 2029 issued by Convergys pursuant to the Indenture,
dated as of October 13, 2009, between Convergys, as issuer, and U.S. Bank
National Association, as trustee, as amended, restated or otherwise modified
from time to time, which are outstanding as of the Convergys Closing Date.


“Convergys Receivables Purchase Facility Agreement” means the Receivables
Purchase Agreement, dated as of June 30, 2009, among Convergys Funding Inc., as
seller, Convergys, as servicer, MUFG Bank, Ltd. f/k/a The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as purchaser, Gotham Funding Corporation, as
conduit, Wells Fargo Bank, N.A., as successor to Wachovia Bank,


9
    

--------------------------------------------------------------------------------





National Association, as purchaser, and Wells Fargo Bank, N.A., as
administrative agent, as amended, restated or otherwise modified from time to
time.


“Cost Investment” means an Investment by the Borrower or any of its Subsidiaries
in the Equity Interests of a Person; provided that after giving effect to all
such Investments in such Person, the Borrower and its Subsidiaries shall not
beneficially own, directly or indirectly, more than 20% of the Voting Equity
Interests of such Person.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Issuance” means the issuance by a Loan Party of any Indebtedness other
than Indebtedness permitted under Section 8.03.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate for
Revolving Loans that are Eurodollar Rate Loans plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(d), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has


10
    

--------------------------------------------------------------------------------





failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(d)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each L/C
Issuer, the Swing Line Lender and each other Lender promptly following such
determination.


“Delay Draw Term Loan” has the meaning specified in Section 2.01(c).


“Delay Draw Term Loan Commitment” means, as to each Lender, its obligation to
make its portion of the Delay Draw Term Loan to the Borrower pursuant to Section
2.01(c), in the principal amount set forth opposite such Lender’s name on
Schedule 2.01. The aggregate principal amount of the Delay Draw Term Loan
Commitments of all of the Lenders as in effect on the Sixth Amendment Effective
Date is FIVE HUNDRED MILLION DOLLARS ($500,000,000).


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any comprehensive embargo or
country-wide Sanction.


“Disclosure Letter” means the disclosure letter, dated as of the Closing Date,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders, as supplemented on the Sixth Amendment Effective Date, as amended or
otherwise modified from time to time.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by the Borrower or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith, but excluding (a) the disposition of
inventory in the ordinary course of business; (b) the disposition of machinery
and


11
    

--------------------------------------------------------------------------------





equipment no longer used or useful in the conduct of business of the Borrower
and its Subsidiaries in the ordinary course of business; (c) the disposition of
property (including any Collateral) to the Borrower or any Subsidiary; provided,
that if the transferor of such property is a Loan Party then the transferee
thereof must be a Loan Party; (d) the disposition of accounts receivable in
connection with the collection or compromise thereof; (e) licenses, sublicenses,
leases or subleases granted to others not interfering in any material respect
with the business of the Borrower and its Subsidiaries; (f) the sale or
disposition of Cash Equivalents for fair market value; (g) any Recovery Event;
(h) any sale, transfer or other disposition of Securitization Related Property
by the Borrower or any Subsidiary pursuant to the Permitted Securitization
Transaction; (i) the sale by the Borrower of any securities and other
Investments held from time to time in securities accounts maintained in
connection with deferred compensation arrangements pursuant to Section 8.02(c),
provided that the proceeds of such sale are paid to the beneficiary thereof or
designee of such beneficiary or maintained in such securities accounts and
reinvested in accordance with the terms of such deferred compensation
arrangements; (j) the sale, transfer or other disposition of any Cost
Investment; (k) the disposition of Equity Interests of the Borrower; and (l) any
sale, transfer or other disposition of Receivables and Related Assets by the
Borrower or any Subsidiary pursuant to a Permitted Supplier Finance Program.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
any state of the United States or the District of Columbia.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including


12
    

--------------------------------------------------------------------------------





those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of a Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate, or
the treatment of a Pension Plan amendment as a termination under Section 4041(c)
or 4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Internal Revenue Code or Sections
303, 304 and 305 of ERISA; or (h) the imposition of any liability under Title IV
of ERISA, other than for PBGC premiums due but not delinquent under Section 4007
of ERISA, upon any Loan Party or any ERISA Affiliate.




13
    

--------------------------------------------------------------------------------





“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Base Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable
or successor rate, which rate is approved by the Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate at approximately 11:00 a.m.,
London time, determined two Business Days prior to such date for Dollar deposits
with a term of one month commencing that day;


provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection herewith, the approved rate shall be
applied in a manner consistent with market practice; provided, further that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and (ii) if the
Eurodollar Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.


“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the Administrative Agent to
be equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for
such Eurodollar Rate Loan for such Interest Period by (ii) one minus the
Eurodollar Reserve Percentage for such Eurodollar Rate Loan for such Interest
Period and (b) for any day with respect to any Base Rate Loan bearing interest
at a rate based on the Eurodollar Rate, a rate per annum determined by the
Administrative Agent to be equal to the quotient obtained by dividing (i) the
Eurodollar Base Rate for such Base Rate Loan for such day by (ii) one minus the
Eurodollar Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate”.


“Eurodollar Reserve Percentage” means, for any day, the reserve percentage
(expressed as a decimal, carried out to five decimal places) in effect on such
day, whether or not applicable to any Lender, under regulations issued from time
to time by the FRB for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and for each
outstanding Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate shall


14
    

--------------------------------------------------------------------------------





be adjusted automatically as of the effective date of any change in the
Eurodollar Reserve Percentage.


“Event of Default” has the meaning specified in Section 9.01.


“Excluded Property” means, with respect to any Loan Party, (a) any owned or
leased real property, (b) unless requested by the Administrative Agent or the
Required Lenders, any IP Rights for which a perfected Lien thereon is not
effected either by filing of a Uniform Commercial Code financing statement or by
appropriate evidence of such Lien being filed in either the United States
Copyright Office or the United States Patent and Trademark Office, (c) unless
requested by the Administrative Agent or the Required Lenders, any personal
property (other than personal property described in clause (b) above) for which
the attachment or perfection of a Lien thereon is not governed by the Uniform
Commercial Code, (d) the Equity Interests of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to Section
7.13(a), (e) any property which, subject to the terms of Section 8.09, is
subject to a Lien of the type described in Section 8.01(i) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property,
(f) at any time the Permitted Securitization Transaction is outstanding, any
Securitization Related Property that is subject to the Permitted Securitization
Transaction, (g) any lease, license, contract or other agreement of a Loan Party
if the grant of a security interest in such lease, license, contract or other
agreement in the manner contemplated by the Loan Documents is prohibited under
the terms of such lease, license, contract or other agreement or under
applicable Law or would result in default thereunder, the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Loan Party’s rights, titles and interests thereunder (including upon
the giving of notice or the lapse of time or both), other than to the extent (x)
such prohibition or limitation is rendered ineffective pursuant to the Uniform
Commercial Code or other applicable Law or principles of equity or (y) such
prohibition or limitation or the requirement for any consent contained in such
lease, license, contract or other agreement or applicable Law is eliminated or
terminated to the extent sufficient to permit any such item to become Collateral
or such consent has been granted or waived or the requirement for such consent
has been terminated, (h) government licenses, state or local franchises,
charters and authorizations and any other property and assets to the extent that
the Administrative Agent may not validly possess a security interest therein
under, or such security interest is restricted by, applicable Laws (including,
without limitation, rules and regulations of any Governmental Authority or
agency) or the pledge or creation of a security interest in which would require
governmental consent, approval, license or authorization, other than to the
extent such prohibition or limitation is rendered ineffective under the Uniform
Commercial Code or other applicable Law notwithstanding such prohibition (but
excluding proceeds of any such governmental licenses), (i) particular assets if
and for so long as, if, in each case, as determined by the Administrative Agent
in its sole discretion, the cost of creating or perfecting such pledges or
security interests in such assets exceeds the practical benefits to be obtained
by the Lenders therefrom, (j) deposit, securities and commodities accounts
having a monthly average balance of less than $100,000 individually, and less
than $1,000,000 in the aggregate, (k) any intent-to-use trademark application
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, to the extent, if any, that, and solely during the period, if
any, in which the


15
    

--------------------------------------------------------------------------------





grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark application under applicable federal law, (l)
assets of and Equity Interests in any Person (other than a wholly-owned
Subsidiary) to the extent not permitted by the terms of such Person’s
Organization Documents, (m) the Equity Interests of any Foreign Subsidiary to
the extent (i) such Equity Interests are pledged as collateral to secure the
Indebtedness of a Foreign Subsidiary, (ii) such Indebtedness is permitted under
Section 8.03 and (iii) such Lien is a Permitted Lien, (n) any Investments
maintained by the Borrower pursuant to the Borrower’s unqualified deferred
compensation arrangements permitted under Section 8.02(c), (o) margin stock
(within the meaning of Regulation U of the FRB), (p) deposit account number
1291841933 (the “Excluded Account”), (q) any Receivables and Related Assets
subject to a Permitted Supplier Finance Program, and (r) Equity Interests in the
Westcon-Datatec Entities (to the extent owned by any Loan Party).
Notwithstanding the foregoing, in no event shall any asset or property of a Loan
Party that is pledged by such Loan Party as collateral to secure the obligations
of any Loan Party under any Priority Debt constitute “Excluded Property” unless
consented to by Required Lenders.


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant under a Loan Document by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guarantee thereof) is illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Future Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to Section 4.08 and any
and all guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guaranty of such Guarantor, or grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a Master Agreement governing more than one Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty or security
interest is illegal.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 11.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii),
(a)(iii) or (c), amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to


16
    

--------------------------------------------------------------------------------





such Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.


“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all Commitments have terminated, (b) all Obligations
arising under the Loan Documents have been paid in full (other than contingent
indemnification obligations), and (c) all Letters of Credit have terminated or
expired (other than Letters of Credit that have been Cash Collateralized).


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
applicable intergovernmental agreements with respect thereto.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.


“Fee Letter” means the letter agreement dated as of the Sixth Amendment
Effective Date among the Borrower and MLPFS.


“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the Laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each L/C Issuer, such Defaulting Lender’s Applicable Percentage of
the outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage


17
    

--------------------------------------------------------------------------------





of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Funded Indebtedness” means, to any Person as of any date of determination,
without duplication, all of the following types of Indebtedness, whether or not
included as indebtedness or liabilities in accordance with GAAP:


(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money Indebtedness;


(c)    the maximum amount available to be drawn under all outstanding letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(d)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business);


(e)    all Attributable Indebtedness;


(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends;


(g)    without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (f) above of another
Person; and


(h)    all Indebtedness of the types referred to in clauses (a) through (f)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Indebtedness is
expressly made non-recourse to such Person.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board consistently applied.




18
    

--------------------------------------------------------------------------------





“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, (a) each Domestic Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 7.12 or otherwise, (c) with respect to (i)
Obligations under any Secured Hedge Agreement, (ii) Obligations under any
Secured Cash Management Agreement and (iii) any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, the Borrower, and (d) the successors and permitted assigns of the
foregoing. Notwithstanding anything to the contrary contained herein, EMJ
America, Inc. shall not be a Guarantor.


“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the L/C Issuers, the Lenders and the other holders of the
Obligations pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or


19
    

--------------------------------------------------------------------------------





medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.


“Hedge Bank” means any Person in its capacity as a party to a Swap Contract with
the Borrower or any Subsidiary provided that (a) at the time such Person enters
into such Swap Contract, such Person is a Lender or an Affiliate of a Lender or
(b) such Swap Contract exists on the Closing Date or at the time an entity
becomes a Subsidiary of the Borrower and such Person is a Lender or an Affiliate
of a Lender on the Closing Date or at the time such entity becomes a Subsidiary
of the Borrower.


“Honor Date” has the meaning set forth in Section 2.03(c).


“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.


“Immaterial Domestic Subsidiary” means a Domestic Subsidiary which, (a) when
considered on an individual basis, does not have (i) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Domestic Subsidiaries as of the date of the most recent fiscal quarter ended for
which the Borrower has delivered financial statements pursuant to Section
7.01(a) or (b) or (ii) revenues attributable to such Domestic Subsidiary in
excess of 5% of the consolidated revenues of the Borrower and its Domestic
Subsidiaries as of the most recent fiscal quarter ended for which the Borrower
has delivered financial statements pursuant to Section 7.01(a) or (b) and (b)
when taken together with all other Immaterial Domestic Subsidiaries which are
not Guarantors, does not have (i) assets with an aggregate book value in excess
of 10% of consolidated total assets of the Borrower and its Domestic
Subsidiaries as of the date of the most recent fiscal quarter ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) or (ii) revenues in excess of 10% of the consolidated revenues of the
Borrower and its Domestic Subsidiaries as of the most recent fiscal quarter
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b).


“Immaterial Foreign Subsidiary” means a Foreign Subsidiary which, when
considered on an individual basis, does not have (a) assets with an aggregate
book value in excess of 5% of consolidated total assets of the Borrower and its
Subsidiaries as of the date of the most recent fiscal quarter ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) or (b) revenues attributable to such Foreign Subsidiary in excess of 5% of
the consolidated revenues of the Borrower and its Subsidiaries as of the most
recent fiscal quarter ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b).


“Incremental Amendment” has the meaning set forth in Section 2.16(f).


“Incremental Commitments” has the meaning set forth in Section 2.16(a).




20
    

--------------------------------------------------------------------------------





“Incremental Facility Closing Date” has the meaning set forth in Section
2.16(d).


“Incremental Term Loan” has the meaning set forth in Section 2.01(d).


“Incremental Term Loan Commitments” has the meaning set forth in Section
2.16(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments;


(b)    all purchase money indebtedness;


(c)    the maximum amount available to be drawn under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;


(d)    all obligations in respect of the deferred purchase price of property or
services (other than (i) trade accounts payable, intercompany charges of
expenses, deferred revenue and other accrued liabilities (including deferred
payments in respect of services by employees), in each case incurred in the
ordinary course of business, and (ii) any earn-out obligation or other
post-closing balance sheet adjustment prior to such time as it becomes a
liability on the balance sheet of such Person in accordance with GAAP);


(e)    the Attributable Indebtedness of capital leases, Synthetic Lease
Obligations, Sale and Leaseback Transactions and Securitization Transactions;


(f)    the Swap Termination Value of any Swap Contract;


(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;


(h)    all obligations to purchase, redeem, retire, defease or otherwise make
any payment prior to the Maturity Date in respect of any Equity Interests or any
warrant, right or option to acquire such Equity Interests, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;


(i)    without duplication, all Guarantees in respect of any of the foregoing;
and


(j)    all Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited


21
    

--------------------------------------------------------------------------------





liability company) in which such Person is a general partner or a joint
venturer, except to the extent that such Indebtedness is expressly made
non-recourse to such Person.


For the avoidance of doubt, notwithstanding anything to the contrary contained
in this Agreement or in any other Loan Document, (i) trade payables created in
the ordinary course of business in connection with the acquisition of inventory
(including (x) inventory subject to a Lien described under Section 8.01(z) and
(y) Receivables and Related Assets subject to a Lien described under Section
8.01(gg)) and (ii) overdraft lines shall not constitute Indebtedness.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitee” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Intercompany Indebtedness” means Indebtedness owing by a Loan Party to another
Loan Party.


“Intercreditor Agreement” has the meaning specified in Section 8.01(ii).


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or any Loan that bears interest based on the LIBOR Daily Floating
Rate (including a Swing Line Loan), the last Business Day of each February, May,
August and November and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice, or such other period that is twelve months or less requested
by the Borrower and consented to by all the Lenders; provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and




22
    

--------------------------------------------------------------------------------





(c)    no Interest Period shall extend beyond the Maturity Date.


“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ending
May 31, 2017, including balance sheets and statements of income or operations,
stockholders’ equity and cash flows.


“Internal Revenue Code” means the Internal Revenue Code of 1986.


“Investment” means, as to any Person, any acquisition or investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other debt or equity participation or interest in, another Person, including
any partnership or joint venture interest in such other Person, or (c) an
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.


“IP Rights” has the meaning specified in Section 6.17.


“IRS” means the United States Internal Revenue Service.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


“Japanese Subsidiary” means SYNNEX Infotec Corporation.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit E executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12 or any other documents as the Administrative Agent
shall deem appropriate for such purpose.


“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.


“L/C Advance” means, with respect to each Lender with a Revolving Commitment,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage.


23
    

--------------------------------------------------------------------------------







“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.


“L/C Commitment” means, as to Bank of America, in its capacity as an L/C Issuer,
its obligation to issue Letters of Credit to the Borrower pursuant to Section
2.03 in an aggregate principal amount at any one time outstanding not to exceed
$50,000,000 unless otherwise agreed by Bank of America in its sole discretion,
as such amount may be adjusted from time to time in accordance with this
Agreement.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuer” means, with respect to a particular Letter of Credit, (a) Bank of
America in its capacity as issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder, and (b) such other Lender
selected by the Borrower pursuant to Section 2.03(l) (subject to the consent of
such Lender as provided in Section 2.03(l)) from time to time to issue such
Letter of Credit, or any successor issuer of such Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and their successors and assigns and, unless the context requires
otherwise, includes the Swing Line Lender.


“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Borrower and the Administrative Agent, which office
may include any Affiliate of such Person or any domestic or foreign branch of
such Person or such affiliate.


“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.




24
    

--------------------------------------------------------------------------------





“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to $100,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.


“LIBOR Daily Floating Rate” means the fluctuating per annum rate of interest
equal to LIBOR and determined for each Business Day at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the date in question, for Dollar
deposits (for delivery on the first day of such Interest Period) with a one
month term, as adjusted from time to time in the Administrative Agent’s sole
discretion for reserve requirements, deposit insurance assessment rates and
other regulatory costs. The LIBOR Daily Floating Rate in effect on any day other
than a Business Day shall be the LIBOR Daily Floating Rate in effect on the
immediately preceding Business Day; provided that if the LIBOR Daily Floating
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement.


“LIBOR Screen Rate” means the “LIBOR Rate” as defined and calculated pursuant to
the definition of “Eurodollar Base Rate.”
“LIBOR Successor Rate” has the meaning specified in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Eurodollar Base Rate, Interest Period, timing and frequency of determining rates
and making payments of interest and other administrative matters as may be
appropriate, in the reasonable discretion of the Administrative Agent, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
agrees with the Borrower).


“Lien” means any mortgage, pledge, hypothecation, assignment as collateral
security, deposit arrangement, encumbrance, lien (statutory or other), charge,
or other security interest or preferential arrangement in the nature of a
security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Limited Condition Acquisition” means any Acquisition or similar Investment
permitted by Section 8.02 that the Borrower or any Subsidiary is contractually
committed to consummate and whose consummation is not conditioned upon the
availability of, or on obtaining, third party financing.


25
    

--------------------------------------------------------------------------------







“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, Swing Line Loan or a Term Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, the Collateral Documents, the Disclosure Letter, any
Intercreditor Agreement, each Incremental Amendment, the Fee Letter and any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 (but specifically excluding Secured Hedge Agreements
and Secured Cash Management Agreements).


“Loan Notice” means a notice of (a) a Borrowing of Revolving Loans or Term
Loans, (b) a conversion of Loans from one Type to the other, or (c) a
continuation of Eurodollar Rate Loans, in each case pursuant to Section 2.02(a),
which shall be substantially in the form of Exhibit A or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Loan Parties” means, collectively, the Borrower and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender, taken as a whole, under any
Loan Document to which it is a party or is a beneficiary thereof; (c) a material
impairment of the ability of the Loan Parties (taken as a whole) to perform
their obligations under any Loan Document to which they are a party; or (d) a
material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.


“Material Disposition” means any single Disposition or series of related
Dispositions for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds (x) in the case of Section 2.05(b)(ii),
$80,000,000 and (b) for all other purposes, the Threshold Amount.


“Material Indebtedness” means (a) any Subordinated Indebtedness, other than the
Convergys Convertible Debentures and (b) any other Indebtedness (including, for
the avoidance of doubt, the Convergys Convertible Debentures and other than
Indebtedness arising under the Loan Documents and Indebtedness arising under
Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all


26
    

--------------------------------------------------------------------------------





creditors under any combined or syndicated credit arrangement) of more than the
Threshold Amount.


“Material Recovery Event” means any single Recovery Event or series of related
Recovery Events for which the aggregate gross cash proceeds received by the
Borrower and its Subsidiaries exceeds (x) in the case of Section 2.05(b)(ii),
$80,000,000 and (b) for all other purposes, the Threshold Amount.


“Maturity Date” means (a) as to the Revolving Loans, Swing Line Loans, Letters
of Credit (and the related L/C Obligations), the Term A Loan and the Delay Draw
Term Loan, September 1, 2022 and (b) as to an Incremental Term Loan, the final
maturity date applicable thereto as specified in the applicable Incremental
Amendment; provided, however, in each case, that if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.


“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time and (ii) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of Section 2.14(a)(i), (a)(ii) or (a)(iii), an
amount equal to 103% of the Outstanding Amount of all L/C Obligations.


“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, together with
its designated affiliates (or any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as a joint lead arranger and joint book runner.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multiemployer Plan” means any Pension Plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.


“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including any Loan Party or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Material
Disposition, Material Recovery Event or Debt Issuance net of (a) direct costs
incurred in connection therewith (including legal, accounting and investment
banking fees, and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Material Disposition or any Material Recovery
Event, the


27
    

--------------------------------------------------------------------------------





amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related property; it
being understood that “Net Cash Proceeds” shall include any cash or Cash
Equivalents received upon the sale or other disposition of any non‑cash
consideration received by the Borrower or any Subsidiary in any Material
Disposition, Material Recovery Event or Debt Issuance.


“New Term Loan Effective Date” means means “Effective Date” of the credit
agreement entered into to provide financing with respect to the Convergys
Acquisition and permitted pursuant to Section 8.03(v).


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” has the meaning specified in Section 2.11(a).


“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit I or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.


“Obligations” means, with respect to each Loan Party, (a) all advances to, and
debts, liabilities, obligations, covenants and duties of, any Loan Party arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit and (b) all obligations of the Borrower or any Subsidiary owing to a Cash
Management Bank or a Hedge Bank in respect of Secured Cash Management Agreements
or Secured Hedge Agreements, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” of a Guarantor shall exclude
any Excluded Swap Obligations with respect to such Guarantor.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint


28
    

--------------------------------------------------------------------------------





venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).


“Outstanding Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by any Loan Party and any


29
    

--------------------------------------------------------------------------------





ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Internal Revenue Code.


“Permitted Acquisition” means an Investment consisting of an Acquisition by the
Borrower or any Subsidiary, provided that (a) no Event of Default shall have
occurred and be continuing or would result from such Acquisition (except with
respect to a Limited Condition Acquisition, in which case (i) no Event of
Default shall have occurred and be continuing on the date of the definitive
purchase agreement for such Limited Condition Acquisition and (ii) no Event of
Default under Section 9.01(a), (f) or (g) shall have occurred and be continuing
on the date of consummation of such Limited Condition Acquisition or would exist
after giving effect to such Limited Condition Acquisition); (b) the property
acquired (or the property of the Person acquired) in such Acquisition is used or
useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Closing Date (or any reasonable extensions
or expansions thereof), (c) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition
and (d) the Loan Parties shall be in compliance with the financial covenants set
forth in Section 8.11 recomputed as of the end of the period of the four fiscal
quarters most recently ended for which the Borrower has delivered financial
statements pursuant to Section 7.01(a) or (b) after giving effect to such
Acquisition on a Pro Forma Basis; provided that in the case of an Acquisition
for which the aggregate value of the consideration paid exceeds $500,000,000
(excluding earn-out obligations, the deferred portion of any deferred purchase
price, or any other post-closing purchase price adjustments), at least three (3)
Business Days prior to the consummation of such Acquisition (or, in the case of
a Limited Condition Acquisition, at the Borrower’s option, at least three (3)
Business Days prior to the execution of the definitive documentation for such
Limited Condition Acquisition), the Borrower shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating compliance
with this clause (d).


“Permitted Liens” means, at any time, Liens in respect of property of the
Borrower or any Subsidiary permitted to exist at such time pursuant to the terms
of Section 8.01.


“Permitted Sale and Leaseback Transaction” means any Sale and Leaseback
Transaction entered into by the Borrower or any of its Subsidiaries after the
Closing Date provided that the aggregate fair market value of all properties of
the Borrower and its Subsidiaries that are Disposed of pursuant to Permitted
Sale and Leaseback Transactions shall not exceed $50,000,000.


“Permitted Securitization Transaction” means each of the Securitization
Transactions established pursuant to the applicable Securitization Documents and
permitted under Section 8.03.


“Permitted Supplier Finance Program” means, with respect to the Borrower and its
Subsidiaries, any financing transaction or series of financing transactions
(including factoring arrangements) approved by the Administrative Agent and the
Required Lenders (it being understood such approval shall be provided in the
sole discretion of the Administrative Agent and the Required Lenders) pursuant
to which the Borrower or any Subsidiary of the Borrower may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future


30
    

--------------------------------------------------------------------------------





lease payments or residuals or similar rights to payment to another Person or
affiliate of such other Person that are not affiliates of the Borrower or any
Subsidiary of the Borrower, on a non-recourse basis (but for any breach of a
representation and warranty).


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of any Loan Party or
any ERISA Affiliate or any such Plan to which any Loan Party or any ERISA
Affiliate is required to contribute on behalf of any of its employees.


“Platform” has the meaning specified in Section 7.02.


“Priority Debt” means (a) Indebtedness of Foreign Subsidiaries and (b) secured
Indebtedness of the Borrower or any Domestic Subsidiary, in each case, incurred
or permitted to be outstanding pursuant to Section 8.03(h).


“Pro Forma Basis” means, with respect to any transaction, that for purposes of
calculating the financial covenants set forth in Section 8.11 or the
Consolidated First Lien Leverage Ratio set forth in Section 2.16(d)(v), such
transaction (including the incurrence of any Funded Indebtedness in connection
therewith) shall be deemed to have occurred as of the first day of the most
recent four fiscal quarter period preceding the date of such transaction for
which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b). In connection with the foregoing, (a) with respect to
any Material Disposition or Material Recovery Event, (i) income statement and
cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be excluded to the extent relating to any period
occurring prior to the date of such transaction and (ii) Indebtedness which is
retired shall be excluded and deemed to have been retired as of the first day of
the applicable period and (b) with respect to any Acquisition, (i) income
statement and cash flow statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculations to the extent (A) such items are not otherwise included in
such income statement and cash flow statement items for the Borrower and its
Subsidiaries in accordance with GAAP or in accordance with any defined terms set
forth in Section 1.01 and (B) such items are supported by financial statements
or other information reasonably satisfactory to the Administrative Agent and
(ii) any Indebtedness incurred or assumed by the Borrower or any Subsidiary
(including the Person or property acquired) in connection with such transaction
and any Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (A) shall be deemed to have been incurred as of
the first day of the applicable period and (B) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower containing reasonably detailed calculations of the financial
covenants set forth in


31
    

--------------------------------------------------------------------------------





Section 8.11 recomputed as of the end of the period of the four fiscal quarters
most recently ended for which the Borrower has delivered financial statements
pursuant to Section 7.01(a) or (b) after giving effect to the applicable
transaction on a Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“Qualified ECP Guarantor” means at any time each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Receivables and Related Assets” means (i) accounts receivable (including all
rights to payment created by or arising from the sales of goods, leases of goods
or the rendition of services, no matter how evidenced (including in the form of
chattel paper) and whether or not earned by performance) and (ii) any interest
in such accounts receivable and all collateral securing such accounts receivable
(including any originator accounts (as defined in the Securitization
Documents)), all contracts and contract rights, purchase orders, security
interests, financing statements or other documentation in respect of such
accounts receivable, any guarantees, indemnities, warranties or other
obligations in respect of such accounts receivable, any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions or
factoring arrangements involving receivables similar to such accounts receivable
and any collections or proceeds of any of the foregoing.


“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.


“Recovery Event” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application, and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any


32
    

--------------------------------------------------------------------------------





Defaulting Lender shall be disregarded in determining Required Lenders at any
time; provided that the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Lender that is the Swing Line Lender or L/C Issuer, as the case may be,
in making such determination.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, chief operating officer or corporate secretary of
the applicable Loan Party so specified herein and, solely for purposes of the
delivery of incumbency certificates, the secretary or any assistant secretary of
a Loan Party and, solely for purposes of notices given pursuant to Article II,
any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent or any other officer
or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance reasonably satisfactory to
the Administrative Agent.


“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interests or on account of any return of capital to such
Person’s stockholders, partners or members (or the equivalent Person thereof),
or any option, warrant or other right to acquire any such dividend or other
distribution or payment.


“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Revolving Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto or in any documentation executed by such Lender pursuant to Section
2.01(d), as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Revolving Commitment Increase” has the meaning provided in Section 2.16(a).


“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swing Line Loans at such time.


“Revolving Loan” has the meaning specified in Section 2.01(a).




33
    

--------------------------------------------------------------------------------





“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw‑Hill Companies, Inc. and any successor thereto.


“Sale and Leaseback Transaction” means, with respect to any Person, any
arrangement, directly or indirectly, whereby such Person shall sell or transfer
any property used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.


“Sanction(s)” means any international economic sanction or trade embargo
administered or enforced by the United States Government, including, OFAC, the
United Nations Security Council, the European Union (not to include those
protecting against the effects of extraterritorial sanctions by other nations),
Her Majesty’s Treasury or other relevant sanctions authority of OECD member
countries.


“Scheduled Unavailability Date” has the meaning specified in Section 3.07.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any Subsidiary and any Cash
Management Bank with respect to such Cash Management Agreement. For the
avoidance of doubt, a holder of Obligations in respect of Secured Cash
Management Agreements shall be subject to the last paragraph of Section 9.03 and
Section 10.11.


“Secured Hedge Agreement” means any Swap Contract that is entered into by and
between the Borrower or any Subsidiary and any Hedge Bank with respect to such
Swap Contract. For the avoidance of doubt, a holder of Obligations in respect of
Secured Hedge Agreements shall be subject to the last paragraph of Section 9.03
and Section 10.11.


“Secured Party Designation Notice” shall mean a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.


“Securitization Documents” means, collectively, (1) (a) the Fourth Amended and
Restated Receivables Funding and Administration Agreement, dated as of November
12, 2010, by and among SIT Funding Corporation, a Delaware corporation, as
borrower, the lenders party thereto and The Bank of Nova Scotia, as
administrative agent and (b) the Third Amended and Restated Receivables Sale and
Servicing Agreement, dated as of January 23, 2009, by and among each of the
entities party thereto from time to time as originators, SIT Funding
Corporation, a Delaware corporation, as buyer and the Borrower, as servicer and
(2) and the Convergys Receivables Purchase Facility Agreement and the other
documents related thereto, to the extent in effect following the Convergys
Closing Date.




34
    

--------------------------------------------------------------------------------





“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.


“Securitization Related Property” means Receivable and Related Assets which are
sold, conveyed, contributed or transferred to the Special Purpose Subsidiary
pursuant to the Permitted Securitization Transaction.


“Security Agreement” means the security and pledge agreement dated as of the
Closing Date executed in favor of the Administrative Agent, for the benefit of
the holders of the Obligations, by each of the Loan Parties.


“Sixth Amendment Effective Date” means September 1, 2017 which is the effective
date of the Sixth Amendment to this Agreement.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature in the ordinary course of
business, (c) such Person is not engaged in a business or a transaction, and is
not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital, (d) the fair value of the
property of such Person is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (e) the present fair salable
value of the property of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured and (f) such Person does not intend, in any
transaction, to hinder, delay or defraud either present or future creditors or
any other person to which such Person is or will become, through such
transaction, indebted. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.


“Special Purpose Subsidiary” means, with respect to the Permitted Securitization
Transaction, such special purpose subsidiaries or affiliates for each applicable
transaction included in the Permitted Securitization Transaction.


“Specified Convergys Acquisition Agreement Representations” means the
representations made by Convergys with respect to Convergys and its subsidiaries
in the Convergys Acquisition Agreement as are material to the interests of the
Lenders, but only to the extent that the Borrower or any of its Subsidiaries has
the right (taking into account any applicable cure provisions) to terminate its
obligations under the Convergys Acquisition Agreement, or to decline to
consummate the Convergys Acquisition pursuant to the Convergys Acquisition
Agreement, as a result of a breach of such representations in the Convergys
Acquisition Agreement.


35
    

--------------------------------------------------------------------------------







“Specified Loan Party” has the meaning specified in Section 4.08.


“Specified Representations” means the representations and warranties set forth
in Section 6.01 (solely with respect to the Loan Parties), Section 6.02 (solely
with respect to clauses (a) and (c) and solely with respect to the Loan
Parties), Section 6.03 (to the extent related to approvals, consents,
exemptions, authorizations, or other actions required by a Governmental
Authority or applicable Laws), Section 6.04, Section 6.14, Section 6.18, Section
6.19 (subject, as applicable, to Section 4(l) of the Tenth Amendment to Credit
Agreement dated as of August 7, 2018, by and among the Borrower, the Guarantors
identified on the signature pages thereto, the Lenders identified on the
signature pages thereto and Bank of America, in its capacity as Administrative
Agent, an L/C Issuer and the Swing Line Lender), Section 6.21 (solely with
respect to the use of proceeds of the Incremental Term Loans) and Section 6.22.


“Subordinated Indebtedness” means Indebtedness of the Borrower or any Subsidiary
which by its terms is subordinated in right of payment to the payment in full of
the Obligations in a form and substance reasonably acceptable to the
Administrative Agent.


“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Equity Interests is at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.




36
    

--------------------------------------------------------------------------------





“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
B or such other form as approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent pursuant), appropriately completed and signed by a
Responsible Officer of the Borrower.


“Swing Line Sublimit” means an amount equal to $75,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments.


“SYNNEX Canada” means SYNNEX Canada Limited, an Ontario corporation.


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Target Acquisition” means the Acquisition of the certain assets of Datatec
Limited and Datatec PLC by the Borrower or one or more of its Wholly Owned
Subsidiaries pursuant to the terms of the Target Acquisition Document.


“Target Acquisition Document” means the Share Purchase Agreement dated as of
June 5, 2017 by and among Datatec Limited, Datatec PLC and the Borrower.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term A Loan” has the meaning specified in Section 2.01(b).




37
    

--------------------------------------------------------------------------------





“Term A Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term A Loan to the Borrower pursuant to Section 2.01(b), in the
principal amount set forth opposite such Lender’s name on Schedule 2.01. The
aggregate principal amount of the Term A Loan Commitments of all of the Lenders
as in effect on the Sixth Amendment Effective Date is SEVEN HUNDRED MILLION
DOLLARS ($700,000,000).


“Term Loan” means the Term A Loan, the Delay Draw Term Loan or any Incremental
Term Loan, as the context may require


“Term Loan Commitments” means the Term A Loan Commitment, the Delay Draw Term
Loan Commitment or any Incremental Term Loan Commitment, as the context may
require


“Term Loan Increase” has the meaning provided in Section 2.16(a).


“Threshold Amount” means $150,000,000.


“Ticking Fee” has the meaning specified in Section 2.09(b).


“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time, the outstanding Loans of such Lender at
such time and such Lender’s participation in L/C Obligations and Swing Line
Loans at such time.


“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).


“USA PATRIOT Act” has the meaning specified in Section 6.22.


“Voting Equity Interests” means, with respect to any Person, Equity Interests
issued by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.




38
    

--------------------------------------------------------------------------------





“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.


“Westcon-Datatec Entities” means, collectively, Westcon Group European Holdings,
Limited, a company organized and existing under the laws of the United Kingdom
and Westcon Emerging Markets Group (Pty) Limited, a company organized under the
laws of South Africa.


“WCSI” means Westcon Canada Systems (WCSI) Inc., a Canadian corporation.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02    Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including the Loan Documents and any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, modified, extended, restated, replaced or supplemented
from time to time (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto”, “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory rules,
regulations, orders and provisions consolidating, amending,


39
    

--------------------------------------------------------------------------------





replacing or interpreting such Law and any reference to any law or regulation
shall, unless otherwise specified, refer to such Law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time, and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all assets and properties, tangible
and intangible, real and personal, including cash, securities, accounts and
contract rights.


(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.


1.03    Accounting Terms; Changes in GAAP; Calculation of Financial Covenants on
a Pro Forma Basis.


(a)    Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Borrower and
its Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on
financial liabilities shall be disregarded.


(b)    Changes in GAAP. If at any time any change in GAAP (including the
adoption of IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Loan Parties shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.




40
    

--------------------------------------------------------------------------------





(c)    Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.


(d)    Calculation of Financial Covenants on a Pro Forma Basis. Notwithstanding
the above, the parties hereto acknowledge and agree that all calculations of the
financial covenants in Section 8.11 (including for purposes of determining the
Applicable Rate) shall be made on a Pro Forma Basis with respect to any
Acquisition (including the Target Acquisition), Material Disposition or Material
Recovery Event occurring during the applicable period.


(e)     Limited Condition Acquisitions. Notwithstanding anything to the contrary
herein, to the extent that the terms of this Agreement require compliance with
any financial ratio or test in connection with a Limited Condition Acquisition,
at the option of the Borrower, the date of determination of whether the relevant
condition is satisfied shall be deemed to be the date (on the basis of the
financial statements for the most recently ended four quarter period for which
financial statements have been delivered) of execution of the definitive
agreement with respect to such Limited Condition Acquisition (the “LCA Test
Date”), after giving effect to the relevant Limited Condition Acquisition and
related incurrence of Indebtedness, on a Pro Forma Basis; provided that
notwithstanding the foregoing, the Limited Condition Acquisition and the related
Indebtedness to be incurred (and any associated Lien) and the use of proceeds
thereof (and the consummation of any Acquisition or Investment) shall be deemed
incurred and/or applied at the LCA Test Date (until such time as the
Indebtedness is actually incurred or the applicable definitive agreement is
terminated without actually consummating the applicable Limited Condition
Acquisition) and outstanding thereafter for purposes of pro forma compliance
with any applicable calculation of the financial covenants set forth in Section
8.11. For the avoidance of doubt, if any of such ratios or amounts for which
compliance was determined or tested as of the LCA Test Date are thereafter
exceeded as a result of fluctuations in such ratio (including due to
fluctuations in Consolidated EBITDA of the Borrower and its Subsidiaries or of
the target of any Limited Condition Acquisition), at or prior to the
consummation of the relevant Limited Condition Acquisition, such ratios will not
be deemed to have been exceeded as a result of such fluctuations solely for
purposes of determining whether the relevant Limited Condition Acquisition is
permitted to be consummated or taken.


1.04    Rounding.


Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).


1.05    Times of Day; Rates.


41
    

--------------------------------------------------------------------------------







Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable). The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Base Rate” or with respect to any comparable or successor rate
thereto.


1.06    Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS


2.01    Revolving Loans and Term Loans.


(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
to the Borrower in Dollars from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Revolving Commitment; provided, however, that after
giving effect to any Borrowing of Revolving Loans, (i) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Commitments, and (ii) the
Revolving Credit Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(b)    Term A Loan. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make its portion of a term loan (the “Term A Loan”)
to the Borrower in Dollars in one advance on the Sixth Amendment Effective Date
in an amount equal to such Lender’s Term A Loan Commitment. The Lenders shall
make the Term A Loan to the Borrower by (i) advancing additional borrowings on
the Sixth Amendment Effective Date and (ii) continuing portions of the Term A
Loan outstanding immediately prior to the Sixth Amendment Effective Date.
Amounts repaid on the Term A Loan may not be reborrowed. The Term A Loan may
consist of Base Rate Loans or Eurodollar Rate Loans, or a combination thereof,
as further provided herein.




42
    

--------------------------------------------------------------------------------





(c)    Delay Draw Term Loan. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make its portion of a term loan (the
“Delay Draw Term Loan”) to the Borrower in Dollars in one advance during the
Availability Period in an amount not to exceed such Lender’s Delay Draw Term
Loan Commitment. Amounts repaid on the Delay Draw Term Loan may not be
reborrowed. The Delay Draw Term Loan may consist of Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.


(d)    Incremental Term Loans. Subject to the terms and conditions set forth
herein, on any Incremental Facility Closing Date on which any Incremental Term
Loan Commitments of any Class are effected (including through any Term Loan
Increase) pursuant to Section 2.16, (i) each Lender of such Class severally
agrees to make its portion a term loan (an “Incremental Term Loan”) to the
Borrower in Dollars in an amount equal to such Lender’s Incremental Term Loan
Commitment of such Class. Amounts repaid on such Incremental Term Loan may not
be reborrowed. The Incremental Term Loans may consist of Base Rate Loans or
Eurodollar Rate Loans, or a combination thereof, as further provided herein.


2.02    Borrowings, Conversions and Continuations of Loans.


(a)    Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone
or a Loan Notice; provided, that any telephonic notice must be confirmed
promptly by delivery to the Administrative Agent of a Loan Notice. Each such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, in connection with any conversion or
continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof (or, in connection with any
conversion or continuation of a Term Loan, if less, the entire principal thereof
then outstanding). Each Loan Notice and each telephonic notice shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of a Loan in a Loan Notice or if the Borrower fails to give a timely notice
requesting a conversion or continuation, then the applicable Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar


43
    

--------------------------------------------------------------------------------





Rate Loans in any Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month.


(b)    Following receipt of a Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans described in the
preceding subsection. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than 1:00 p.m. on
the Business Day specified in the applicable Loan Notice. Upon satisfaction of
the applicable conditions set forth in Section 5.03 (and, if such Borrowing is
the Delay Draw Term Loan, Section 5.02), the Administrative Agent shall make all
funds so received available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Loan Notice with respect to a Borrowing of
Revolving Loans is given by the Borrower, there are L/C Borrowings outstanding,
then the proceeds of such Borrowing, first, shall be applied to the payment in
full of any such L/C Borrowings and second, shall be made available to the
Borrower as provided above.


(c)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Required Lenders, and the Required Lenders may demand that any or
all of the outstanding Eurodollar Rate Loans be converted immediately to Base
Rate Loans.


(d)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error.


(e)    After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than ten (10) Interest Periods in effect.


(f)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification, repricing or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.


(g)    This Section 2.02 shall not apply to Swing Line Loans.


2.03    Letters of Credit.


44
    

--------------------------------------------------------------------------------







(a)    The Letter of Credit Commitment.


(i)    Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or any Subsidiary, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or any Subsidiary and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (w) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (x) the Revolving Credit Exposure of any Lender
shall not exceed such Lender’s Revolving Commitment, (y) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit and (z)
the aggregate outstanding amount of all L/C Obligations of Bank of America, in
its capacity as an L/C Issuer, shall not exceed the L/C Commitment unless
otherwise agreed by Bank of America in its sole discretion. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed.


(ii)    No L/C Issuer shall issue any Letter of Credit if:


(A)    subject to Section 2.03(b)(iii), the expiry date of the requested Letter
of Credit would occur more than twelve months after the date of issuance or last
extension, unless the Lenders (other than Defaulting Lenders) holding a majority
of the Revolving Credit Exposure have approved such expiry date; or


(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders that have Revolving
Commitments have approved such expiry date.


(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:


(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of Law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise


45
    

--------------------------------------------------------------------------------





compensated hereunder) not in effect on the Closing Date, or shall impose upon
such L/C Issuer any unreimbursed loss, cost or expense which was not applicable
on the Closing Date and which such L/C Issuer in good faith deems material to
it;


(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;


(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $25,000;


(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;


(E)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Defaulting Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(b)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which such
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or


(F)    such Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.


(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.


(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.


(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.


(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of


46
    

--------------------------------------------------------------------------------





a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application may be
sent by facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by such L/C Issuer, by personal delivery
or by any other means acceptable to such L/C Issuer. Such Letter of Credit
Application must be received by such L/C Issuer and the Administrative Agent not
later than 11:00 a.m. at least two Business Days (or such later date and time as
the Administrative Agent and such L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to such L/C Issuer: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.


(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or the applicable
Subsidiary or enter into the applicable amendment, as the case may be, in each
case in accordance with such L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from each L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit.


(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit such L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in


47
    

--------------------------------------------------------------------------------





each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by an L/C Issuer, the Borrower shall
not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.03 is not then satisfied, and in each case
directing such L/C Issuer not to permit such extension.


(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, an L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”). Unless otherwise directed by an L/C Issuer, the Borrower
shall not be required to make a specific request to such L/C Issuer to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) such L/C Issuer to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits an L/C Issuer to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or any Loan Party that one or more of the
applicable conditions specified in Section 5.03 is not then satisfied (treating
such reinstatement as an L/C Credit Extension for purposes of this clause) and,
in each case, directing such L/C Issuer not to permit such reinstatement.


(v)    Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)    Drawings and Reimbursements; Funding of Participations.


(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative


48
    

--------------------------------------------------------------------------------





Agent thereof. Not later than 11:00 a.m. on the date of any payment by such L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse such L/C Issuer through the Administrative Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Revolving Loans that are Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Aggregate Revolving
Commitments and the conditions set forth in Section 5.03 (other than the
delivery of a Loan Notice). Any notice given by an L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.


(ii)    Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of the applicable L/C Issuer at the
Administrative Agent’s Office in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified
in such notice by the Administrative Agent, whereupon, subject to the provisions
of Section 2.03(c)(iii), each Lender that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to such
L/C Issuer.


(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans that are Base Rate Loans because the conditions
set forth in Section 5.03 cannot be satisfied or for any other reason, the
Borrower shall be deemed to have incurred from the applicable L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate. In such event, each Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.


(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.03(c) to reimburse the applicable L/C Issuer for any amount drawn
under any Letter of Credit, interest in respect of such Lender’s Applicable
Percentage of such amount shall be solely for the account of such L/C Issuer.


(v)    Each Lender’s obligation to make Revolving Loans or L/C Advances to
reimburse the applicable L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower, any Subsidiary or any other Person for
any


49
    

--------------------------------------------------------------------------------





reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Loans pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 5.03 (other than delivery by the Borrower of a Loan Notice). No such
making of an L/C Advance shall relieve or otherwise impair the obligation of the
Borrower to reimburse such L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the applicable L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the greater of the Federal Funds Rate and a rate determined by
such L/C Issuer in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by such L/C Issuer in connection with the foregoing. If such Lender pays
such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
L/C Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of such L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)    Repayment of Participations.


(i)    At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.


(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.




50
    

--------------------------------------------------------------------------------





(e)    Obligations Absolute. The obligation of the Borrower to reimburse each
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;


(iv)    waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;


(v)    honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;


(vi)    any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the Uniform Commercial Code, the ISP;


(vii)    any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or


(viii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.




51
    

--------------------------------------------------------------------------------





The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify such L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.


(f)    Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of any L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of any L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, however, that anything in such clauses to
the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves, as determined by a
final nonappeable judgment of a court of competent jurisdiction, were caused by
such L/C Issuer’s willful misconduct or gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, an L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring, endorsing or assigning or purporting to transfer, endorse or
assign a Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason. An L/C Issuer may send a Letter of Credit or conduct any
communication to or from the beneficiary via the Society for Worldwide Interbank
Financial Telecommunication (“SWIFT”) message or overnight courier, or any other
commercially reasonable means of communicating with a beneficiary.


(g)    Applicability of ISP; Limitation of Liability. Unless otherwise expressly
agreed by an L/C Issuer and the Borrower when a Letter of Credit is issued, the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, no L/C Issuer shall be responsible


52
    

--------------------------------------------------------------------------------





to the Borrower for, and each L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of such L/C Issuer
required or permitted under any Law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where such L/C Issuer or the beneficiary is
located, the practice stated in the ISP or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such Law or practice.


(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender with a Revolving Commitment in accordance,
subject to Section 2.15, with its Applicable Percentage a Letter of Credit fee
(the “Letter of Credit Fee”) for each Letter of Credit equal to the Applicable
Rate for Revolving Loans that are Eurodollar Rate Loans times the daily amount
available to be drawn under such Letter of Credit. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each February, May, August and November, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand; and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Lenders,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.


(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
separately agreed in writing between the Borrower and such L/C Issuer, computed
on the daily amount available to be drawn under such Letter of Credit on a
quarterly basis in arrears. In the case of Bank of America in its capacity as an
L/C Issuer, such fronting fee shall be due and payable on the tenth Business Day
after the end of each February, May, August and November in respect of the most
recently-ended quarterly period (or portion thereof, in the case of the first
payment), commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand, and, in the case of each other L/C Issuer, such fronting fee shall be
due and payable as agreed in writing between the Borrower and such L/C Issuer.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
each L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.




53
    

--------------------------------------------------------------------------------





(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.


(l)    Additional L/C Issuers. The Borrower may from time to time, upon not less
than five (5) Business Days’ notice from the Borrower to the Administrative
Agent (or such shorter period of time as may be agreed by the Administrative
Agent in its sole discretion), designate a Lender hereunder as an L/C Issuer
(upon obtaining such Lender’s prior consent thereto). The Administrative Agent
will promptly notify the Lenders of any designation of any such additional L/C
Issuers by the Borrower. Upon (i) notification to the Lenders of any additional
L/C Issuer by the Administrative Agent and (ii) delivery by the Borrower of such
contact and other information regarding such L/C Issuer as the Administrative
Agent shall reasonably request, such Lender shall become an L/C Issuer for all
purposes of this Agreement, and references to “L/C Issuer” shall mean and
include such Lender in its capacity as an L/C Issuer.


(m)    L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed
by the Administrative Agent, each L/C Issuer shall, in addition to its
notification obligations set forth elsewhere in this Section, provide the
Administrative Agent, the following:


(i)    reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);


(ii)    on each Business Day on which such L/C Issuer makes a payment pursuant
to a Letter of Credit, the date and amount of such payment;


(iii)    on any Business Day on which the Borrower fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;


(iv)    on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and


(v)    for so long as any Letter of Credit issued by an L/C Issuer is
outstanding, such L/C Issuer shall deliver to the Administrative Agent (A) on
the last Business Day of each calendar month, and (B) on each date that (1) an
L/C Credit Extension occurs or (2) there is any expiration, cancellation and/or
disbursement, in each case, with respect to any such Letter of Credit, a such
information as the Administrative Agent shall reasonably request, including, the
letter of credit


54
    

--------------------------------------------------------------------------------





number, maximum face amount, current face amount, beneficiary name, issuance
date, expiry date and whether such Letter of Credit is may be automatically
renewed or extended.


The Administrative Agent shall maintain a record of all outstanding Letters of
Credit based upon information provided by the Borrower and the L/C Issuers
pursuant to this Section 2.03(m), and such record of the Administrative Agent
shall, absent manifest error, be deemed a correct and conclusive record of all
Letters of Credit outstanding from time to time hereunder. Notwithstanding the
foregoing, if and to the extent the Administrative Agent determines that there
are one or more discrepancies between information provided by the Borrower and
any L/C Issuer hereunder, the Administrative Agent will notify the Borrower and
such L/C Issuer thereof and the Borrower and such L/C Issuer shall endeavor to
reconcile any such discrepancy.


2.04    Swing Line Loans.


(a)    Swing Line Facility. Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.04, may in its sole discretion make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of Revolving Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments and (B) the Revolving Credit Exposure
of any Lender shall not exceed such Lender’s Revolving Commitment, (ii) the
Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (iii) the Swing Line Lender shall not be under
any obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest at
the LIBOR Daily Floating Rate. Immediately upon the making of a Swing Line Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan.


(b)    Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made
upon the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone or a Swing Line Loan
Notice; provided, that, any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum
principal amount of $100,000 and (ii) the requested borrowing date, which shall
be a Business Day. Promptly after receipt by


55
    

--------------------------------------------------------------------------------





the Swing Line Lender of any Swing Line Loan Notice, the Swing Line Lender will
confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has also received such Swing Line Loan Notice and, if not,
the Swing Line Lender will notify the Administrative Agent (by telephone or in
writing) of the contents thereof. Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Administrative Agent (including at
the request of any Lender) prior to 2:00 p.m. on the date of the proposed
Borrowing of Swing Line Loans (A) directing the Swing Line Lender not to make
such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.


(c)    Refinancing of Swing Line Loans.


(i)    The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.03. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Revolving Loan that is a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.


(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.04(c)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Lenders fund its risk participation in the relevant Swing Line
Loan and each Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.


(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line


56
    

--------------------------------------------------------------------------------





Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.


(iv)    Each Lender’s obligation to make Revolving Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right that
such Lender may have against the Swing Line Lender, the Borrower, any Subsidiary
or any other Person for any reason whatsoever, (B) the occurrence or continuance
of a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Revolving Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 5.03 (other than delivery by the Borrower
of a Loan Notice). No such funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein.


(d)    Repayment of Participations.


(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Swing Line Lender.


(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.


(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to


57
    

--------------------------------------------------------------------------------





refinance such Lender’s Applicable Percentage of any Swing Line Loan, interest
in respect of such Applicable Percentage shall be solely for the account of the
Swing Line Lender.


(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.


2.05    Prepayments.


(a)    Voluntary Prepayments of Loans.


(i)    Revolving Loans and Term Loans. The Borrower may, upon notice from the
Borrower to the Administrative Agent pursuant to delivery to the Administrative
Agent of a Notice of Loan Prepayment, at any time or from time to time
voluntarily prepay Revolving Loans and/or the Term Loans in whole or in part
without premium or penalty; provided that, unless otherwise agreed by the
Administrative Agent, (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) one Business Day prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any such prepayment of Eurodollar Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $500,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); (C) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
amount thereof then outstanding); (D) any prepayment of the Term A Loan or any
Delayed Draw Term Loans shall be applied to the Term Loan selected by the
Borrower and ratably to the remaining principal amortization payments of such
Term Loan; and (E) any prepayment of any Incremental Term Loan shall be applied
as provided in the relevant Incremental Amendment. Each such notice shall
specify the date and amount of such prepayment and the Type(s) and Class(es) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.15, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.


(ii)    Swing Line Loans. The Borrower may, upon notice to the Swing Line Lender
pursuant to delivery to the Swing Line Lender of a Notice of Loan Prepayment
(with a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that, unless otherwise agreed by the Swing Line Lender, (i)
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or a whole
multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by the


58
    

--------------------------------------------------------------------------------





Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.


(b)    Mandatory Prepayments of Loans.


(i)    Revolving Commitments. If for any reason the Total Revolving Outstandings
at any time exceed the Aggregate Revolving Commitments then in effect, the
Borrower shall immediately prepay Revolving Loans and/or Swing Line Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i) unless
after the prepayment in full of the Revolving Loans and Swing Line Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect.


(ii)    Dispositions and Recovery Events. The Borrower shall prepay the Loans as
hereafter provided in an aggregate amount equal to 100% of the Net Cash Proceeds
received by any Loan Party from any Material Disposition or Material Recovery
Event to the extent such Net Cash Proceeds are not reinvested in property (other
than current assets as classified by GAAP) that is useful in the business of the
Borrower and its Subsidiaries within 365 days of the date of such Material
Disposition or Material Recovery Event (it being understood that such prepayment
shall be due immediately upon the expiration of such 365 day period).


(iii)    Debt Issuances. Immediately upon receipt by any Loan Party of the Net
Cash Proceeds of any Debt Issuance by any Loan Party, the Borrower shall prepay
the Loans as hereafter provided in an aggregate amount equal to 100% of such Net
Cash Proceeds.


(iv)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:


(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i),
first, ratably to the L/C Borrowings and the Swing Line Loans, second, to the
outstanding Revolving Loans, and, third, to Cash Collateralize the remaining L/C
Obligations (if required by the provision of Section 2.05(b)(i)); and


(B)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii) and
(iii), first ratably to the Outstanding Amount of the Term Loans (in each case,
ratably to the remaining principal amortization payments), second, ratably to
the L/C Borrowings and the Swing Line Loans, third, to the outstanding Revolving
Loans.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be subject to Section 3.05, but otherwise without premium or penalty, and
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment.


2.06    Termination or Reduction of Commitments.


59
    

--------------------------------------------------------------------------------







(a)    Optional Reductions of the Aggregate Revolving Commitments. The Borrower
may, upon notice to the Administrative Agent, terminate the Aggregate Revolving
Commitments, or from time to time permanently reduce the Aggregate Revolving
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Aggregate
Revolving Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Outstandings would exceed the
Aggregate Revolving Commitments and (iv) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
or the Swing Line Sublimit exceeds the amount of the Aggregate Revolving
Commitments, such sublimit shall be automatically reduced by the amount of such
excess. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Revolving Commitments. Any
reduction of the Aggregate Revolving Commitments shall be applied to the
Revolving Commitment of each Lender according to its Applicable Percentage. All
fees accrued until the effective date of any termination of the Aggregate
Revolving Commitments shall be paid on the effective date of such termination.


(b)    Optional Reductions of the Delay Draw Term Loan Commitments. The Borrower
may, upon notice to the Administrative Agent, terminate or permanently reduce
the Delay Draw Term Loan Commitments; provided, that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction and (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof.


(c)    Termination of Delay Draw Term Loan Commitments. For the avoidance of
doubt the undrawn amount of the Delay Draw Term Loan Commitments shall
automatically and permanently terminate upon the earlier of the Borrowing of the
Delay Draw Term Loan and the expiration of the Availability Period.


(d)    Termination of Term A Loan Commitments. For the avoidance of doubt the
undrawn amount of the Term A Loan Commitments shall automatically and
permanently terminate upon the Borrowing of the Term A Loan on the Sixth
Amendment Effective Date.


(e)    Termination of Aggregate Revolving Commitments. On the date any extension
of credit is made under any agreement governing Additional Foreign Subsidiary
Debt (including, without limitation, the making of any loans or the issuance of
any letters of credit or similar instruments) results in the incurrence of
outstanding amounts thereunder, the Aggregate Revolving Commitments shall be
automatically and permanently terminated in an amount equal to the amount of
such credit extension. If after giving effect to such reduction, the Total
Revolving Outstandings exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans and/or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in accordance with Section
2.05(b)(i) such that after giving effect to the termination of the Aggregate
Revolving Commitments to be effected in accordance with this


60
    

--------------------------------------------------------------------------------





Section 2.06(d), the Total Revolving Outstandings does not exceed the Aggregate
Revolving Commitments.


2.07    Repayment of Loans.


(a)    Revolving Loans. The Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of all Revolving Loans outstanding on such
date.


(b)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Swing Line Loan is
made and (ii) the Maturity Date.


(c)    Term A Loan. The Borrower shall repay the outstanding principal amount of
the Term A Loan in quarterly installments on the last day of each fiscal
quarter, commencing on February 28, 2018 in an amount equal to 1.25% of the
outstanding principal amount of the Term A Loan on the Sixth Amendment Effective
Date (after giving effect to the borrowing thereof on the Sixth Amendment
Effective Date), in each case as such installments may hereafter be adjusted as
a result of prepayments made pursuant to Section 2.05, unless accelerated sooner
pursuant to Section 9.02. On the Maturity Date the Borrower shall repay the
outstanding principal amount of the Term A Loan in full.


(d)    Delay Draw Term Loan. The Borrower shall repay the outstanding principal
amount of the Delay Draw Term Loan in quarterly installments on the last day of
each fiscal quarter, commencing on the last day of the second fiscal quarter
ending after the advance of the Delay Draw Term Loan, in an amount equal to
1.25% of the initial principal amount of the Delay Draw Term Loan, in each case
as such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05, unless accelerated sooner pursuant to Section 9.02. On
the Maturity Date the Borrower shall repay the outstanding principal amount of
the Delay Draw Term Loan in full.


(e)    Other Term Loans. Except as set forth in Section 2.07(c), the Borrower
shall repay the outstanding principal amount of all other Term Loans as provided
in the applicable Incremental Amendment, unless accelerated sooner pursuant to
Section 9.02.


2.08    Interest.


(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the LIBOR Daily Floating Rate plus the Applicable Rate for Eurodollar
Rate Loans. To the extent that any calculation of interest or any fee required
to be paid under this Agreement shall be based on (or would result in) a


61
    

--------------------------------------------------------------------------------





calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.


(b)    (i)    If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists (other than as set forth in clauses (b)(i) and (b)(ii) above), the
Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.


2.09    Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the account of each Lender with a Revolving Commitment in accordance with its
Applicable Percentage, a commitment fee (the “Commitment Fee”) equal to the
product of (i) the Applicable Rate times (ii) the actual daily amount by which
the Aggregate Revolving Commitments exceed the sum of (A) the Outstanding Amount
of Revolving Loans and (B) the Outstanding Amount of L/C Obligations, subject to
adjustment as provided in Section 2.15. For the avoidance of doubt, the
Outstanding Amount of Swing Line Loans shall not be counted towards or
considered usage of the Aggregate Revolving Commitments for purposes of
determining the Commitment Fee. The Commitment Fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article V is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each February, May, August and
November, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The Commitment Fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed


62
    

--------------------------------------------------------------------------------





and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.


(b)    Ticking Fee. The Borrower shall pay to the Administrative Agent, for the
account of each Lender in accordance with a Delay Draw Term Loan Commitment in
accordance with its Applicable Percentage, a ticking fee (the “Ticking Fee”)
equal to the product of (x) the Applicable Rate times (y) the actual daily
amount of the Delay Draw Term Loan Commitments, subject to adjustment as
provided in Section 2.15. The Ticking Fee shall commence accruing on the Sixth
Amendment Effective Date and thereafter shall accrue at all times during the
Availability Period with respect to the Delay Draw Term Loan Commitments,
including at any time during which one or more of the conditions in Article V is
not met, and shall be due and payable on the earlier of the date of funding of
the Delay Draw Term Loan and the last day of the Availability Period. The
Ticking Fee shall be calculated quarterly in arrears. No Ticking Fee shall be
due or payable if the Delay Draw Term Loan is funded on the Sixth Amendment
Effective Date.


(c)    Other Fees.


(i)    The Borrower shall pay to MLPFS and the Administrative Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.


(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.


2.10    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.


(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Consolidated Leverage Ratio as calculated by
the Borrower as of any applicable date was inaccurate and (ii) a proper
calculation of the Consolidated Leverage Ratio would have resulted in higher
pricing for such period, the Borrower shall immediately and retroactively be
obligated to pay to the Administrative Agent for the account of the applicable
Lenders or the L/C Issuers,


63
    

--------------------------------------------------------------------------------





as the case may be, promptly on demand by the Administrative Agent (or, after
the occurrence of an actual or deemed entry of an order for relief with respect
to the Borrower under the Bankruptcy Code of the United States, automatically
and without further action by the Administrative Agent, any Lender or any L/C
Issuer), an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
this Agreement. The Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Revolving Commitments and the repayment of all
other Obligations hereunder.


2.11    Evidence of Debt.


(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall be in the form of Exhibit C (a “Note”). Each Lender may attach
schedules to its Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.


(b)    In addition to the accounts and records referred to in subsection (a)
above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans. In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.12    Payments Generally; Administrative Agent’s Clawback.


(a)    General. All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein)


64
    

--------------------------------------------------------------------------------





of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day (or, in the case of principal
repayment installments on Eurodollar Rate Loans, if the result of such extension
would be to extend such principal repayment installment into another calendar
month, such principal repayment installment shall be due on the immediately
preceding Business Day), and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate reasonably determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.


(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the


65
    

--------------------------------------------------------------------------------





Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.


(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13    Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:




66
    

--------------------------------------------------------------------------------





(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and


(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (B) the application of Cash
Collateral provided for in Section 2.14 or (C) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14    Cash Collateral.


(a)    Certain Credit Support Events. If (i) an L/C Issuer has honored any full
or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 9.02(c) or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or such L/C Issuer provide Cash
Collateral in an amount not less than the applicable Minimum Collateral Amount
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.15(b) and any Cash Collateral provided
by the Defaulting Lender).


(b)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to
the control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or an L/C Issuer as
herein provided (other than Liens permitted under Section 8.01(m)), or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
the Borrower will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency. All Cash Collateral (other than credit
support not constituting funds subject to


67
    

--------------------------------------------------------------------------------





deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Bank of America. The Borrower shall pay on demand therefor from time to time
all customary account opening, activity and other administrative fees and
charges in connection with the maintenance and disbursement of Cash Collateral.


(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and such L/C Issuer may agree that Cash
Collateral shall not be released but instead held to support future anticipated
Fronting Exposure or other obligations.


2.15    Defaulting Lenders.


(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuers or Swing Line Lender hereunder;
third, to Cash Collateralize each L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.14; fourth, as the Borrower
may request (so long as no Default exists), to the funding of any


68
    

--------------------------------------------------------------------------------





Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize each L/C Issuer’s future
Fronting Exposure with respect to such Defaulting Lender with respect to future
Letters of Credit issued under this Agreement, in accordance with Section 2.14;
sixth, to the payment of any amounts owing to the Lenders, the L/C Issuers or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender's breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.03 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15(b). Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting Lender,
and each Lender irrevocably consents hereto.


(iii)    Certain Fees.


(A)    No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a), Section 2.09(b) or Section 2.09(c)(ii) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).


(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which such Defaulting Lender has provided Cash Collateral pursuant to
Section 2.14.


(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrower shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-


69
    

--------------------------------------------------------------------------------





Defaulting Lender pursuant to Section 2.15(b) below, (y) pay to the L/C Issuers
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to each L/C Issuer’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.


(b)    Reallocation of Applicable Percentages to Reduce Fronting Exposure. All
or any part of such Defaulting Lender’s participation in L/C Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.


(c)    Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in Section 2.15(b) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(d)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swing Line Lender and the L/C Issuers agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.15(b)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.


2.16    Increase to Commitments.


(a)    Incremental Commitments. The Borrower may from time to time after the
Sixth Amendment Effective Date, by written notice to the Administrative Agent,
request (i) one or more increases to the Aggregate Revolving Commitments (each a
“Revolving Commitment Increase”), (ii) one or more increases to existing Term
Loans (each a “Term Loan Increase”) or


70
    

--------------------------------------------------------------------------------





(iii) one or more new Classes of Term Loans (collectively with any Term Loan
Increases, the “Incremental Term Loan Commitments”, and the Incremental Term
Loan Commitments collectively with any Revolving Commitment Increases, the
“Incremental Commitments”), whereupon the Administrative Agent shall promptly
deliver a copy or such written notice to each of the Lenders.


(b)    Incremental Term Loans. Any Incremental Term Loan Commitments effected
through the establishment of one or more new Term Loans shall be designated a
separate Class of Incremental Term Loan Commitments and Term Loans for all
purposes of this Agreement. Notwithstanding the foregoing, Incremental Term
Loans may have identical terms to any of the then-outstanding Term Loans and be
treated as the same Class as any of such Term Loans.


(c)    Request for Incremental Commitments. Each request for Incremental
Commitments from the Borrower pursuant to this Section 2.16 shall set forth the
requested amount and proposed terms of the relevant Incremental Commitments.
Incremental Commitments may be provided by any existing Lender (but no existing
Lender will have any obligation to provide any Incremental Commitment, and the
Borrower will not have any obligation to approach any existing Lenders to
provide any Incremental Commitment) or by any other bank or other financial
institution that qualifies as an Eligible Assignee.


(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment and the Incremental Commitments thereunder shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:


(i)    no Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Commitments; provided that in the case of an
Incremental Term Loan the proceeds of which are used to fund, in whole or in
part, the purchase price of a Limited Condition Acquisition, the foregoing
condition shall be (A) no Event of Default shall have occurred and be continuing
on the date of the definitive purchase agreement for such Limited Condition
Acquisition and (B) no Event of Default under Section 9.01(a), (f) or (g) shall
have occurred and be continuing or would exist after giving effect to such
Limited Condition Acquisition and the funding of such Incremental Term Loan;


(ii)    the representations and warranties set forth in Article VI shall be true
and correct as and to the extent set forth in Section 5.03;


(iii)    the Administrative Agent shall have received a Pro Forma Compliance
Certificate demonstrating that the Loan Parties would be in compliance with the
financial covenants set forth in Section 8.11 recomputed as of the end of the
period of the four (4) fiscal quarters most recently ended for which financial
statements have been delivered pursuant to Section 7.01(a) or 7.01(b) after
giving effect to any Incremental Commitments on a Pro Forma Basis (assuming all
Loans available under such Incremental Commitments had been outstanding as of
the last day of such period); provided, that in the case of an Incremental Term
Loan the proceeds of which are used to fund, in whole or in part, the purchase
price of a Limited


71
    

--------------------------------------------------------------------------------





Condition Acquisition, receipt of such Pro Forma Compliance Certificate may be
satisfied in accordance with Section 1.03(e), at the option of the Borrower, on
the LCA Test Date;


(iv)    each Incremental Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 (or if less, the entire remaining amount
available for such institution) and shall be in an increment of $1,000,000 (or
such lesser amounts as agreed by the Administrative Agent);


(v)    after giving effect to such Incremental Commitment, the aggregate
principal amount of all Incremental Commitments effected pursuant to this
Section 2.16 shall not exceed the sum of (A) $500,000,000 plus (B) an unlimited
amount so long as the Consolidated First Lien Leverage Ratio (calculated on a
Pro Forma Basis and assuming any such Incremental Commitments are fully drawn)
is not greater than 2.75:1.00;


(vi)    receipt by the Administrative Agent of (A) such resolutions of the board
of directors of the Loan Parties and opinions of counsel to the Loan Parties as
it may reasonably request relating to the organizational authority for such
Commitment increase and the enforceability thereof and any other matters
relevant thereto, and (B) such amendments to the Collateral Documents as may be
reasonably requested by the Administrative Agent, all in form and substance
reasonably satisfactory to the Administrative Agent;


(vii)    such other conditions as the Borrower, each Lender providing such
Incremental Commitments and the Administrative Agent shall agree.


For purposes of calculating the aggregate principal amount of all Incremental
Commitments pursuant to Section 2.16(d)(v) above, the Borrower may elect to use
sub-clauses (A) or (B) of Section 2.16(d)(v) above in any order or concurrently.
If both sub-clause (A) and (B) are available and the Borrower does not make an
election, the Borrower will be deemed to have elected sub-clause (B). If the
Borrower incurs any amounts under such sub-clause (A) above concurrently with
sub-clause (B) above, any amounts incurred under sub-clause (A) above will not
count as Indebtedness for purposes of calculating the Consolidated First Lien
Leverage Ratio at such time.


(e)    Required Terms. The terms, provisions and documentation of the
Incremental Commitments of any Class shall be as agreed between the Borrower,
the Administrative Agent and the applicable Lenders providing such Incremental
Commitments. In any event:


(i)    any Incremental Commitments with respect to a Revolving Commitment
Increase shall be on terms and conditions identical to the Class of Revolving
Commitments being increased;


(ii)    to the extent not identical to the Term Loans existing on the
Incremental Facility Closing Date, any Incremental Term Loan Commitments and
Incremental Term Loan shall be on terms and conditions reasonably satisfactory
to Administrative Agent (it being understood that to the extent any financial
maintenance covenant is added for the benefit of any


72
    

--------------------------------------------------------------------------------





Incremental Term Loans and Incremental Term Loan Commitments, no consent shall
be required from the Administrative Agent or any of the Lenders to the extent
that such financial maintenance covenant is also added for the benefit of the
existing credit facilities hereunder); provided that the Incremental Term Loans:


(A)    shall (x) rank pari passu in right of payment and of security with the
then-existing Term Loans and (y) have no obligors other than the Loan Parties,


(B)    shall not mature earlier than the latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans (except
that any Term Loan Increase shall have the same Maturity Date as the Class of
Term Loans being increased),


(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans,


(D)    subject to clauses (e)(ii)(B) and (e)(ii)(C) above, shall have an
Applicable Rate, fees and amortization determined by the Borrower and the
applicable Lenders providing the Incremental Term Loan, and


(E)    the Incremental Term Loans may participate on a pro rata basis or a less
than pro rata basis (but not on a greater than pro rata basis) in any mandatory
prepayments of Term Loans hereunder, as specified in the applicable Incremental
Amendment.
    
(f)    Incremental Amendment. The Incremental Commitments shall become
Commitments under this Agreement pursuant to an amendment (an “Incremental
Amendment”) to this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Lender providing such Incremental Commitments and
the Administrative Agent. The Incremental Amendment may, without the consent of
any other Lender, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.16.


This Section 2.16 shall supersede any provisions in Section 2.13 or 11.01 to the
contrary.


ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY


3.01    Taxes.


(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.


(i)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as


73
    

--------------------------------------------------------------------------------





required by applicable Laws. If any applicable Laws (as determined in the good
faith discretion of the Administrative Agent) require the deduction or
withholding of any Tax from any such payment by the Administrative Agent or a
Loan Party, then the Administrative Agent or such Loan Party shall be entitled
to make such deduction or withholding, upon the basis of the information and
documentation to be delivered pursuant to subsection (e) below.


(ii)    If any Loan Party or the Administrative Agent shall be required by the
Internal Revenue Code to withhold or deduct any Taxes, including both United
States Federal backup withholding and withholding taxes, from any payment, then
(A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required based upon the information
and documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Internal Revenue
Code, and (C) to the extent that the withholding or deduction is made on account
of Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.


(iii)    If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the Administrative Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the
Administrative Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.


(b)    Payment of Other Taxes by the Loan Parties. Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable Law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.


(c)    Tax Indemnifications.


(i)    Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such


74
    

--------------------------------------------------------------------------------





Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten days after demand therefor, for any amount which a Lender or an L/C
Issuer for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(c)(ii) below.


(ii)    Each Lender and each L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten days after
demand therefor, (A) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or such L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (B) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
Section 11.06(d) relating to the maintenance of a Participant Register and (C)
the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender or such L/C Issuer, in each case,
that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender and
each L/C Issuer hereby authorizes the Administrative Agent to set off and apply
any and all amounts at any time owing to such Lender or such L/C Issuer, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this clause (ii).


(d)    Evidence of Payments. Upon request by any Loan Party or the
Administrative Agent, as the case may be, after any payment of Taxes by such
Loan Party or by the Administrative Agent to a Governmental Authority as
provided in this Section 3.01, such Loan Party shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to such Loan
Party, as the case may be, the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of any return
required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to such Loan Party or the Administrative Agent, as the
case may be.


(e)    Status of Lenders; Tax Documentation.


(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation


75
    

--------------------------------------------------------------------------------





prescribed by applicable Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), 3.01(e)(ii)(B) and 3.01(e)(ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,


(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BENE establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or IRS Form W-8BENE establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;


(2)    executed originals of IRS Form W-8ECI;


(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or IRS Form W-8BENE; or




76
    

--------------------------------------------------------------------------------





(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BENE, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-4 on behalf of each such direct and indirect partner;


(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the Closing Date.


(iii)    Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.


(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If any Recipient determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
by any Loan Party or with respect to which any Loan Party has paid additional
amounts pursuant to this Section 3.01, it


77
    

--------------------------------------------------------------------------------





shall pay to the Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to the Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.


(g)    Survival. Each party’s obligations under this Section 3.01 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender or an L/C Issuer, the termination of
the Aggregate Revolving Commitments, the termination of the Term Loan
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02    Illegality.


If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Credit Extension, or to determine
or charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any Credit Extension or
continue Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate
Loans shall be suspended and (b) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Base Rate),


78
    

--------------------------------------------------------------------------------





either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.


Each Lender at its option may make any Credit Extension to the Borrower by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Credit Extension; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.
3.03    Inability to Determine Rates.


If in connection with any request for a Eurodollar Rate Loan or a conversion to
or continuation thereof (a) the Administrative Agent determines that (i) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan or (ii) adequate and reasonable means do not exist for determining the
Eurodollar Base Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan or in connection with an existing or proposed Base
Rate Loan (in each case with respect to clause (a) above, “Impacted Loans”) or
(b) the Administrative Agent determines that for any reason the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Eurodollar Rate Loan, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Administrative Agent upon the instruction of the Required Lenders
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of the first sentence of this Section, the
Administrative Agent, in consultation with the Borrower and the affected
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a) of the first sentence of
this section, (2) the Administrative Agent notifies the Borrower that such
alternative interest rate does not adequately


79
    

--------------------------------------------------------------------------------





and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.
3.04    Increased Costs.


(a)    Increased Costs Generally. If any Change in Law shall:


(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;


(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or


(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
Borrower will pay to such Lender or such L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or such L/C Issuer,
as the case may be, for such additional costs incurred or reduction suffered.


(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of


80
    

--------------------------------------------------------------------------------





such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.


(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten days after receipt thereof.


(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than six months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
six-month period referred to above shall be extended to include the period of
retroactive effect thereof).


3.05    Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)    any continuation, conversion, payment or prepayment of any Eurodollar
Rate Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurodollar
Rate Loan on the date or in the amount notified by the Borrower; or


(c)    any assignment of a Eurodollar Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.




81
    

--------------------------------------------------------------------------------





For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.


3.06    Mitigation of Obligations; Replacement of Lenders.


(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then at the
request of the Borrower such Lender or such L/C Issuer, as applicable, shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender or such L/C Issuer, as applicable, such designation or assignment (i)
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.


(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.


3.07    LIBOR Successor Rate.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrower or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower) that the Borrower or Required Lenders (as applicable) have determined,
that:


(a)     adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or
(b)     the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used


82
    

--------------------------------------------------------------------------------





for determining the interest rate of loans (such specific date, the “Scheduled
Unavailability Date”), or
(c)     syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.07, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.
If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that if such LIBOR Successor Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
3.08    Survival.


All of the Loan Parties’ obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments, termination of the Term Loan
Commitments, repayment of all other Obligations hereunder and resignation of the
Administrative Agent.


ARTICLE IV

GUARANTY


4.01    The Guaranty.




83
    

--------------------------------------------------------------------------------





Each of the Guarantors hereby jointly and severally guarantees to the
Administrative Agent, the L/C Issuers, the Lenders and each other holder of
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof.
The Guarantors hereby further agree that if any of the Obligations is not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.


Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.


4.02    Obligations Unconditional.


The obligations of the Guarantors under Section 4.01 are joint and several,
irrevocable, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents or other
documents relating to the Obligations, or any substitution, release, impairment
or exchange of any other guarantee of or security for any of the Obligations,
and, to the fullest extent permitted by applicable Law, irrespective of any
other circumstance whatsoever which might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor, it being the intent of
this Section 4.02 that the obligations of the Guarantors hereunder shall be
absolute and unconditional under any and all circumstances. Each Guarantor
agrees that such Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full and the Commitments have expired or terminated. Without limiting
the generality of the foregoing, it is agreed that, to the fullest extent
permitted by Law, the occurrence of any one or more of the following shall not
alter or impair the liability of any Guarantor hereunder, which shall remain
absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents or any other document relating to the Obligations shall be done or
omitted;




84
    

--------------------------------------------------------------------------------





(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or any other document relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent or any
other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including for the benefit of any creditor of any Guarantor) or shall be
subordinated to the claims of any Person (including any creditor of any
Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives, to the fullest extent permitted by Law, diligence, presentment, demand
of payment, protest and all notices whatsoever and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents or
any other document relating to the Obligations or against any other Person under
any other guarantee of, or security for, any of the Obligations.


4.03    Reinstatement.


The obligations of each Guarantor under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
Debtor Relief Law or otherwise, and each Guarantor agrees that it will indemnify
the Administrative Agent and each other holder of the Obligations on demand for
all reasonable and documented costs and expenses (including the reasonable and
documented fees, charges and disbursements of counsel) incurred by the
Administrative Agent or such holder of the Obligations in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any Debtor Relief Law.


4.04    Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05    Remedies.


The Guarantors agree that, to the fullest extent permitted by Law, as between
the Guarantors, on the one hand, and the Administrative Agent and the other
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as specified in Section 9.02 (and shall be
deemed to have become automatically due and payable in the


85
    

--------------------------------------------------------------------------------





circumstances specified in Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of Section 4.01.
The Guarantors acknowledge and agree that their obligations hereunder are
secured in accordance with the terms of the Collateral Documents and that the
holders of the Obligations may exercise their remedies thereunder in accordance
with the terms thereof.


4.06    Rights of Contribution.


The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until the Obligations have been paid in full and the Commitments
have terminated.


4.07    Guarantee of Payment; Continuing Guarantee.


The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to the Obligations whenever arising.


4.08    Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (a “Specified Loan Party”) or the
grant of a security interest under the Loan Documents by any such Specified Loan
Party, in either case, becomes effective with respect to any Swap Obligation,
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support to each Specified Loan Party
with respect to such Swap Obligation as may be needed by such Specified Loan
Party from time to time to honor all of its obligations under this Guaranty and
the other Loan Documents in respect of such Swap Obligation (but, in each case,
only up to the maximum amount of such liability that can be hereby incurred
without rendering such Qualified ECP Guarantor’s obligations and undertakings
under this Article IV voidable under applicable Debtor Relief Laws, and not for
any greater amount). The obligations and undertakings of each Qualified ECP
Guarantor under this Section 4.08 shall remain in full force and effect until
the Obligations (other than contingent indemnification obligations as to which
no claim has been asserted) have been indefeasibly paid and performed in full.
Each Loan Party intends this Section 4.08 to constitute, and this Section 4.08
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each Specified Loan Party for all purposes of the Commodity Exchange
Act.




86
    

--------------------------------------------------------------------------------





ARTICLE V

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01    [Reserved].




87
    

--------------------------------------------------------------------------------






5.02    Conditions to Borrowing of Delay Draw Term Loan.


The obligation of each Lender to honor the Request for Credit Extension for the
Borrowing of the Delay Draw Term Loan is subject to the following conditions
precedent:


(a)    Consummation of Target Acquisition. Receipt by the Administrative Agent
of evidence satisfactory to the Administrative Agent that the Target Acquisition
shall have been consummated on or before the date of such Credit Extension, or
substantially simultaneously or concurrently therewith, in accordance with the
Target Acquisition Document and in compliance with applicable Law and regulatory
approvals.
    
(b)    Copy of Target Acquisition Agreement. Receipt by the Administrative Agent
of a copy, certified by a Responsible Officer of the Borrower as true and
complete, of the Target Acquisition Document (together with all schedules,
amendments, supplements and modifications thereto, but excluding the exhibits).


(c)    Termination of Liens. Receipt by the Administrative Agent of evidence
satisfactory to the Administrative Agent that all Liens on the assets acquired
in the Target Acquisition (other than Permitted Liens) have been, or
substantially simultaneously with the making of such Credit Extension shall be,
released.


The Request for Credit Extension for the Borrowing of the Delay Draw Term Loan
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 5.02(a), (b) and (c) have been
satisfied on and as of the date of the Borrowing of the Delay Draw Term Loan.


5.03    Conditions to all Credit Extensions.


The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:


(a)    The representations and warranties of each Loan Party contained in
Article VI or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date;
provided that in the case of an Incremental Term Loan the proceeds of which are
used to fund, in whole or in part, the purchase price of a Limited Condition
Acquisition, the representations and warranties required to be accurate at the
time of the closing of such Limited Condition Acquisition and funding of the
applicable Incremental Term Loan will be limited to the Specified
Representations, and those representations and warranties contained in the
applicable acquisition agreement as are material to the interest of the
applicable Lenders providing such Incremental Term Loan, but only to the extent
that the Borrower or any of its Subsidiaries has the right (taking into account
any applicable cure provisions) to terminate its obligations under such


88
    

--------------------------------------------------------------------------------





acquisition agreement, or to decline to consummate such Limited Condition
Acquisition pursuant to such acquisition agreement, as a result of a breach of
such representations in such acquisition agreement.


(b)    No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds thereof; provided that in the
case of an Incremental Term Loan the proceeds of which are used to fund, in
whole or in part, the purchase price of a Limited Condition Acquisition, the
foregoing condition shall be (A) no Event of Default shall have occurred and be
continuing on the date of the definitive purchase agreement for such Limited
Condition Acquisition and (B) no Event of Default under Section 9.01(a), (f) or
(g) shall have occurred and be continuing or would exist after giving effect to
such Limited Condition Acquisition and the funding of such Incremental Term
Loan;


(c)    The Administrative Agent and, if applicable, an L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.


Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 5.03(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE VI

REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:


6.01    Existence, Qualification and Power.


The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.


6.02    Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational


89
    

--------------------------------------------------------------------------------





action on the part of such Loan Party, and do not (a) contravene the terms of
any of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (other than pursuant to the Loan Documents) (i) any
material Contractual Obligation to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
in any material respect any Law applicable to such Person.


6.03    Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (i) those that have already been obtained and are in full force and
effect, (ii) filings to perfect the Liens created by the Collateral Documents
and (iii) after the Closing Date, such permits, licenses, authorizations,
approvals and entitlements that are required for the lawful conduct of the Loan
Parties’ business, each of which shall be obtained on or before the date on
which it is required to be obtained where the failure to do so could reasonably
be expected to have a Material Adverse Effect.


6.04    Binding Effect.


Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto. Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against such Loan Party
that is party thereto in accordance with its terms (except for limitations on
enforceability under Debtor Relief Laws and limitations on the availability of
the remedy of specific performance imposed by the application of general
equitable principles).


6.05    Financial Statements; No Material Adverse Effect.


(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the date thereof and their consolidated results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; and (iii)
show all material indebtedness and other liabilities, direct or contingent, of
the Borrower and its Subsidiaries as of the date thereof, including the
liabilities for taxes, material commitments and Indebtedness to the extent
required to be shown on financial statements, or notes thereto, prepared in
accordance with GAAP.


(b)    The Interim Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted


90
    

--------------------------------------------------------------------------------





therein; (ii) fairly present, in all material respects, the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their consolidated results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof, including the liabilities for taxes, material commitments
and Indebtedness to the extent required to be shown on financial statements, or
notes thereto, prepared in accordance with GAAP.


(c)    From the date of the Audited Financial Statements to and including the
Sixth Amendment Effective Date, there has been no Disposition or any Recovery
Event of any material part of the business or property of the Borrower and its
Subsidiaries, taken as a whole, and no purchase or other acquisition by any of
them of any business or property (including any Equity Interests of any other
Person) material in relation to the consolidated financial condition of the
Borrower and its Subsidiaries, taken as a whole, in each case, which is not
reflected in the foregoing financial statements or in the notes thereto and has
not otherwise been disclosed in writing to the Lenders on or prior to the Sixth
Amendment Effective Date (it being understood that disclosures made in the
filings of the Borrower with the SEC shall constitute disclosure in writing to
the Lenders for purposes of this Section 6.05(c)).


(d)    The financial statements delivered pursuant to Section 7.01(a) and (b)
have been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly (on the basis disclosed in the
footnotes to such financial statements), in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.


(e)    Since November 30, 2016, there has been no event or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.


6.06    Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Responsible Officers of the Loan Parties, threatened in
writing, at law, in equity, in arbitration or before any Governmental Authority,
by or against the Borrower or any Subsidiary or against any of their properties
or revenues that (a) purport to affect or pertain to this Agreement or any other
Loan Document or any of the transactions contemplated hereby or (b) could
reasonably be expected to have a Material Adverse Effect.


6.07    No Default.


(a)    Neither the Borrower nor any Subsidiary is in default under or with
respect to any Contractual Obligation that could reasonably be expected to have
a Material Adverse Effect.


(b)    No Default has occurred and is continuing.


6.08    Ownership of Property; Liens.


91
    

--------------------------------------------------------------------------------







Each of the Borrower and its Subsidiaries has good record and marketable title
in fee simple to, or valid leasehold interests in, all real property necessary
or used in the ordinary conduct of its business, except for such defects in
title as could not reasonably be expected to have a Material Adverse Effect. The
property of the Borrower and its Subsidiaries is not subject to any Liens other
than Permitted Liens.


6.09    Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)    Each of the facilities and real properties owned, leased or operated by
the Borrower or any Subsidiary (the “Facilities”) and all operations at the
Facilities are in compliance with all applicable Environmental Laws, and there
is no violation of any Environmental Law with respect to the Facilities or the
businesses operated by the Borrower and its Subsidiaries at such time (the
“Businesses”), and there are no conditions relating to the Facilities or the
Businesses that would reasonably be expected to give rise to liability under any
applicable Environmental Laws.


(b)    None of the Facilities contains, or has previously contained, any
Hazardous Materials at, on or under the Facilities in amounts or concentrations
that constitute or constituted a violation of, or could reasonably be expected
to give rise to liability under, Environmental Laws.


(c)    Neither the Borrower nor any Subsidiary has received any written or
verbal notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Facilities or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened in writing.


(d)    Hazardous Materials have not been transported or disposed of from the
Facilities, or generated, treated, stored or disposed of at, on or under any of
the Facilities or any other location, in each case by or on behalf of the
Borrower or any Subsidiary in violation of, or in a manner that would be
reasonably likely to give rise to liability under, any applicable Environmental
Law.


(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened in writing, under any Environmental Law to which the Borrower or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Borrower, any Subsidiary, the Facilities or the Businesses.


(f)    There has been no release or threat of release of Hazardous Materials at
or from the Facilities, or arising from or related to the operations (including
disposal of Hazardous Materials) of the Borrower or any Subsidiary in connection
with the Facilities or otherwise in connection


92
    

--------------------------------------------------------------------------------





with the Businesses, in violation of or in amounts or in a manner that could
give rise to liability under Environmental Laws.


6.10    Insurance.


The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.


6.11    Taxes.


The Borrower and its Subsidiaries have filed all United States federal and state
income tax returns and all other material tax returns and reports required to be
filed, and have paid all United States federal and state income taxes and other
material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect. Neither the Borrower nor any Subsidiary is party to any tax sharing
agreement.


6.12    ERISA Compliance.


(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Internal Revenue Code and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Internal Revenue Code has received a favorable determination letter from
the IRS to the effect that the form of such Plan is qualified under Section
401(a) of the Internal Revenue Code and the trust related thereto has been
determined by the IRS to be exempt from federal income tax under Section 501(a)
of the Internal Revenue Code, or an application for such a letter is currently
being processed by the IRS. To the knowledge of the Responsible Officers of the
Loan Parties, nothing has occurred that would reasonably be expected to prevent
or cause the loss of such tax-qualified status.


(b)    There are no pending or, to the knowledge of the Responsible Officers of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction in violation of Section 406 or 407 of ERISA or Section 4975 of the
Internal Revenue Code or violation of the fiduciary responsibility rules set
forth in Section 404 and 405 of ERISA with respect to any Plan that has resulted
or could reasonably be expected to result in a Material Adverse Effect.


(c)    (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an


93
    

--------------------------------------------------------------------------------





ERISA Event with respect to any Pension Plan; (ii) each Loan Party and each
ERISA Affiliate has met all applicable requirements under the Pension Funding
Rules in respect of each Pension Plan, in all material respects, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Internal Revenue Code) is 60% or higher and no Loan Party nor
any ERISA Affiliate knows of any facts or circumstances that could reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) no Loan Party nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) no Loan Party nor any ERISA Affiliate has engaged in a
transaction that could reasonably be likely to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof or by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.


(d)    As of the Sixth Amendment Effective Date neither the Borrower nor any
Guarantor is (1) an employee benefit plan subject to Title I of the ERISA, (2) a
plan or account subject to Section 4975 of the Internal Revenue Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Internal Revenue Code; or (4) a “governmental plan” within the
meaning of ERISA.


6.13    Subsidiaries.


Set forth on Schedule 6.13 to the Disclosure Letter is a complete and accurate
list as of the Sixth Amendment Effective Date of each Subsidiary, together with
(a) jurisdiction of organization, (b) number of shares of each class of Equity
Interests outstanding, (c) percentage of outstanding shares of each class owned
(directly or indirectly) by the Borrower or any Subsidiary and (d) a notation as
to which Subsidiaries are Immaterial Domestic Subsidiaries and Immaterial
Foreign Subsidiary. The outstanding Equity Interests of each Subsidiary are
validly issued, fully paid and non‑assessable.


6.14    Margin Regulations; Investment Company Act.


(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.




94
    

--------------------------------------------------------------------------------





(b)    Neither the Borrower, nor any Subsidiary is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


6.15    Disclosure.


No report, financial statement, certificate or other information furnished in
writing by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished (including, for purposes of clarification, information deemed
delivered pursuant to the penultimate paragraph of Section 7.02) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected business
plans, forecasts and other projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, which assumptions were fair
in light of the conditions existing at the time of delivery of such forecasts,
and represented, at the time of delivery, the Borrower’s reasonable estimate of
its plans, forecasts or projections, as applicable, based on the information
available at the time (it being acknowledged that actual results may vary, and
such variations may be material).


6.16    Compliance with Laws.


Each of the Borrower and each Subsidiary is in compliance with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its properties, except in such instances in which (a) such requirement of Law
or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17    Intellectual Property; Licenses, Etc.


(a)    The Borrower and its Subsidiaries own, or possess the right to use, all
of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses.


(b)    Set forth on Schedule 6.17 to the Disclosure Letter is a list of (i) all
IP Rights registered or pending registration with the United States Copyright
Office or the United States Patent and Trademark Office that as of the Sixth
Amendment Effective Date a Loan Party owns and (ii) all licenses of IP Rights
registered with the United States Copyright Office or the United States Patent
and Trademark Office as of the Sixth Amendment Effective Date.


(c)    Except for such claims and infringements that could not reasonably be
expected to have a Material Adverse Effect, (i) no claim has been asserted and
is pending by any Person challenging or questioning the use of any IP Rights or
the validity or effectiveness of any IP Rights, nor does


95
    

--------------------------------------------------------------------------------





any Responsible Officer of any Loan Party know of any such claim, and (ii) to
the knowledge of the Responsible Officers of the Loan Parties, the use of any IP
Rights by the Borrower or any Subsidiary, the granting of a right or a license
in respect of any IP Rights from the Borrower or any Subsidiary does not
infringe on any rights of any other Person.


6.18    Solvency.


The Borrower is Solvent, and the Loan Parties are Solvent on a consolidated
basis.


6.19    Perfection of Security Interests in the Collateral.


The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
are currently perfected security interests, to the extent and in the manner
required by the Collateral Documents and the Administrative Agent, prior to all
other Liens other than Permitted Liens.


6.20    Business Locations; Taxpayer Identification Number.


Set forth on Schedule 6.20-1 to the Disclosure Letter is a list of all real
property located in the United States that is owned or leased by any Loan Party
as of the Sixth Amendment Effective Date (identifying whether such real property
is owned or leased and which Loan Party owns or leases such real property). Set
forth on Schedule 6.20-2 to the Disclosure Letter is the chief executive office,
U.S. tax payer identification number and organizational identification number of
each Loan Party as of the Sixth Amendment Effective Date. The exact legal name
and state of organization of each Loan Party as of the Sixth Amendment Effective
Date is as set forth on the signature pages hereto. Except as set forth on
Schedule 6.20-3 to the Disclosure Letter, no Loan Party as of the Sixth
Amendment Effective Date has during the five years preceding the Sixth Amendment
Effective Date (i) changed its legal name, (ii) changed its state of formation,
or (iii) been party to a merger, consolidation or other change in structure.


6.21    OFAC; Anti-Corruption.


(a)    Neither the Borrower nor any Subsidiary nor, to the knowledge of the
Borrower and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.


(b)    The Borrower and its Subsidiaries have conducted their business in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.




96
    

--------------------------------------------------------------------------------





6.22    USA PATRIOT Act.


The Borrower and its Subsidiaries have conducted their business in compliance
with the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October
26, 2001)) (the “USA PATRIOT Act”), and have instituted and maintained policies
and procedures designed to promote and achieve compliance with such law.


ARTICLE VII

AFFIRMATIVE COVENANTS


Until the Facility Termination Date, each Loan Party shall and shall cause each
Subsidiary to:


7.01    Financial Statements.


Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:


(a)    as soon as available, but in any event within ninety days after the end
of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), commencing with the fiscal year ending November 30,
2017, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, changes in stockholders’ equity and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Administrative Agent, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit;


(b)    as soon as available, but in any event within forty-five days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), commencing
with the fiscal quarter ending August 31, 2017, a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal quarter, the
related consolidated statements of income or operations for such fiscal quarter
and for the portion of the Borrower’s fiscal year then ended, and the related
consolidated statements of changes in stockholders’ equity and cash flows for
the portion of the Borrower’s fiscal year then ended, in each case setting forth
in comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by the chief
executive officer, chief financial officer, treasurer or controller of the
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the Borrower and
its Subsidiaries in


97
    

--------------------------------------------------------------------------------





accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes; and


(c)    as soon as available, but in any event within 60 days after the end of
each fiscal year of the Borrower, commencing with the fiscal year ending
November 30, 2017, forecasts prepared by management of the Borrower, in form
satisfactory to the Administrative Agent, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a quarterly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).


As to any information contained in materials furnished pursuant to Section
7.02(c), the Borrower shall not be separately required to furnish such
information under Section 7.01(a) or 7.01(b), but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in Section 7.01(a) or 7.01(b) at the times specified
therein.


7.02    Certificates; Other Information.


Deliver to the Administrative Agent (and the Administrative Agent shall make the
same available to the Lenders), in form and detail satisfactory to the
Administrative Agent:


(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a report of its independent certified public accountants
certifying such financial statements and stating that in connection with its
audit examination no knowledge was obtained of any Default under the financial
covenants set forth in Section 8.11 or, if any such Default shall exist, stating
the nature and status of such event;


(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Borrower (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);


(c)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of the Borrower or any Subsidiary, and copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower or any Subsidiary may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;


(d)    concurrently with the delivery of the financial statements referred to in
Section 7.01(b) for the first and third fiscal quarters or each fiscal year, a
report signed by a Responsible Officer of the Borrower that supplements Schedule
6.17 to the Disclosure Letter such that, as supplemented, such Schedule would be
accurate and complete as of such date (if no supplement


98
    

--------------------------------------------------------------------------------





is required to cause such Schedule to be accurate and complete as of such date,
then the Borrower shall not be required to deliver such a report);


(e)    promptly after any request by the Administrative Agent, copies of any
detailed audit reports, management letters or recommendations submitted to the
board of directors (or the audit committee of the board of directors) of the
Borrower by independent accountants in connection with the accounts or books of
the Borrower, or any audit of any of the Borrower;


(f)    promptly, and in any event within ten Business Days after receipt thereof
by the Borrower or any Subsidiary, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of the
Borrower or any Subsidiary; and


(g)    promptly, such additional information regarding the business, financial
or corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request in order to allow it to determine compliance with the Loan
Documents.


Documents required to be delivered pursuant to Section 7.01(a) or 7.01(b) or
Section 7.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third‑party website or whether sponsored by the
Administrative Agent); provided that the Borrower shall deliver paper copies of
such documents to the Administrative Agent or any Lender upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.


The Borrower hereby acknowledges that (a) the Administrative Agent and/or MLPFS
may, but shall not be obligated to, make available to the Lenders and the L/C
Issuers materials and/or information provided by or on behalf of the Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which,


99
    

--------------------------------------------------------------------------------





at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, MLPFS, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to the Borrower or its securities
for purposes of United States federal and state securities Laws (provided,
however, that to the extent such Borrower Materials constitute Information, they
shall be treated as set forth in Section 11.07); (y) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information;” and (z) the Administrative Agent
and MLPFS shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated as “Public Side Information”. Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”


7.03    Notices.


Promptly notify the Administrative Agent (who will notify the Lenders) of:


(a)    the occurrence of any Default.


(b)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect.


(c)    the occurrence of any ERISA Event which would reasonably be expected to
result in a liability in excess of the Threshold Amount;


(d)    any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary, including any determination by the
Borrower referred to in Section 2.10(b).


(e)    any extension of credit made under any agreement governing Additional
Foreign Subsidiary Debt that results in the incurrence of outstanding amounts
thereunder.


Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


7.04    Payment of Taxes.


Pay and discharge as the same shall become due and payable all Taxes of the
Borrower and its Subsidiaries, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary.


100
    

--------------------------------------------------------------------------------







7.05    Preservation of Existence, Etc.


(a)    In the case of the Borrower and its Subsidiaries, other than the
Immaterial Domestic Subsidiaries and the Immaterial Foreign Subsidiaries,
preserve, renew and maintain in full force and effect its legal existence under
the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.


(b)    Preserve, renew and maintain in full force and effect its good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05 or where the failure to so preserve, renew and
maintain could not reasonably be expected to have a Material Adverse Effect.


(c)    Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises applicable to the Borrower and its Subsidiaries that are
necessary or desirable in the normal conduct of its business, except to the
extent that the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(d)    Preserve or renew all of its IP Rights, the non-preservation or
non-renewal of which could reasonably be expected to have a Material Adverse
Effect.


7.06    Maintenance of Properties.


(a)    Maintain, preserve and protect all of its material properties and
material equipment that is necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted.


(b)    Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


(c)    Use the standard of care typical in the industry in the operation and
maintenance of its facilities, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.


7.07    Maintenance of Insurance.


(a)    Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.


(b)    Cause the Administrative Agent and its successors and/or assigns to be
named as lender’s loss payee or mortgagee as its interest may appear, and/or
additional insured with respect to any such insurance providing liability
coverage or coverage in respect of any Collateral, and use its


101
    

--------------------------------------------------------------------------------





commercially reasonable efforts to cause each provider of any such insurance to
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Administrative Agent, that it will give the
Administrative Agent thirty days (or such lesser amount as the Administrative
Agent may agree) prior written notice before any such policy or policies shall
be altered or canceled.


7.08    Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09    Books and Records.


(a)    Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.


(b)    Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.


7.10    Inspection Rights.


Permit representatives of the Administrative Agent (including independent
contractors of the Administrative Agent) and each Lender (if and when
accompanying the Administrative Agent) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and, when accompanied by a Responsible
Officer of the Borrower, to discuss its affairs, finances and accounts with its
officers, and independent public accountants, with all reasonable documented
out-of-pocket expenses in connection therewith to be at the expense of the
Borrower and at such reasonable times during normal business hours, but no more
frequently than once each fiscal year, upon reasonable advance notice to the
Borrower; provided, however, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours and without advance notice.
For the avoidance of doubt, the Borrower and its Subsidiaries will not be
required to provide any information to the extent that the provision thereof
would violate any Law.


7.11    Use of Proceeds.


Use the proceeds of the Credit Extensions to (a) finance the Target Acquisition
and pay fees and expenses in connection with the Target Acquisition and this
Agreement and (b) finance working


102
    

--------------------------------------------------------------------------------





capital, capital expenditures, Permitted Acquisitions and other lawful corporate
purposes, provided that in no event shall the proceeds of the Credit Extensions
be used in contravention of any Law or of any Loan Document.


7.12    Additional Guarantors.


Within forty-five days (or such later date as the Administrative Agent may agree
in its sole discretion) after any Person becomes a Domestic Subsidiary (other
than an Immaterial Domestic Subsidiary), cause such Person to (a) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement and (b) deliver to the Administrative Agent such Organization
Documents, good standing certificates, resolutions and favorable opinions of
counsel (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (a)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything herein or in the other Loan Documents to the contrary,
the Special Purpose Subsidiary shall not be required to be a Guarantor or grant
a security interest in its property to secure any of the Obligations.


7.13    Pledged Assets.


(a)    Equity Interests. Cause (i) 100% of the issued and outstanding Equity
Interests of each Domestic Subsidiary (other than Excluded Property) and (ii)
65% (or such greater percentage that, due to a change in an applicable Law after
the Sixth Amendment Effective Date, (A) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
United States federal income tax purposes to be treated as a deemed dividend to
such Foreign Subsidiary’s United States parent and (B) could not reasonably be
expected to cause any material adverse tax consequences) of the issued and
outstanding Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956‑2(c)(2)) and 100% of the issued and outstanding Equity Interests
not entitled to vote (within the meaning of Treas. Reg. Section 1.956‑2(c)(2))
in each Foreign Subsidiary (other than (x) an Immaterial Foreign Subsidiary and
(y) Excluded Property) directly owned by any Loan Party to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the Collateral Documents, and, in connection with the foregoing,
deliver to the Administrative Agent such other documentation as the
Administrative Agent may request including, any filings and deliveries to
perfect such Liens and favorable opinions of counsel all in form and substance
reasonably satisfactory to the Administrative Agent.


(b)    Other Property. Cause all property (other than Excluded Property) of each
Loan Party to be subject at all times to first priority, perfected Liens in
favor of the Administrative Agent to secure the Obligations pursuant to, and to
the extent and in the manner required by, the Collateral Documents (subject to
Permitted Liens) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
request including filings and deliveries necessary to perfect such Liens,
Organization Documents, resolutions and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.




103
    

--------------------------------------------------------------------------------





7.14    Excluded Account.


If funds remain in the Excluded Account after the payment of obligations owing
to third-parties with respect to any accounts receivable and other property
deposited in the Excluded Account, the Borrower shall promptly (and in any
event, within ten Business Days of receipt of such funds) cause such funds to be
transferred from the Excluded Account and be deposited in a deposit account of a
Loan Party that does not constitute Excluded Property.


7.15    Anti-Corruption Laws.


Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.


ARTICLE VIII

NEGATIVE COVENANTS


Until the Facility Termination Date, no Loan Party shall, nor shall it permit
any Subsidiary to, directly or indirectly:


8.01    Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues (other than Equity Interests of the Borrower to the extent
constituting margin stock), whether now owned or hereafter acquired, other than
the following:


(a)    Liens pursuant to any Loan Document;


(b)    Liens existing on the Sixth Amendment Effective Date and listed on
Schedule 8.01 to the Disclosure Letter and any renewals or extensions thereof,
provided that the property covered thereby is not increased;


(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted;


(d)    Liens of landlords, carriers, warehousemen, mechanics, materialmen and
repairmen and other like Liens arising in the ordinary course of business,
provided that such Liens secure only amounts not overdue for more than thirty
days or, if overdue for more than thirty days, are being contested in good faith
by appropriate proceedings diligently conducted;




104
    

--------------------------------------------------------------------------------





(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation and public liability laws, other than any Lien imposed by ERISA;


(f)    pledges or deposits to secure the performance of bids, tenders, trade
contracts and leases (other than Indebtedness), public or statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;


(g)    easements, rights-of-way, zoning and other restrictions, irregularities
in title and other similar encumbrances affecting real property which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person;


(h)    attachment Liens and Liens securing judgments for the payment of money
(or appeal or other surety bonds relating to such judgments) not constituting an
Event of Default under Section 9.01(g) or (h);


(i)     Liens securing Indebtedness permitted under Section 8.03(e); provided
that (i) such Liens do not at any time encumber any property other than the
property (or proceeds thereof) financed by such Indebtedness and (ii) such Liens
attach to such property concurrently with or within ninety days after the
acquisition or completion or construction thereof;


(j)    licenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrower or any Subsidiary;


(k)    any interest of title of a lessor under, and Liens arising from Uniform
Commercial Code financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement;


(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;


(m)    normal and customary rights of setoff or banker’s Liens in favor of banks
or other depository or financial institutions arising as a matter of law or
under customary agreements for the provision of banking and securities
intermediary services and Liens securing payment obligations thereunder;


(n)    Liens arising under Sections 4-208 and 4‑210 of the Uniform Commercial
Code (or, if applicable, the corresponding section of the Uniform Commercial
Code in effect in the relevant jurisdiction) on items in the course of payment
or collection;


(o)    Liens arising on any real property as a result of any eminent domain,
condemnation or similar proceeding being commenced with respect to such real
property;




105
    

--------------------------------------------------------------------------------





(p)    Liens on property of a Person acquired in connection with a Permitted
Acquisition existing at the time such Person is merged into or consolidated with
the Borrower or any Subsidiary of the Borrower or becomes a Subsidiary of the
Borrower or existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary; provided that (i) such Liens were not created
in contemplation of such merger, consolidation, Investment or acquisition, (ii)
such Liens do not encumber any property other than the property encumbered at
the time of such merger, consolidation, Investment or acquisition, and the
proceeds and products thereof, (iii) such Liens do not extend to any assets
other than those of the Person merged into or consolidated with the Borrower or
such Subsidiary or acquired by the Borrower or such Subsidiary or the assets so
acquired, and (iv) any Indebtedness secured by such Lien is permitted under
Section 8.03 (it being understood that such Indebtedness shall reduce
availability under the applicable basket in Section 8.03 except in the case of
Indebtedness of the type described in Section 8.03(e));


(q)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods and deposits as security for contested custom or import duties;


(r)    Liens on any cash earnest money deposit made by the Borrower or any
Subsidiary in connection with any letter of intent or acquisition agreement
relating to a Permitted Acquisition, Disposition or other transaction that is
not prohibited by this Agreement;


(s)    rights of first refusal, voting, redemption, transfer or other
restrictions with respect to the Equity Interests in any joint venture entities
or other Persons that are not Subsidiaries acquired in connection with
Investments permitted under Section 8.02;


(t)    Liens on cash and Cash Equivalents arising in connection with the
defeasance, discharge, redemption or termination (including by way of cash
collateralization) of Indebtedness to the extent such defeasance, discharge,
redemption or termination is not prohibited by this Agreement;


(u)    Liens on Securitization Related Property created or deemed to exist in
connection with the Permitted Securitization Transaction;


(v)    preferential arrangements in the form of subordination and intercreditor
agreements in favor of creditors of the customers of the Borrower and its
Subsidiaries;


(w)    Liens securing Indebtedness permitted under Section 8.03(h) or Section
8.03(o); provided, that (i) at the time of creation, assumption or incurrence of
the Indebtedness secured by any such Lien and after giving effect thereto and
the application of the proceeds thereof, no Default or Event of Default would
exist and (ii) to the extent such Liens encumber the Collateral, such Liens
shall be subject to an intercreditor agreement in form and substance reasonably
acceptable to the Administrative Agent;




106
    

--------------------------------------------------------------------------------





(x)    Liens in favor of Governmental Authorities securing the obligations of
Foreign Subsidiaries in jurisdictions outside of the United States; provided
that (i) such Liens are required by such Governmental Authorities in order for
such Foreign Subsidiaries to conduct business in such jurisdictions and (ii)
such Liens do not extend to any assets other than those of such Foreign
Subsidiaries;


(y)    with respect to the Japanese Subsidiary and its Subsidiaries, Liens (i)
arising by operation of law or in the ordinary course of trading, (ii) arising
under any retention of title, hire purchase or conditional sale arrangement or
arrangements having similar effect in respect of goods supplied to the Japanese
Subsidiary or its Subsidiaries in the ordinary course of trading and are on the
supplier’s standard or usual terms and are not arising as a result of any
default or omission by the Japanese Subsidiary or its Subsidiaries and (iii)
securing Indebtedness permitted under Section 8.03(j); provided, that such Liens
do not extend to any assets other than the assets of the Japanese Subsidiary and
its Subsidiaries;


(z)    Liens on inventory (and the proceeds thereof) in favor of financiers of
inventory (including vendor financiers) to secure trade payables incurred in the
ordinary course of business in connection with the acquisition of inventory;


(aa)    Liens on Investments maintained pursuant to Section 8.02(c) in favor of
the beneficiary of any such unqualified deferred compensation arrangement;
 
(bb)    [reserved];


(cc)    Liens securing Indebtedness under Section 8.03(p); provided that such
Liens do not extend to any assets other than the Equity Interests of the
Japanese Subsidiary and the assets of Japanese Subsidiary and its Subsidiaries;


(dd)    Liens securing Indebtedness under Section 8.03(q); provided that such
Liens do not extend to any assets other than the Equity Interests of SYNNEX
Canada Limited and the assets of SYNNEX Canada Limited and its Subsidiaries;


(ee)    [reserved];


(ff)    Liens securing Indebtedness under Section 8.03(r);


(gg)    Liens created or deemed to exist on any Receivables or Related Assets in
connection with any Permitted Supplier Finance Program;


(hh)    other Liens securing obligations not constituting Indebtedness for
borrowed money in an aggregate principal amount outstanding not to exceed
$50,000,000;


(ii)    Liens on the Collateral securing Indebtedness under Section 8.03(v);
provided that (i) such Liens shall be either pari passu with or junior to the
Liens securing the Obligations and (ii)


107
    

--------------------------------------------------------------------------------





such Liens shall be subject to an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent (each, an “Intercreditor
Agreement”); and


(jj)    Liens securing Indebtedness under Section 8.03(t); provided that such
Liens do not extend to any assets other than the Equity Interests of such
Foreign Subsidiary and the assets of such Foreign Subsidiary and its
Subsidiaries.


Notwithstanding anything to the contrary in this Section 8.01 or otherwise, the
Special Purpose Subsidiary shall not create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, other than Liens (i) existing under the Permitted
Securitization Transaction or (ii) permitted under the Securitization Documents.


8.02    Investments.


Make any Investments, except:


(a)    Investments in the form of cash or Cash Equivalents, short-term
Investments and other Investments which, in each case, are not prohibited under
any other provision of this Agreement, so long as such short-term Investments
and other Investments are made in accordance with the Borrower’s investment
policy as in effect on the Closing Date (as disclosed to the Administrative
Agent prior to the Closing Date and as may be changed from time to time by
Borrower with the prior written consent of the Administrative Agent);


(b)    Investments outstanding on the Sixth Amendment Effective Date and set
forth in Schedule 8.02 to the Disclosure Letter;


(c)    Investments maintained by the Borrower pursuant to the Borrower’s
unqualified deferred compensation arrangements; provided that such compensation
arrangements are entered into in the ordinary course of business;


(d)    Investments in any Person that is a Loan Party prior to giving effect to
such Investment (it being understood and agreed that any Investment to form a
Subsidiary that will become a Guarantor in accordance with Section 7.12 is
permitted);


(e)    Investments by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party;


(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business (including intercompany balances incurred or made in
the ordinary course of business which do not constitute loans for borrowed
money), and Investments received in satisfaction or partial satisfaction thereof
from financially troubled account debtors to the extent reasonably necessary in
order to prevent or limit loss;


(g)    Guarantees permitted by Section 8.03;


108
    

--------------------------------------------------------------------------------







(h)    Investments that constitute Permitted Liens;


(i)    Permitted Acquisitions;


(j)    (x) Investments consisting of loans by Loan Parties to Subsidiaries that
are not Loan Parties the proceeds of which are substantially contemporaneously
applied to consummate a Permitted Acquisition plus (y) Investments consisting of
loans by Loan Parties to Subsidiaries that are not Loan Parties in an aggregate
amount outstanding at any one time not to exceed an amount equal to the sum of
(i) $1,200,000,000 plus (ii) the amount of all voluntary prepayments (other than
voluntary prepayments made with the proceeds of an Incremental Term Loan) of (A)
the Term Loans made pursuant to Section 2.06(a) and (B) Indebtedness in the form
of term loans incurred pursuant to Section 8.03(v);


(k)    (x) Investments by Loan Parties in Subsidiaries that are not Loan Parties
the proceeds of which are substantially contemporaneously applied to consummate
a Permitted Acquisition plus (y) Investments by Loan Parties in Subsidiaries
that are not Loan Parties in the form of equity contributions in an amount (i)
not to exceed $75,000,000 in the aggregate at any time outstanding and (ii)
required by Governmental Authorities under Laws applicable to Foreign
Subsidiaries;


(l)    Investments by the Borrower or any Subsidiary in the Special Purpose
Subsidiary in connection with the Permitted Securitization Transaction provided
that such Investments are customary in Securitization Transactions;


(m)    Investments consisting of loans, advances and other extensions of credit
to officers, directors and employees of the Borrower and its Subsidiaries for
business purposes in an amount not to exceed $6,000,000 in the aggregate at any
time outstanding;


(n)    Investments consisting of loans, advances, Guarantees and other
extensions of credit to or on behalf of customers and vendors, and Cost
Investments in customers and vendors (including Cost Investments made to acquire
new customers and vendors), in each case, in the ordinary course of business and
in a manner consistent with past practices;


(o)    Investments consisting of (i) intercompany loans made by the Borrower to
Synnex Canada Limited pursuant to that certain Limited Recourse Promissory Note
dated February 24, 2010 in an aggregate principal amount not to exceed
CDN$33,972,313, plus any accrued or capitalized interest thereon, (ii) equity
contributions by the Borrower in Synnex Finance Hybrid II LLC pursuant to that
certain Forward Subscription Agreement dated as of February 24, 2010 and (iii)
equity contributions by Synnex Finance Hybrid II LLC in Synnex Canada Limited
pursuant to that certain Forward Subscription Agreement dated as of February 24,
2010;


(p)    Cost Investments made after the Closing Date; provided, that the
aggregate amount of all such Cost Investments pursuant to this clause (p) shall
not exceed $60,000,000 at any time outstanding;


109
    

--------------------------------------------------------------------------------







(q)    Investments consisting of guarantees of the trade credit obligations,
real property leases, indemnification and other obligations with respect to
deposit accounts, or other obligations of Subsidiaries in the ordinary course of
business or in connection with any transaction permitted to be incurred under
Section 8.03 (other than Investments constituting Guarantees of Indebtedness);
and


(r)    contingent Guarantee obligations to repurchase inventory repossessed by
flooring companies that was previously sold to customers in the ordinary course
of business;


(s)    to the extent constituting Investments, Guarantees of obligations of a
Subsidiary (other than obligations constituting Indebtedness) in connection with
any Permitted Acquisition or Disposition permitted under Section 8.05;


(t)    the Target Acquisition and the Convergys Acquisition;


(u)    Investments in Equity Interests of the Westcon-Datatec Entities
consisting of common shares in an amount up to 20.00% of the outstanding common
shares of each Westcon-Datatec Entity; provided that such Investments are made
in accordance with Exhibit F to the Target Acquisition Document; and


(v)    Investments of a nature not contemplated in the foregoing clauses in an
amount not to exceed $50,000,000 in the aggregate at any time outstanding.


For purposes of clarification, nothing in this Section 8.02 prohibits the
Foreign Subsidiaries from holding foreign currencies in the ordinary course of
business.


8.03    Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)    Indebtedness under the Loan Documents;


(b)    Indebtedness outstanding on the Sixth Amendment Effective Date and set
forth in Schedule 8.03 to the Disclosure Letter and any refinancings and
extensions thereof; provided that (i) the amount of such Indebtedness is not
increased at the time of such refinancing or extension except (x) by an amount
equal to a reasonable premium or other reasonable amount paid, and fees and
expenses reasonably incurred, in connection with such refinancing or extension
and by an amount equal to any existing commitments unutilized thereunder and (y)
if the amount of such increase were permitted under this Section 8.03, (ii) the
material terms taken as a whole of such refinancing or extension are not
materially less favorable in any material respect to the Borrower and its
Subsidiaries or the Lenders than the terms of the Indebtedness being refinanced
or extended and (iii) the amount of any Indebtedness stated on Schedule 8.03 to
the Disclosure Letter that is subject to a revolving loan facility shall be the
maximum amount available to be borrowed thereunder on the Closing Date
(excluding increase options under such facilities);


110
    

--------------------------------------------------------------------------------







(c)    intercompany Indebtedness permitted under Section 8.02; provided that in
the case of Indebtedness owing by a Loan Party to a Subsidiary that is not a
Loan Party (i) such Indebtedness shall by its terms be subordinated in right of
payment to the prior payment in full of the Obligations in form and substance
reasonably acceptable to the Administrative Agent and (ii) such Indebtedness
shall not be prepaid unless no Default exists immediately prior to or after
giving effect to such prepayment;


(d)    obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business or in connection with the Loans made
under this Agreement for the purpose of directly mitigating risks associated
with liabilities, commitments, investments, assets, or property held or
reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non‑defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;


(e)    purchase money Indebtedness (including obligations in respect of capital
leases and Synthetic Lease Obligations) hereafter incurred to finance the
purchase of fixed or capital assets, and renewals, refinancings and extensions
thereof, provided that (i) the aggregate outstanding principal amount of all
such Indebtedness shall not exceed $50,000,000 at any one time outstanding; and
(ii) such Indebtedness when incurred shall not exceed the purchase price of the
asset(s) financed;


(f)    Indebtedness under the Permitted Securitization Transaction; provided
that (i) the Attributable Indebtedness thereunder shall not exceed at any time
outstanding an amount equal to $1,400,000,000 and (ii) the Permitted
Securitization Transaction shall be non-recourse to the Loan Parties other than
with respect to purchase or repurchase obligations for breaches of
representations and warranties, performance guaranties, and indemnity
obligations and other similar undertakings in each case that are customary for
similar standard market accounts receivable transactions;


(g)    unsecured Indebtedness or Subordinated Indebtedness of the Borrower and
its Domestic Subsidiaries; provided that (i) at the time of incurrence of such
Indebtedness, no Default has occurred and is continuing; (ii) after giving
effect to the incurrence of such Indebtedness on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11, (iii) such Indebtedness shall not include any financial covenants that are
more restrictive in any respect on the Loan Parties than the financial covenants
in this Agreement, (iv) such Indebtedness is not subject to any amortization
payments or any mandatory prepayments or sinking fund payments (other than in
connection with a change of control, asset sale or event of loss and customary
acceleration rights after an event of default) in each case, prior to the date
that is six (6) months after the latest Maturity Date, and (v) such Indebtedness
shall not mature at any time on or prior to the date that is six (6) months
after the latest Maturity Date;




111
    

--------------------------------------------------------------------------------





(h)    Priority Debt provided that the aggregate outstanding principal amount of
all Priority Debt shall not exceed 30% of Consolidated EBITDA as of the end of
the period of the four fiscal quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 7.01(a) or (b)
(determined as of the date such Priority Debt is incurred); provided, that, the
Priority Debt attributable to the Borrower and its Domestic Subsidiaries shall
not exceed 20% of Consolidated EBITDA as of the end of the period of the four
fiscal quarters most recently ended for which the Borrower has delivered
financial statements pursuant to Section 7.01(a) or (b) (determined as of the
date such Priority Debt is incurred);


(i)    Indebtedness which constitutes a Lien on investment property or general
intangibles that represent Equity Interests of a Foreign Subsidiary and which is
otherwise a Permitted Lien and Indebtedness that constitutes a Permitted Lien
under the following: Sections 8.01(c), 8.01(d), 8.01(e), 8.01(h), 8.01(l),
8.01(m), 8.01(n), 8.01(p), 8.01(q) and 8.01(t);


(j)    Indebtedness of the Japanese Subsidiary and its Subsidiaries in an
aggregate principal amount not to exceed JPY100,000,000 (or its equivalent in
another currency or currencies);


(k)    Indebtedness consisting of indemnification obligations or adjustments in
respect of the purchase price (including earn-outs) in connection with any
Permitted Acquisition or any Disposition permitted under Section 8.05;


(l)    [reserved];


(m)    Guarantees with respect to Indebtedness permitted under this Section 8.03
(including, for the avoidance of doubt, customary Guarantees of a Subsidiary
that is a seller, servicer or originator of Receivables and Related Assets in
connection with the transactions permitted under Section 8.03(f) and Section
8.03(q));


(n)    unsecured reimbursement obligations of Loan Parties and their respective
Subsidiaries in respect of letters of credit, bankers’ acceptances, bank
guaranties, surety or performance bonds, and similar instruments issued by a
Lender or an Affiliate of a Lender in the ordinary course of business;


(o)    Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
to exceed $275,000,000 at any time outstanding (the “Additional Foreign
Subsidiary Debt”); provided, that, the incurrence (without giving effect to any
undrawn or unutilized portions of any commitments with respect to Additional
Foreign Subsidiary Debt) of any such Additional Foreign Subsidiary Debt shall
result in a permanent reduction of the Aggregate Revolving Commitments pursuant
to Section 2.06(e);


(p)    Indebtedness of the Japanese Subsidiary in an aggregate principal amount
not to exceed JPY20,000,000,000 at any time outstanding;


(q)    Indebtedness of SYNNEX Canada Limited and its Subsidiaries or WCSI in an
aggregate principal amount not to exceed C$200,000,000 at any time outstanding
(including, for the


112
    

--------------------------------------------------------------------------------





avoidance of doubt, Indebtedness of SYNNEX Canada Limited and its Subsidiaries
or WCSI arising in connection with sales of Receivables and Related Assets
contemplated by Section 8.05(f) entered into by SYNNEX Canada Limited and its
Subsidiaries or WCSI; provided that that the outstanding principal amount of all
Indebtedness arising in connection therewith does not exceed C$200,000,000 (or
its equivalent in another currency or currencies) at any time);
(r)    secured reimbursement obligations of the Loan Parties and their
respective Subsidiaries in respect of letters of credit, bankers’ acceptances,
bank guaranties, surety or performance bonds and similar instruments issued in
the ordinary course of business, in an aggregate principal amount not to exceed
$30,000,000 at any time outstanding;


(s)    [reserved];


(t)    other Indebtedness of Foreign Subsidiaries in an aggregate principal
amount not to exceed $200,000,000 at any time outstanding;


(u)    from and after the Convergys Closing Date, Indebtedness in respect of
Convergys Convertible Debentures, including Indebtedness with respect to
obligations to repurchase or otherwise settle such Convergys Convertible
Debentures upon the tender for repurchase or conversion thereof, as applicable;
and


(v)    Indebtedness incurred in connection with the Convergys Acquisition in an
aggregate principal amount not to exceed $1,800,000,000 at any time outstanding,
it being understood and agreed that no such Indebtedness shall be funded prior
to the Convergys Closing Date.


Notwithstanding anything to the contrary in this Section 8.03 or otherwise, the
Special Purpose Subsidiary shall not contract, create, incur, assume or permit
to exist any Indebtedness other than Indebtedness (x) existing from time to time
under the Permitted Securitization Transaction or (y) permitted under the
Securitization Documents. For purposes of determining compliance with this
Section 8.03, in the event that any proposed Indebtedness meets the criteria of
more than one of the categories of Indebtedness permitted in clauses (a) through
(v) above, the Borrower shall be permitted to divide or classify such item on
the date of its incurrence, and from time to time may reclassify, in any manner
that complies with this Section 8.03 at such time.
8.04    Fundamental Changes.


Merge, dissolve, liquidate or consolidate with or into another Person, except
that so long as no Default exists or would result therefrom, (a) the Borrower
may merge or consolidate with any of its Subsidiaries provided that the Borrower
is the continuing or surviving Person, (b) any Subsidiary may merge or
consolidate with or liquidate into any other Subsidiary provided that if a Loan
Party is a party to such transaction, the continuing or surviving Person is a
Loan Party or such surviving Person becomes a Loan Party concurrently with the
consummation of such merger, consolidation or liquidation, (c) subject to clause
(a) and (b) above, the Borrower or any Subsidiary may merge with any other
Person in connection with a Permitted Acquisition and (d) any Subsidiary may
dissolve, liquidate or wind up its affairs at any time provided that such
dissolution, liquidation or winding up, as applicable, could not have a Material
Adverse Effect.


113
    

--------------------------------------------------------------------------------







8.05    Dispositions.


Make any Disposition except:


(a) Dispositions in which (i) at least 75% of the consideration paid in
connection therewith shall be cash or Cash Equivalents paid within 365 days of
the consummation of the transaction and shall be in an amount not less than the
fair market value of the property disposed of, (ii) if such transaction is a
Sale and Leaseback Transaction, such transaction is not prohibited by the terms
of Section 8.15, (iii) such transaction does not involve the sale or other
disposition of a minority equity interest in any Subsidiary, (iv) such
transaction does not involve a sale or other disposition of receivables other
than receivables owned by or attributable to other property concurrently being
disposed of in a transaction otherwise permitted under this Section 8.05(a), and
(v) the aggregate net book value of all of the assets sold or otherwise disposed
of by the Borrower and its Subsidiaries in all such transactions permitted under
this Section 8.05(a) and Section 8.05(e) occurring after the New Term Loan
Effective Date shall not exceed 10% of Consolidated Tangible Assets determined
as of the last day of the most recently ended fiscal year for which the Borrower
has delivered financial statements pursuant to Section 7.01(a);


(b)    transfers of property subject to Recovery Events in connection with any
settlement related thereto;


(c)    with respect to the Japanese Subsidiary and its Subsidiaries,
Dispositions of (i) receivables by way of a transaction or series of
transactions pursuant to which such receivables are sold on a discounted basis
to a third party which is not the Borrower or any of its Subsidiaries, without
recourse or with limited recourse of such third party to any of the Borrower or
any of its Subsidiaries; provided that the outstanding amount of all such
receivables so sold does not exceed JPY5,000,000,000 (or its equivalent in
another currency or currencies) at any time and (ii) shares or assets of Cyber
Logistics Corporation, a corporation incorporated under the laws of Japan;


(d)    with respect to SYNNEX Canada and its Subsidiaries, Dispositions of (i)
the real property owned by 2117974 Ontario Inc. located at 107 Woodlawn Road,
Guelph, Ontario, Canada and (ii) the real property owned by EMJ America Inc.
located at 220 Chatham Business Drive, Pittsboro, North Carolina;


(e)    other Dispositions provided that (i) such transaction does not involve
the sale or other disposition of a minority equity interests in a Domestic
Subsidiary, (ii) the aggregate net book value of all of the assets sold or
otherwise disposed of by the Borrower and its Subsidiaries in all such
transactions permitted under this Section 8.05(e) occurring after the New Term
Loan Effective Date shall not exceed $25,000,000 and (iii) the aggregate net
book value of all of the assets sold or otherwise disposed of by the Borrower
and its Subsidiaries in all such transactions permitted under this Section
8.05(e) and Section 8.05(a) after the New Term Loan Effective Date shall not
exceed 10% of Consolidated Tangible Assets determined as of the last day of the
most


114
    

--------------------------------------------------------------------------------





recently ended fiscal year for which the Borrower has delivered financial
statements pursuant to Section 7.01(a);


(f)    with respect to SYNNEX Canada Limited and its Subsidiaries or WCSI,
Dispositions of Receivables and Related Assets by way of a transaction or series
of transactions permitted under Section 8.03(q) and pursuant to which such
receivables are sold to a third party which is not the Borrower or any of its
Subsidiaries, without recourse or with limited recourse of such third party to
any of the Borrower or any of its Subsidiaries; and


(g)    to the extent constituting a Disposition, Investments permitted pursuant
to Section 8.02.


8.06    Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)    each Subsidiary may declare and make Restricted Payments to Persons that
own Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;


(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in common Equity Interests of such Person;
and


(c)    the Borrower may declare and make other Restricted Payments; provided
that (i) no Default exists or would result therefrom and (ii) after giving
effect to any such Restricted Payment on a Pro Forma Basis, (x) the Borrower
shall be in compliance with the financial covenants set forth in Section 8.11
recomputed as of the end of the period of the four fiscal quarters most recently
ended for which the Borrower has delivered financial statements pursuant to
Section 7.01(a) or (b) and (y) the Consolidated Leverage Ratio recomputed as of
the end of the period of the four fiscal quarters most recently ended for which
the Borrower has delivered financial statements pursuant to Section 7.01(a) or
(b) would be less than 3.75:1.00.


8.07    Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business substantially related or incidental thereto or any business
substantially related or incidental to manufacturing, contract assembly,
operational, logistics, distribution, business process services, supply chain
management services and related sales and services.


8.08    Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02,


115
    

--------------------------------------------------------------------------------





Section 8.03, Section 8.04, Section 8.05, Section 8.06, Section 8.12, Section
8.14, Section 8.15 and Section 8.17, (d) compensation arrangements approved by
the Board of Directors (or appropriate committee thereof) of the Borrower and
other normal and reasonable compensation and reimbursement of expenses of
officers and directors, including indemnification agreements, (e) employee
benefit plans, arrangements and severance payments, (f) [reserved] and (g)
except as otherwise specifically limited in this Agreement, other transactions
which are on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms‑length transaction with a Person
other than an Affiliate.


8.09    Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation to which the Borrower
or any of its Subsidiaries is a party to that (a) encumbers or restricts the
ability of any the Borrower or any of its Subsidiaries to (i) make Restricted
Payments to any Loan Party, (ii) pay any Indebtedness or other obligation owed
to any Loan Party, (iii) make loans or advances to any Loan Party, (iv) transfer
any of its property to any Loan Party, (v) in the case of the Borrower and its
Domestic Subsidiaries, pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof or (vi) in
the case of the Borrower and its Domestic Subsidiaries, act as a Loan Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)‑(v) above) for: (1) this Agreement and the other Loan
Documents, (2) the Securitization Documents, (3) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (4) any document or instrument
governing Indebtedness incurred pursuant to (A) Section 8.03(b), (B) Section
8.03(c) (to the extent arising from subordination provisions in favor of the
Administrative Agent), (C) Section 8.03(f), (D) Section 8.03(g), (E) Section
8.03(h), (F) Section 8.03(j), (G) Section 8.03(m), (H) Section 8.03(o), (I)
Section 8.03(p), (J) Section 8.03(q), (K) Section 8.03(t), (L) Section 8.03(u)
or (M) Section 8.03(v), (5) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (6)
any document or instrument governing Investments made pursuant to Section
8.02(u), provided that any such restriction contained therein relates only to
the Equity Interests acquired pursuant to such Investments, (7) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.05 pending the consummation of such sale,
(8) waivers of rights of subrogation and subordination of intercompany
obligations in connection with any credit support provided to a Foreign
Subsidiary pursuant to any Indebtedness permitted to be incurred pursuant to
Section 8.03, (9) customary restrictions on transfer in license agreements
restricting the assignment or transfer thereof, or (10) prior to the Convergys
Closing Date, the Convergys Acquisition Agreement or (b) requires the grant of
any security for any obligation if such property is given as security for the
Obligations, except for any document or instrument governing Indebtedness
incurred pursuant to Section 8.03(v).


8.10    Use of Proceeds.




116
    

--------------------------------------------------------------------------------





Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11    Financial Covenants.


(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower to be greater than (i) prior to
the Convergys Closing Date, 4.0:1.0, (ii) from and after the first fiscal
quarter of the Borrower ending after the Convergys Closing Date through and
including the fifth full fiscal quarter of the Borrower ending after the
Convergys Closing Date, 4.25:1.0 and (iii) from and after the sixth full fiscal
quarter of the Borrower ending after the Convergys Closing Date, 4.0:1.0.


(b)    Consolidated Interest Charge Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower,
commencing with the fiscal quarter ending November 30, 2017, to be less than
3.50:1.0.


8.12    Other Indebtedness.


(a)    Amend or modify any Subordinated Indebtedness if such amendment or
modification would add or change any terms in a manner materially adverse to the
Borrower or any Subsidiary (including any amendment or modification that would
shorten the final maturity or average life to maturity or require any payment to
be made sooner than originally scheduled or increase the interest rate
applicable thereto).


(b)    If any Default exists, make (or give any notice with respect thereto) any
voluntary or optional payment or prepayment or redemption or acquisition for
value of (including without limitation, by way of depositing money or securities
with the trustee with respect thereto before due for the purpose of paying when
due), refund, refinance or exchange of any Subordinated Indebtedness or any
unsecured Indebtedness incurred pursuant to Section 8.03(g).


(c)    Make any payment of principal or interest on any Subordinated
Indebtedness in violation of the subordination provisions of such Subordinated
Indebtedness.


8.13    Organization Documents; Fiscal Year; Legal Name, State of Formation and
Form of Entity.


(a)    Amend, modify or change its Organization Documents in a manner adverse to
the Lenders.


(b)    Change its fiscal year.




117
    

--------------------------------------------------------------------------------





(c)    With respect to the Loan Parties, change its name, state of formation or
form of organization without providing ten days prior written notice to the
Administrative Agent (or such lesser period as the Administrative Agent may
agree).


8.14    Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, (a)
permit any Person (other than the Borrower or any Wholly Owned Subsidiary) to
own any Equity Interests of any Subsidiary, except (i) to qualify directors
where required by applicable Law or to satisfy other requirements of applicable
Law with respect to the ownership of Equity Interests of Foreign Subsidiaries,
(ii) for non-controlling ownership of Equity Interests by senior management of
Foreign Subsidiaries in connection with equity incentives provided in a manner
consistent with past practices, (iii) Dispositions of Equity Interests of any
Foreign Subsidiary permitted under Section 8.05(e) and (iv) for Subsidiaries
formed or acquired after the Closing Date, or (b) permit any Subsidiary to issue
or have outstanding any shares of preferred Equity Interests.


8.15    Sale Leasebacks.


Enter into any Sale and Leaseback Transaction other than Permitted Sale and
Leaseback Transactions.


8.16    Sanctions.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension, or lend, contribute or otherwise make available such Credit Extension
or the proceeds of any Credit Extension to any Person, to fund any activities of
or business with any Person, or in any Designated Jurisdiction, that, at the
time of such funding, is the subject of Sanctions (and which would result in a
violation), or in any other manner that will result in a violation by any Person
(including any Person participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.


8.17    Permitted Securitization Transaction.


Amend or modify any of the terms of the Permitted Securitization Transaction if
such amendment or modification would add or change any terms in a manner
materially adverse to the Borrower or any Subsidiary (it being understood that
an increase of the amount of Indebtedness under the Permitted Securitization
Transaction in accordance with Section 8.03(f) is not prohibited by this Section
8.17).


8.18    Anti-Corruption Laws.


Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.




118
    

--------------------------------------------------------------------------------





ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES


9.01    Events of Default.


Any of the following shall constitute an Event of Default:


(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan or any L/C Obligation, or (ii)
within three Business Days after the same becomes due, any interest on any Loan
or on any L/C Obligation, or any fee due hereunder, or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or


(b)    Specific Covenants.


(i)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.01 or 7.02 and such failure continues
for five days; or


(ii)    Any Loan Party fails to perform or observe any term, covenant or
agreement contained in any of Section 7.03(a), 7.05(a), 7.10 or 7.11 or Article
VIII; or


(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty days after any Loan Party becomes aware of such breach; or


(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Loan Party herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading when made or
deemed made; or


(e)    Cross-Default. (i) The Borrower or any Subsidiary fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Material Indebtedness;
(ii) the Borrower or any Subsidiary fails to observe or perform any other
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the giving of notice
if required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Material Indebtedness to be
made, prior to its stated maturity; or (iii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract)


119
    

--------------------------------------------------------------------------------





or (B) any Termination Event (as so defined) under such Swap Contract as to
which the Borrower or any Subsidiary is an Affected Party (as so defined) and,
in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; provided
that this clause (e) shall not apply to Indebtedness secured by a Permitted Lien
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness in a sale or transfer permitted under this
Agreement, so long as such Indebtedness is repaid when required under the
documents providing for such Indebtedness; or


(f)    Insolvency Proceedings, Etc. The Borrower or any Subsidiary (other than
an Immaterial Foreign Subsidiary) institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty calendar days; or any proceeding
under any Debtor Relief Law relating to any such Person or to all or any
material part of its property is instituted without the consent of such Person
and continues undismissed or unstayed for sixty calendar days, or an order for
relief is entered in any such proceeding; or


(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
(other than an Immaterial Foreign Subsidiary) becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty days after its issue
or levy; or


(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding the Threshold Amount (to
the extent not covered by independent third-party insurance as to which the
insurer has been notified of the claim and does not dispute coverage), or (ii)
any one or more non-monetary final judgments that have, or could reasonably be
expected to have a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of thirty consecutive days during which a stay of enforcement
of such judgment, by reason of a pending appeal or otherwise, is not in effect;
or


(i)    ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of one or more Loan Parties under Title IV of ERISA to the Pension
Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of the
Threshold Amount, or (ii) one or more Loan Parties or any ERISA Affiliate fails
to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or


120
    

--------------------------------------------------------------------------------







(j)    Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect or ceases to give the
Administrative Agent any material part of the Liens purported to be created
thereby; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Loan
Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
Loan Document; or


(k)    Change of Control. There occurs any Change of Control; or


(l)    Invalidity of Subordination Provisions. The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness.


9.02    Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a)    declare the commitment of each Lender to make Loans and any obligation of
an L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;


(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or at equity;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
an L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall


121
    

--------------------------------------------------------------------------------





automatically become effective, in each case without further act of the
Administrative Agent or any Lender.


9.03    Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.14 and 2.15, be applied by the
Administrative Agent in the following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees and Obligations owing under any Secured Hedge Agreement and Secured
Cash Management Agreement) payable to the Lenders and the L/C Issuers (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuers and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings,
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;


Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, (b) payment of Obligations then owing
under any Secured Hedge Agreements, (c) payment of Obligations then owing under
any Secured Cash Management Agreements and (d) Cash Collateralize that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.




122
    

--------------------------------------------------------------------------------





Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or such Guarantor’s assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section.


Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received a Secured Party
Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) or Hedge Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent), as the case may be. Each Cash Management Bank or Hedge
Bank not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article X for itself and its Affiliates as if a “Lender” party hereto.


ARTICLE X

ADMINISTRATIVE AGENT


10.01    Appointment and Authority.


Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and no Loan Party shall have rights as a third party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Document (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.


The Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (in its capacities as a Lender, Swing Line
Lender (if applicable), potential Hedge Banks and potential Cash Management
Banks) and the L/C Issuers hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 10.05 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral


123
    

--------------------------------------------------------------------------------





Documents, or for exercising any rights and remedies thereunder at the direction
of the Administrative Agent, shall be entitled to the benefits of all provisions
of this Article X and Article XI (including Section 11.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.


10.02    Rights as a Lender.


The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.


10.03    Exculpatory Provisions.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:


(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;


(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and


(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.


124
    

--------------------------------------------------------------------------------







Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 9.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by a Loan Party, a Lender or an L/C Issuer.


Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


10.04    Reliance by Administrative Agent.


The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying, and shall not incur any liability for relying upon, any
notice, request, communication, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance, extension, renewal or increase of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.


10.05    Delegation of Duties.




125
    

--------------------------------------------------------------------------------





The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.


10.06    Resignation of Administrative Agent.


(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within
thirty days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above. Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.


(b)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days (or such earlier day as shall be agreed by the Required
Lenders) (the “Removal Effective Date”), then such removal shall nonetheless
become effective in accordance with such notice on the Removal Effective Date.


(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be


126
    

--------------------------------------------------------------------------------





made by, to or through the Administrative Agent shall instead be made by or to
each Lender and each L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or removed)
Administrative Agent (other than as provided in Section 3.01(g) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including (A) acting as
collateral agent or otherwise holding any collateral security on behalf of any
of the Lenders and (B) in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.


(d)    Any resignation by Bank of America as Administrative Agent pursuant to
this Section shall also constitute its resignation as an L/C Issuer and Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Borrower of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender) and the acceptance of such appointment by the applicable
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as applicable, (ii) the retiring L/C Issuer and Swing Line Lender shall
be discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.


10.07    Non-Reliance on Administrative Agent and Other Lenders.


127
    

--------------------------------------------------------------------------------







Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.


10.08    No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agent, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.


10.09    Administrative Agent May File Proofs of Claim.


In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:


(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09 and 11.04) allowed in such judicial
proceeding; and


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements


128
    

--------------------------------------------------------------------------------





and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under Sections 2.09 and 11.04.


Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.


10.10    Collateral and Guaranty Matters.


Without limiting the provisions of Section 10.09, each of the Lenders (including
in its capacities as a potential Cash Management Bank and a potential Hedge
Bank) and the L/C Issuers irrevocably authorize the Administrative Agent, at its
option and in its discretion,


(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon the Facility Termination
Date, (ii) that is sold or otherwise disposed of as part of or in connection
with any sale or other disposition permitted hereunder or under any other Loan
Document or any Recovery Event or (iii) as approved in accordance with
Section 11.01;


(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01(i);


(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents; and


(d)    at any time the Permitted Securitization Transaction is outstanding,
release any Lien granted to or held by the Administrative Agent under any Loan
Document on (i) any Securitization Related Property that is subject to the
Permitted Securitization Transaction and (ii) the Equity Interests of the
Special Purpose Subsidiary for the Permitted Securitization Transaction.


Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this Section
10.10.


The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.


129
    

--------------------------------------------------------------------------------







10.11    Secured Cash Management Agreements and Secured Hedge Agreements.


No Cash Management Bank or Hedge Bank that obtains the benefit of Section 9.03,
the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) (or to notice of or to consent to any amendment, waiver or
modification of the provisions hereof or of the Guaranty or any Collateral
Document) other than in its capacity as a Lender and, in such case, only to the
extent expressly provided in the Loan Documents. Notwithstanding any other
provision of this Article X to the contrary, the Administrative Agent shall not
be required to verify the payment of, or that other satisfactory arrangements
have been made with respect to, Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank or Hedge Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements in
the case of the Facility Termination Date.


ARTICLE XI

MISCELLANEOUS


11.01    Amendments, Etc.


Subject to Section 3.07, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the applicable Loan Party, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that


(a)    no such amendment, waiver or consent shall:


(i)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.03 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);


(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the


130
    

--------------------------------------------------------------------------------





Lenders (or any of them) or any scheduled reduction, if any, of the Commitments
hereunder or under any other Loan Document without the written consent of each
Lender entitled to receive such payment or whose Commitments are to be reduced;


(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender entitled to
receive such amount; provided, however, that only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest or Letter of Credit Fees at
the Default Rate or (B) to amend any financial covenant hereunder (or any
defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder;


(iv)    change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;


(v)    change any provision of this Section 11.01(a) or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;


(vi)    release all or substantially all of the Collateral without the written
consent of each Lender whose Obligations are secured by such Collateral;


(vii)    release the Borrower without the consent of each Lender, or, except in
connection with a transaction permitted under Section 8.04 or Section 8.05, all
or substantially all of the value of the Guaranty without the written consent of
each Lender whose Obligations are guaranteed thereby, except to the extent such
release is permitted pursuant to Section 10.10(c) (in which case such release
may be made by the Administrative Agent acting alone); or


(b)    prior to the termination of the Revolving Commitments, unless also signed
by Lenders (other than Defaulting Lenders) holding a majority of the Revolving
Credit Exposure, no such amendment, waiver or consent shall, (i) waive any
Default for purposes of Section 5.03(b), (ii) amend, change, waive, discharge or
terminate Section 5.03 or 9.01 in a manner adverse to such Lenders or (iii)
amend, change, waive, discharge or terminate Section 8.11 (or any defined term
used therein) or this Section 11.01(b);


(c)    prior to the termination of the Delay Draw Term Loan Commitments, unless
also signed by Lenders (other than Defaulting Lenders) holding a majority of the
Delay Draw Term Loan Commitments, no such amendment, waiver or consent shall,
(i) waive any Default for purposes of Section 5.03(b), (ii) amend, change,
waive, discharge or terminate Section 5.02, 5.03 or 9.01 in a manner adverse to
such Lenders or (iii) amend, change, waive, discharge or terminate Section 8.11
(or any defined term used therein) or this Section 11.01(c);




131
    

--------------------------------------------------------------------------------





(d)    unless also signed by the L/C Issuers, no amendment, waiver or consent
shall affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(e)     unless also signed by the Swing Line Lender, no amendment, waiver or
consent shall affect the rights or duties of the Swing Line Lender under this
Agreement; and


(f)     unless also signed by the Administrative Agent, no amendment, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (A) the
Commitment of such Defaulting Lender may not be increased or extended without
the consent of such Lender and (B) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that by its terms
affects such Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender, (iii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iv) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.


Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.


Notwithstanding any provision herein to the contrary the Administrative Agent
and the Borrower may amend, modify or supplement this Agreement or any other
Loan Document to cure or correct administrative errors or omissions, any
ambiguity, omission, defect or inconsistency or to effect administrative
changes, and such amendment shall become effective without any further consent
of any other party to such Loan Document so long as (i) such amendment,
modification


132
    

--------------------------------------------------------------------------------





or supplement does not adversely affect the rights of any Lender or other holder
of Obligations in any material respect and (ii) the Lenders shall have received
at least five Business Days’ prior written notice thereof and the Administrative
Agent shall not have received, within five Business Days of the date of such
notice to the Lenders, a written notice from the Required Lenders stating that
the Required Lenders object to such amendment.
Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.16 and such Incremental
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.
11.02    Notices; Effectiveness; Electronic Communications.


(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)    if to any Loan Party, the Administrative Agent, any L/C Issuer or the
Swing Line Lender, to the address, facsimile number, e-mail address or telephone
number specified for such Person on Schedule 11.02; and


(ii)    if to any other Lender, to the address, facsimile number, e-mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Borrower).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile or e-mail
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices and other communications delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b).


(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e-mail address and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or any L/C Issuer
pursuant to Article II if such Lender or such L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent, the
Swing Line Lender, any L/C Issuer or the Borrower may each, in its discretion,
agree to accept notices and other communications to it


133
    

--------------------------------------------------------------------------------





hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.


(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any of the Administrative Agent or any of its Related Parties (each an
“Agent Party”) have any liability to any Loan Party, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Loan Party’s or
the Administrative Agent’s transmission of Borrower Materials or any other
Information through the Internet or any telecommunications, electronic or other
information transmission systems except to the extent that such losses, claims,
damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party.


(d)    Change of Address, Etc. Each Loan Party, the Administrative Agent, any
L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number or e-mail address for notices and other communications
hereunder by notice to each Loan Party, the Administrative Agent, any L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and e-mail address to which notices and other communications
may be sent and (ii) accurate wire instructions for such Lender. Furthermore,
each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its


134
    

--------------------------------------------------------------------------------





delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities Laws.


(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including, without limitation, telephonic or
electronic notices, Loan Notices, Letter of Credit Applications, Notice of Loan
Prepayment and Swing Line Loan Notices) purportedly given by or on behalf of any
Loan Party even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Loan Parties shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


11.03    No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document (including the
imposition of the Default Rate) preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided and provided under each other
Loan Document are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at Law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided further, that if at any time


135
    

--------------------------------------------------------------------------------





there is no Person acting as Administrative Agent hereunder and under the other
Loan Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), (c) and (d) of the preceding
proviso and subject to Section 2.13, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.


11.04    Expenses; Indemnity; Damage Waiver.


(a)    Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one primary outside counsel for the Administrative Agent) in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out‑of‑pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable and documented
out‑of‑pocket expenses incurred by the Administrative Agent, any Lender or any
L/C Issuer (including the reasonable and documented fees, charges, disbursements
and other charges of (i) one primary outside counsel and one additional local
counsel in each relevant jurisdiction for the Administrative Agent, (ii) one
additional primary counsel, and one additional counsel in each relevant
jurisdiction, for all other Indemnitees (taken as a whole) and (iii) solely in
the case of an actual or potential conflict of interest, as determined by the
affected Indemnitees, one additional counsel in each relevant jurisdiction to
the affected Indemnitees (similarly situated taken as a whole)), any Lender or
any L/C Issuer, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such reasonable and documented
out‑of‑pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)    Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee (which, in
the case of counsel, shall be limited to the reasonable and documented fees,
disbursements and other charges of (i) one primary counsel and one additional
local counsel in each relevant jurisdiction for the Administrative Agent, (ii)
one additional primary counsel, and one additional counsel in each applicable
jurisdiction, for all other Indemnitees (taken as a whole) and (iii) solely in
the case of an actual or potential conflict of interest, as determined by the
affected Indemnitees, one additional counsel in each relevant jurisdiction to
the affected Indemnitees (similarly situated taken as a whole)) incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any Loan
Party) arising out of, in connection with, or


136
    

--------------------------------------------------------------------------------





as a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by an L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any Subsidiary, or any
Environmental Liability related in any way to the Borrower or any Subsidiary, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by any Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (y) result from a
claim brought by any Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if
such Loan Party has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction or (z) arise
solely from claims of any Indemnitee against one or more other Indemnitees that
do not involve or have not resulted from (A) an act or omission of an Indemnitee
in its capacity as Administrative Agent, Lender, L/C Issuer, arranger or
bookrunner and (B) an act or omission (or an alleged act or omission) by any
Loan Party or any Subsidiary. Without limiting the provisions of Section
3.01(c), this Section 11.04(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.


(c)    Reimbursement by Lenders. To the extent that the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, the Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), each L/C Issuer, the Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposures of all Lenders at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender), such payment to be made severally among them
based on such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided,
further that, the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), any L/C Issuer or the
Swing Line Lender in its capacity as such, or against any Related Party of any
of the foregoing acting for the Administrative Agent (or any such sub-agent),
any L/C Issuer or the Swing Line Lender in connection with such capacity. The


137
    

--------------------------------------------------------------------------------





obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.


(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f)    Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.


11.05    Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.


11.06    Successors and Assigns.


138
    

--------------------------------------------------------------------------------







(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder or thereunder without the prior written consent
of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of subsection (b) of this Section,
(ii) by way of participation in accordance with the provisions of subsection (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuers and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the related Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and


(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of a Revolving Commitment (and the related Revolving Loans thereunder)
and $1,000,000 in the case of any assignment in respect of any Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s Loans and
Commitments, and rights and


139
    

--------------------------------------------------------------------------------





obligations with respect thereto assigned, except that this clause (ii) shall
not (A) apply to the Swing Line Lender’s rights and obligations in respect of
Swing Line Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations in respect of its Revolving Commitment (and the
related Revolving Loans thereunder) and its outstanding Term Loans on a non-pro
rata basis;


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:


(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;


(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (1) any unfunded Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable credit facility subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate
of a Lender or an Approved Fund; and


(C)    the consent of the L/C Issuers and the Swing Line Lender shall be
required for any assignment in respect of Revolving Loans and Revolving
Commitments.


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Affiliates or Subsidiaries, or any Person who,
upon becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person or (D) any holder of Subordinated Indebtedness or such
holder’s Affiliates or Subsidiaries.


(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount


140
    

--------------------------------------------------------------------------------





sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment); provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.


(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.




141
    

--------------------------------------------------------------------------------





(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of a natural Person), a
Defaulting Lender or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in Section 11.01(a)
that affects such Participant. The Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
11.13 as if it were an assignee under paragraph (b) of this Section and (B)
shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrower's request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the


142
    

--------------------------------------------------------------------------------





United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central banking authority; provided that no such pledge or assignment shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or assignee for such Lender as a party hereto.


(f)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Bank of America may, (i) upon thirty days’ notice to
the Borrower and the Lenders, resign as an L/C Issuer and/or (ii) upon thirty
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as an L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as an L/C
Issuer or Swing Line Lender, as the case may be. If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as an L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment and acceptance of a successor L/C
Issuer and/or Swing Line Lender, (1) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (2) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.


11.07    Treatment of Certain Information; Confidentiality.


(a)    Treatment of Confidential Information. Each of the Administrative Agent,
the Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
each of the Administrative Agent, the Lenders and the L/C Issuers’ respective
Affiliates, employees, legal counsel, independent auditors and other experts or
agents who need to know such information solely in connection with the


143
    

--------------------------------------------------------------------------------





Convergys Acquisition, the transactions contemplated thereby or this Agreement
and are informed of the confidential nature of such Information; provided that
the Administrative Agent, such Lender or such L/C Issuer shall be responsible
for its respective employees’, legal counsel, independent auditors’ and other
experts’ or agents’ compliance with this Section 11.07 and, to the extent not
prohibited by, or in violation of, applicable Laws, its Affiliates’ compliance
with this Section 11.07, (b) upon the request or demand of any regulatory
authority having jurisdiction over any of the Administrative Agent, the Lenders
or L/C Issuers or any of their respective Affiliates, (in which case the
Administrative Agent, the Lenders and the L/C Issuers, as applicable, agree to
inform you promptly thereof to the extent not prohibited by law, rule or
regulation, and except with respect to any audit or examination conduct by bank
accountants)) (c) pursuant to the order of any court or administrative agency or
in any pending legal or administrative proceeding, or otherwise as required by
applicable law or compulsory legal process (in which case the Administrative
Agent, the Lenders and the L/C Issuers, as applicable, agree to inform you
promptly thereof to the extent not prohibited by law, rule or regulation), (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
become a Lender pursuant to Section 2.16 or (ii) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder, (g) on a confidential basis to (i) any
rating agency in connection with rating the Borrower or its Subsidiaries or the
credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of the Borrower, (i) to the extent such
Information (i) becomes publicly available other than by reason of disclosure in
violation of this Section 11.07 by the Administrative Agent, any Lender or any
L/C issuer or (ii) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates from a third party that is
not to the Administrative Agent, such Lender or such L/C Issuer’s knowledge
subject to confidentiality obligations to the Borrower, (j) for purposes of
establishing a “due diligence” defense in any suit, action or proceeding
relating to this Agreement, the Convergys Acquisition or the transactions
contemplated thereby or the enforcement of rights hereunder or (k) to the extent
that such information is independently developed by Administrative Agent, any
Lender or any L/C Issuer that is not subject to confidentiality obligations
owing to the Borrower or any of its Affiliates or Related Parties. For purposes
of this Section, “Information” means all information received from the Borrower
or any Subsidiary relating to the Borrower or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or any L/C Issuer on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same


144
    

--------------------------------------------------------------------------------





degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


(b)    Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be, (b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States federal
and state securities Laws.


11.08    Right of Setoff.


If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of any Loan
Party against any and all of the obligations of such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, such L/C Issuer or such Affiliate shall have made any demand under this
Agreement or any other Loan Document and although such obligations of such Loan
Party may be contingent or unmatured or are owed to a branch, office or
Affiliate of such Lender or such L/C Issuer different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness; provided that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such L/C
Issuer or their respective Affiliates may have. Each Lender and each L/C Issuer
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.


11.09    Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest


145
    

--------------------------------------------------------------------------------





shall be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent or a Lender
exceeds the Maximum Rate, such Person may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.


11.10    Counterparts; Integration; Effectiveness.


This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent or the L/C Issuers, constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 5.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement or any
other Loan Document, or any certificate delivered thereunder, by fax
transmission or e-mail transmission (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement or such other Loan
Document or certificate. Without limiting the foregoing, to the extent a
manually executed counterpart is not specifically required to be delivered under
the terms of any Loan Document, upon the request of any party, such fax
transmission or e-mail transmission shall be promptly followed by such manually
executed counterpart.


11.11    Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.


11.12    Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the


146
    

--------------------------------------------------------------------------------





parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, an L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.


11.13    Replacement of Lenders.


If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.06, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:


(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.06(b);


(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances that, in the case of a
Defaulting Lender, such Defaulting Lender actually funded, accrued interest
thereon, and accrued fees and all other amounts payable to it hereunder (other
than such amounts not required to be paid hereunder to a Defaulting Lender) and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);


(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;


(d)    such assignment does not conflict with applicable Laws; and


(e)    in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.




147
    

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


11.14    Governing Law; Jurisdiction; Etc.


(a)    GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


(b)    SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)    WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR


148
    

--------------------------------------------------------------------------------





RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.


(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15    Waiver of Jury Trial.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16    No Advisory or Fiduciary Responsibility.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Loan Parties acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, MLPFS and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Administrative Agent, MLPFS, and the Lenders, on the other
hand, (B) each of the Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C)
each of the Loan Parties is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, MLPFS and the
Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Loan Parties or any
of their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, MLPFS, nor any Lender has any obligation to the Loan
Parties or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth


149
    

--------------------------------------------------------------------------------





herein and in the other Loan Documents; and (iii) the Administrative Agent,
MLPFS, the Lenders and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the Loan
Parties and their respective Affiliates, and neither the Administrative Agent,
MLPFS, nor any Lender has any obligation to disclose any of such interests to
the Loan Parties and their respective Affiliates. To the fullest extent
permitted by Law, each of the Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, MLPFS or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided, that, notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, that, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.


11.18    Subordination of Intercompany Indebtedness.


Each Loan Party (a “Subordinating Loan Party”) agrees that the payment of all
obligations and indebtedness, whether principal, interest, fees and other
amounts and whether now owing or hereafter arising, owing to such Subordinating
Loan Party by any other Loan Party is expressly subordinated to the payment in
full in cash of the Obligations. If the Administrative Agent so requests, any
such obligation or indebtedness shall be enforced and performance received by
the Subordinating Loan Party as trustee for the holders of the Obligations and
the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement or any other Loan
Document. Without limitation of the foregoing, so long as no Event of Default
has occurred and is continuing, the Loan Parties may make and receive payments
with respect to any such obligations and indebtedness, provided, that in the
event that any Loan Party receives any payment of any such obligations and
indebtedness at a time when such payment is prohibited by this Section, such
payment shall be held by such Loan Party, in trust for the benefit of, and shall
be paid forthwith over and delivered, upon written request, to the
Administrative Agent.


11.19    USA PATRIOT Act Notice.


150
    

--------------------------------------------------------------------------------







Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the USA PATRIOT Act.
The Loan Parties shall, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.


11.20    California Judicial Reference.


If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference pursuant to California Code of Civil
Procedure Section 638 to a referee (who shall be a single active or retired
judge) to hear and determine all of the issues in such action or proceeding
(whether of fact or of law) and to report a statement of decision, provided that
at the option of any party to such proceeding, any such issues pertaining to a
“provisional remedy” as defined in California Code of Civil Procedure Section
1281.8 shall be heard and determined by the court, and (b) without limiting the
generality of Section 11.04, the Borrower shall be solely responsible to pay all
fees and expenses of any referee appointed in such action or proceeding.


11.21    Appointment of Borrower.


Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provide such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer or a Lender
to the Borrower shall be deemed delivered to each Loan Party and (c) the
Administrative Agent, the L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by the Borrower on behalf of each of the Loan Parties.


11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the


151
    

--------------------------------------------------------------------------------





write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


11.23    Lender ERISA Representation.


Each Lender as of the Sixth Amendment Effective Date represents and warrants as
of the Sixth Amendment Effective Date to the Administrative Agent and the
Arrangers and their respective Affiliates, and not, for the avoidance of doubt,
for the benefit of the Borrower or any other Loan Party, that such Lender is not
and will not be (1) an employee benefit plan subject to Title I of ERISA, (2) a
plan or account subject to Section 4975 of the Internal Revenue Code; (3) an
entity deemed to hold “plan assets” of any such plans or accounts for purposes
of ERISA or the Internal Revenue Code; or (4) a “governmental plan” within the
meaning of ERISA.


11.24    Intercreditor Agreement.


In the event of any conflict between this Agreement and any other Loan Document,
on the one hand, and any Intercreditor Agreement, on the other hand, such
Intercreditor Agreement shall govern and control.


* * * * * * *




152
    